Exhibit 10.1






image_01.jpg [image_01.jpg]
CREDIT AGREEMENT
dated as of November 16, 2020
among
THE ALLSTATE CORPORATION
ALLSTATE INSURANCE COMPANY
ALLSTATE LIFE INSURANCE COMPANY,
as Borrowers
The Lenders Party Hereto
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Syndication Agent
BANK OF AMERICA, N.A.
BARCLAYS BANK PLC
CREDIT SUISSE AG, NEW YORK BRANCH
GOLDMAN SACHS BANK USA
MORGAN STANLEY MUFG LOAN PARTNERS, LLC and
U.S. BANK NATIONAL ASSOCIATION,
as Documentation Agents


and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
____________________________
JPMORGAN CHASE BANK, N.A. and WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers and Joint Bookrunners






|


--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page
ARTICLE 1. DEFINITIONS
1
Section 1.1    Defined Terms
1
Section 1.2    Classification of Loans and Borrowings
24
Section 1.3    Terms Generally
24
Section 1.4    Accounting Terms; GAAP and Statutory Accounting Principles
24
Section 1.5    Interest Rates; LIBOR Notification
24
Section 1.6    Divisions
25
ARTICLE 2. THE CREDITS
25
Section 2.1    Commitments
25
Section 2.2    Loans and Borrowings
25
Section 2.3    Requests for Borrowings
26
Section 2.4    Funding of Borrowings
26
Section 2.5    Termination, Reduction and Increase of Commitments
27
Section 2.6    Repayment of Loans; Evidence of Debt
29
Section 2.7    Prepayment of Loans
29
Section 2.8    Extension of Maturity Date
30
Section 2.9    Payments Generally; Pro Rata Treatment; Sharing of Setoffs
31
Section 2.10    Defaulting Lenders
33
ARTICLE 3. INTEREST, FEES, YIELD PROTECTION, ETC.
33
Section 3.1    Interest
33
Section 3.2    Interest Elections Relating to Borrowings
34
Section 3.3    Fees
35
Section 3.4    Alternate Rate of Interest
35
Section 3.5    Increased Costs; Illegality
37
Section 3.6    Break Funding Payments
39
Section 3.7    Taxes
39
Section 3.8    Mitigation Obligations
43
ARTICLE 4. REPRESENTATIONS AND WARRANTIES
44
Section 4.1    Corporate Existence; Subsidiaries
44
Section 4.2    Corporate and Governmental Authorization; No Contravention
44
Section 4.3    Binding Effect
45
Section 4.4    Financial Information
45
Section 4.5    Litigation
46
Section 4.6    Compliance with ERISA
46
Section 4.7    Environmental Matters
46
Section 4.8    Taxes
46
Section 4.9    Full Disclosure
46

Allstate Credit Agreement

--------------------------------------------------------------------------------



Section 4.10    Investment Company Act
47
Section 4.11    Federal Reserve Regulations
47
Section 4.12    Anti-Corruption Laws and Sanctions
47
Section 4.13    Affected Financial Institutions
47
ARTICLE 5. CONDITIONS
47
Section 5.1    Effective Date
47
Section 5.2    Each Credit Event
49
ARTICLE 6. COVENANTS
49
Section 6.1    Financial Statements and Other Information
49
Section 6.2    Maintenance of Property
52
Section 6.3    Conduct of Business and Maintenance of Existence
52
Section 6.4    Compliance with Laws
52
Section 6.5    Books and Records; Inspection Rights
52
Section 6.6    Negative Pledge
52
Section 6.7    Consolidations, Mergers and Sales of Assets
53
Section 6.8    Use of Proceeds
54
Section 6.9    Ratio of Consolidated Total Debt to Consolidated Total Capital
54
Section 6.10    Limitation on Issuance of Medium Term Notes
54
ARTICLE 7. GUARANTEE
54
Section 7.1    Guarantee
54
Section 7.2    Obligations Unconditional
54
Section 7.3    Reinstatement
55
Section 7.4    Subrogation
55
Section 7.5    Remedies
55
Section 7.6    Continuing Guarantee
56
ARTICLE 8. EVENTS OF DEFAULT
56
ARTICLE 9. THE ADMINISTRATIVE AGENT
58
Section 9.1    General Matters
58
Section 9.2    Posting of Communications
60
Section 9.3    Certain ERISA Matters
61
ARTICLE 10. MISCELLANEOUS
62
Section 10.1    Notices
62
Section 10.2    Waivers; Amendments
63
Section 10.3    Expenses; Indemnity; Damage Waiver
65
Section 10.4    Successors and Assigns
66
Section 10.5    Survival
69
Section 10.6    Counterparts; Integration; Effectiveness
69
Section 10.7    Severability
71
Section 10.8    Right of Setoff
71
Section 10.9    Governing Law; Jurisdiction; Consent to Service of Process
71
Section 10.10    WAIVER OF JURY TRIAL
72

(2)
Allstate Credit Agreement

--------------------------------------------------------------------------------



Section 10.11    Headings
72
Section 10.12    Interest Rate Limitation
72
Section 10.13    Confidentiality
72
Section 10.14    USA Patriot Act Notice
74
Section 10.15    No Advisory or Fiduciary Responsibility.
74
Section 10.16    Acknowledgement and Consent to Bail-In of Affected Financial
Institutions
75
Section 10.17    Acknowledgement Regarding Any Supported QFCs
75

SCHEDULES:
Schedule 2.1    List of Commitments
Schedule 4.1    List of Listed Insurance Subsidiaries
EXHIBITS:
Exhibit A    Form of Assignment and Assumption
Exhibit B-1    Form of Opinion of Internal Counsel to the Borrowers
Exhibit B-2    Form of Opinion of Special New York Counsel to the Borrowers
Exhibit C    Form of Note
Exhibit D    Form of Increase Supplement
Exhibit E-1    Form of U.S. Tax Certificate (Foreign Lenders That Are Not
Partnerships)
Exhibit E-2    Form of U.S. Tax Certificate (Foreign Participants That Are Not
Partnerships)
Exhibit E-3    Form of U.S. Tax Certificate (Foreign Participants That Are
Partnerships)
Exhibit E-4    Form of U.S. Tax Certificate (Foreign Lenders That Are
Partnerships)


(3)
Allstate Credit Agreement


--------------------------------------------------------------------------------



CREDIT AGREEMENT (this “Credit Agreement”), dated as of November 16, 2020, among
THE ALLSTATE CORPORATION, ALLSTATE INSURANCE COMPANY, ALLSTATE LIFE INSURANCE
COMPANY, the LENDERS party hereto, and JPMORGAN CHASE BANK, N.A., as
Administrative Agent.
The parties hereto agree as follows:
1.
DEFINITIONS


Section 1.1    Defined Terms. As used in this Credit Agreement, the following
terms have the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Additional Commitment Lender” has the meaning assigned to such term in Section
2.8(b).
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards to the next 1/16 of
1%) equal to (a) the LIBO Rate for such Interest Period multiplied by (b) the
Statutory Reserve Rate.
“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agents” means, collectively, the Administrative Agent, the Syndication Agent
and the Documentation Agents.
“Aggregate Commitment” means the aggregate of the Commitments of all of the
Lenders, as reduced or increased from time to time pursuant to the terms and
conditions hereof. As of the Effective Date, the Aggregate Commitment is
$750,000,000.
“Agreement Date” means November 16, 2020.
“Allstate Insurance” means Allstate Insurance Company, an Illinois insurance
company.
Allstate Credit Agreement

--------------------------------------------------------------------------------



“Allstate Life” means Allstate Life Insurance Company, an Illinois insurance
company.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period in Dollars on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that for the purpose of
this definition, the Adjusted LIBO Rate for any day shall be based on the LIBO
Screen Rate (or if the LIBO Screen Rate is not available for such one month
Interest Period, the Interpolated Rate) at approximately 11:00 a.m. London time
on such day. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate or
the Adjusted LIBO Rate, respectively. If the Alternate Base Rate is being used
as an alternate rate of interest pursuant to Section 3.4 (for the avoidance of
doubt, only until the Benchmark Replacement has been determined pursuant to
Section 3.4(b)), then the Alternate Base Rate shall be the greater of clauses
(a) and (b) above and shall be determined without reference to clause (c) above.
For the avoidance of doubt, if the Alternate Base Rate as determined pursuant to
the foregoing would be less than 1.00%, such rate shall be deemed to be 1.00%
for purposes of this Credit Agreement.
“Ancillary Document” has the meaning assigned to such term in Section 10.6.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.
“Applicable Facility Fee Percentage” means at all times during which the
applicable Pricing Level set forth below is in effect, the percentage set forth
in the following table under the heading “Facility Fee Percentage” next to such
Pricing Level, in each case subject to the provisos set forth in the following
table:

Pricing Level
Facility Fee
Percentage
Pricing Level I0.100%Pricing Level II0.125%Pricing Level III0.150%Pricing Level
IV0.175%Pricing Level V0.225%



Changes in the Applicable Facility Fee Percentage resulting from a change in the
Pricing Level shall become effective on the effective date of any change in the
S&P Rating or Moody’s Rating, as the case may be. Notwithstanding anything
herein to the contrary, in the event of a split in the S&P Rating and Moody’s
Rating that would otherwise result in the application of more than one Pricing
Level (had the provisions regarding the applicability of other Pricing Levels
contained in the definitions thereof not been given effect), then the Applicable
Facility Fee Percentage shall be determined using, in the case of a split by one
rating category, the higher Pricing Level, and in the case of a split by more
than one rating category, the Pricing Level that is one level lower than the
Pricing Level within which the higher of the two rating categories falls.
- 2 -
Allstate Credit Agreement

--------------------------------------------------------------------------------



“Applicable Margin” means at all times during which the applicable Pricing Level
set forth below is in effect: (i) with respect to Eurodollar Borrowings, the
percentage set forth in the following table under the heading “Eurodollar
Margin” next to such Pricing Level, and (ii) with respect to ABR Borrowings, the
percentage set forth in the following table under the heading “ABR Margin” next
to such Pricing Level, in each case subject to the provisos set forth in the
following table:

Pricing LevelEurodollar MarginABR MarginPricing Level I0.900%0.000%Pricing Level
II1.000%0.000%Pricing Level III1.100%0.100%Pricing Level IV1.200%0.200%Pricing
Level V1.275%0.275%



Changes in the Applicable Margin resulting from a change in the Pricing Level
shall become effective on the effective date of any change in the S&P Rating or
Moody’s Rating, as the case may be. Notwithstanding anything herein to the
contrary, in the event of a split in the S&P Rating and Moody’s Rating that
would otherwise result in the application of more than one Pricing Level (had
the provisions regarding the applicability of other Pricing Levels contained in
the definitions thereof not been given effect), then the Applicable Margin shall
be determined using, in the case of a split by one rating category, the higher
Pricing Level, and in the case of a split by more than one rating category, the
Pricing Level that is one level lower than the Pricing Level within which the
higher of the two rating categories would otherwise fall.
“Applicable Party” has the meaning assigned to such term in Section 9.2(c).
“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Commitment represented by such Lender’s Commitment; provided that, in
the case of Section 2.10 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the Aggregate Commitment (disregarding
any Defaulting Lender’s Commitment) represented by such Lender’s Commitment. If
the Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.
“Approved Electronic Platform” has the meaning assigned to such term in Section
9.2(a).
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
“Arranger” means each of JPMorgan Chase Bank, N.A. and Wells Fargo Securities,
LLC in its capacity as a joint lead arranger and joint bookrunner hereunder
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.4), and accepted by the Administrative Agent, substantially in the
form of Exhibit A or any other form (including electronic records generated by
the use of an electronic platform) approved by the Administrative Agent.
- 3 -
Allstate Credit Agreement

--------------------------------------------------------------------------------



“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.
“Available Tenor” means, as of any date of determination and with respect to the
then-current Benchmark, as applicable, any tenor for such Benchmark or payment
period for interest calculated with reference to such Benchmark, as applicable,
that is or may be used for determining the length of an Interest Period pursuant
to this Credit Agreement as of such date and not including, for the avoidance of
doubt, any tenor for such Benchmark that is then-removed from the definition of
“Interest Period” pursuant to clause (f) of Section 3.4.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.
“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation, rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
“Bankruptcy Event” means, with respect to any Person, such Person’s becoming the
subject of a voluntary or involuntary bankruptcy or insolvency proceeding, or
having had a receiver, conservator, trustee, administrator, custodian, assignee
for the benefit of creditors or similar Person charged with the reorganization
or liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, having taken any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any such proceeding or appointment or has had any order for relief in such
proceeding entered in respect thereof, provided that a Bankruptcy Event shall
not result solely by virtue of any ownership interest, or the acquisition of any
ownership interest, in such Person by a Governmental Authority or
instrumentality thereof, unless such ownership interest results in or provides
such Person with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permits such Person (or such Governmental Authority or instrumentality) to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Person.
“Benchmark” means, initially, the LIBO Rate; provided that if a Benchmark
Transition Event, a Term SOFR Transition Event or an Early Opt-in Election, as
applicable, and its related Benchmark Replacement Date have occurred with
respect to the LIBO Rate or the then-current Benchmark, then “Benchmark” means
the applicable Benchmark Replacement to the extent that such Benchmark
Replacement has replaced such prior benchmark rate pursuant to clause (b) or
clause (c) of Section 3.4.
“Benchmark Replacement” means, for any Available Tenor, the first alternative
set forth in the order below that can be determined by the Administrative Agent
for the applicable Benchmark Replacement Date:
(1) the sum of: (a) Term SOFR and (b) the related Benchmark Replacement
Adjustment;
- 4 -
Allstate Credit Agreement

--------------------------------------------------------------------------------



(2) the sum of: (a) Daily Simple SOFR and (b) the related Benchmark Replacement
Adjustment;
(3) the sum of: (a) the alternate benchmark rate that has been selected by the
Administrative Agent and the Company as the replacement for the then-current
Benchmark for the applicable Corresponding Tenor giving due consideration to (i)
any selection or recommendation of a replacement benchmark rate or the mechanism
for determining such a rate by the Relevant Governmental Body or (ii) any
evolving or then-prevailing market convention for determining a benchmark rate
as a replacement for the then-current Benchmark for Dollar-denominated
syndicated credit facilities at such time and (b) the related Benchmark
Replacement Adjustment;
provided that, in the case of clause (1), such Unadjusted Benchmark Replacement
is displayed on a screen or other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion; provided further that, notwithstanding anything to the contrary in
this Credit Agreement or in any other Loan Document, upon the occurrence of a
Term SOFR Transition Event, and the delivery of a Term SOFR Notice,  on the
applicable Benchmark Replacement Date the “Benchmark Replacement” shall revert
to and shall be deemed to be the sum of (a) Term SOFR and (b) the related
Benchmark Replacement Adjustment, as set forth in clause (1) of this definition
(subject to the first proviso above).
If the Benchmark Replacement as determined pursuant to clause (1), (2) or (3)
above would be less than the Floor, the Benchmark Replacement will be deemed to
be the Floor for the purposes of this Credit Agreement and the other Loan
Documents.
“Benchmark Replacement Adjustment” means, with respect to any replacement of the
then-current Benchmark with an Unadjusted Benchmark Replacement for any
applicable Interest Period and Available Tenor for any setting of such
Unadjusted Benchmark Replacement:
(1) for purposes of clauses (1) and (2) of the definition of “Benchmark
Replacement,” the first alternative set forth in the order below that can be
determined by the Administrative Agent:
(a) the spread adjustment, or method for calculating or determining such spread
adjustment, (which may be a positive or negative value or zero) as of the
Reference Time such Benchmark Replacement is first set for such Interest Period
that has been selected or recommended by the Relevant Governmental Body for the
replacement of such Benchmark with the applicable Unadjusted Benchmark
Replacement for the applicable Corresponding Tenor;
(b) the spread adjustment (which may be a positive or negative value or zero) as
of the Reference Time such Benchmark Replacement is first set for such Interest
Period that would apply to the fallback rate for a derivative transaction
referencing the ISDA Definitions to be effective upon an index cessation event
with respect to such Benchmark for the applicable Corresponding Tenor; and
(2) for purposes of clause (3) of the definition of “Benchmark Replacement,” the
spread adjustment, or method for calculating or determining such spread
adjustment, (which may be a positive or negative value or zero) that has been
selected by the Administrative Agent and the Company for the applicable
Corresponding Tenor giving due consideration to (i) any selection or
recommendation of a spread adjustment, or method for calculating or determining
such spread adjustment, for the replacement of such Benchmark with the
applicable Unadjusted Benchmark Replacement by the Relevant Governmental Body on
the applicable Benchmark Replacement Date or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or
- 5 -
Allstate Credit Agreement

--------------------------------------------------------------------------------



determining such spread adjustment, for the replacement of such Benchmark with
the applicable Unadjusted Benchmark Replacement for Dollar-denominated
syndicated credit facilities;
provided that, in the case of clause (1) above, such adjustment is displayed on
a screen or other information service that publishes such Benchmark Replacement
Adjustment from time to time as selected by the Administrative Agent in its
reasonable discretion.
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate,” the definition of “Business
Day,” the definition of “Interest Period,” timing and frequency of determining
rates and making payments of interest, timing of borrowing requests or
prepayment, conversion or continuation notices, length of lookback periods, the
applicability of breakage provisions, and other technical, administrative or
operational matters) that the Administrative Agent decides in its reasonable
discretion may be appropriate to reflect the adoption and implementation of such
Benchmark Replacement and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent decides that adoption of any portion of such
market practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of such Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Credit Agreement and the other Loan Documents).
“Benchmark Replacement Date” means the earliest to occur of the following events
with respect to the then-current Benchmark:
(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
such Benchmark (or the published component used in the calculation thereof)
permanently or indefinitely ceases to provide all Available Tenors of such
Benchmark (or such component thereof);
(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein;
(3) in the case of a Term SOFR Transition Event, the date that is thirty (30)
days after the date a Term SOFR Notice is provided to the Lenders and the
Company pursuant to Section 3.4(c); or
(4) in the case of an Early Opt-in Election, the sixth (6th) Business Day after
the date notice of such Early Opt-in Election is provided to the Lenders, so
long as the Administrative Agent has not received, by 5:00 p.m., New York City
time, on the fifth (5th) Business Day after the date notice of such Early Opt-in
Election is provided to the Lenders, written notice of objection to such Early
Opt-in Election from Lenders comprising the Required Lenders.
For the avoidance of doubt, (i) if the event giving rise to the Benchmark
Replacement Date occurs on the same day as, but earlier than, the Reference Time
in respect of any determination, the Benchmark Replacement Date will be deemed
to have occurred prior to the Reference Time for such determination and (ii) the
“Benchmark Replacement Date” will be deemed to have occurred in the case of
clause (1) or (2) with respect to any Benchmark upon the occurrence of the
applicable event or events set forth therein with respect to all then-current
Available Tenors of such Benchmark (or the published component used in the
calculation thereof).
- 6 -
Allstate Credit Agreement

--------------------------------------------------------------------------------



“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the then-current Benchmark:
(1) a public statement or publication of information by or on behalf of the
administrator of such Benchmark (or the published component used in the
calculation thereof) announcing that such administrator has ceased or will cease
to provide all Available Tenors of such Benchmark (or such component thereof),
permanently or indefinitely, provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
any Available Tenor of such Benchmark (or such component thereof);
(2) a public statement or publication of information by the regulatory
supervisor for the administrator of such Benchmark (or the published component
used in the calculation thereof), the Federal Reserve Board, the NYFRB, an
insolvency official with jurisdiction over the administrator for such Benchmark
(or such component), a resolution authority with jurisdiction over the
administrator for such Benchmark (or such component) or a court or an entity
with similar insolvency or resolution authority over the administrator for such
Benchmark (or such component), which states that the administrator of such
Benchmark (or such component) has ceased or will cease to provide all Available
Tenors of such Benchmark (or such component thereof) permanently or
indefinitely; provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide any Available Tenor
of such Benchmark (or such component thereof); or
(3) a public statement or publication of information by the regulatory
supervisor for the administrator of such Benchmark (or the published component
used in the calculation thereof) announcing that all Available Tenors of such
Benchmark (or such component thereof) are no longer representative.
For the avoidance of doubt, a “Benchmark Transition Event” will be deemed to
have occurred with respect to any Benchmark if a public statement or publication
of information set forth above has occurred with respect to each then-current
Available Tenor of such Benchmark (or the published component used in the
calculation thereof).
“Benchmark Unavailability Period” means the period (if any) (x) beginning at the
time that a Benchmark Replacement Date pursuant to clauses (1) or (2) of that
definition has occurred if, at such time, no Benchmark Replacement has replaced
the then-current Benchmark for all purposes hereunder and under any Loan
Document in accordance with Section 3.4 and (y) ending at the time that a
Benchmark Replacement has replaced the then-current Benchmark for all purposes
hereunder and under any Loan Document in accordance with Section 3.4.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Arrangement” means an employee benefit plan within the meaning of
Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and which is
maintained or otherwise contributed to by any member of the ERISA Group.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
- 7 -
Allstate Credit Agreement

--------------------------------------------------------------------------------



Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.
“BHC Act Affiliate” of a party means an “affiliate’ (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrowers” means, collectively, the Company and the Subsidiary Borrowers.
“Borrowing” means Loans to the same Borrower of the same Type made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect.
“Borrowing Request” means a request by the Company (on its own behalf or on
behalf of a Subsidiary Borrower) for a Borrowing in accordance with Section 2.3.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed, provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
“Change in Control” means that (i) any “person” (as such term is used in
Sections 13(d) and 14(d) the Exchange Act but excluding any profit sharing or
pension plan operated for the benefit of employees of the Company or its
Affiliates), is or becomes the “beneficial owner” (as defined in Rules 13d 3 and
13d 5 under the Exchange Act, except that a person shall be deemed to have
“beneficial ownership” of all shares that such person has the right to acquire
without condition (other than the passage of time) whether such rights are
exercisable immediately or only after the passage of time), directly or
indirectly, of 35% or more of the common stock of the Company on a fully diluted
basis, (ii) Persons (“Existing Directors”) who are directors of the Company on
the Agreement Date plus Persons (“Nominated Directors”) nominated or approved by
Persons who constitute at least a majority of the board of directors of the
Company on the Agreement Date (or any combination of Existing Directors,
Nominated Directors and Persons nominated or approved by a majority of Existing
Directors and Nominated Directors) shall cease to constitute at least a majority
of the members of the board of directors of the Company or (iii) the failure of
the Company to own, directly or indirectly, beneficially and of record, 100% of
the aggregate ordinary voting power and economic interests represented by the
issued and outstanding equity securities of each Subsidiary Borrower on a fully
diluted basis.
“Code” means the Internal Revenue Code of 1986, as amended.
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans hereunder in an aggregate outstanding amount not exceeding the
amount of such Lender’s Commitment as set forth on Schedule 2.1, or in the
Assignment and Assumption or Increase Supplement or any agreement executed in
accordance with Section 2.8(b) pursuant to which such Lender shall have assumed
its Commitment, as applicable, as such commitment may be reduced or increased
from time to time pursuant to Section 2.5 or pursuant to assignments by or to
such Lender pursuant to Section 10.4.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Borrower
pursuant to any Loan
- 8 -
Allstate Credit Agreement

--------------------------------------------------------------------------------



Document or the transactions contemplated therein which is distributed by the
Administrative Agent or any Lender by means of electronic communications
pursuant to Section 9.2(c), including through an Approved Electronic Platform.
“Company” means The Allstate Corporation, a Delaware corporation.
“Confidential Information” has the meaning assigned to such term in
Section 10.13.
“Consolidated Subsidiary” means, at any date, any Subsidiary or other Person,
the accounts of which are consolidated with those of the Company in its
consolidated financial statements as of such date.
“Consolidated Total Assets” means, at any date, the total assets of the Company
and its Consolidated Subsidiaries at such date determined on a consolidated
basis in accordance with GAAP, excluding assets of Variable Interest Entities to
the extent that any Debt thereof is excluded pursuant to clause (d) of the
proviso in the definition of Debt.
“Consolidated Total Capital” means, at any date, without duplication, the sum of
(i) the aggregate shareholders’ equity, plus (ii) the amounts recorded on the
Company’s financial statements related to Hybrid Securities to the extent given
equity treatment by Standard & Poor’s at the time of the issuance thereof, plus
(iii) the amounts recorded on the Company’s financial statements related to
Surplus Notes to the extent treated as equity under Statutory Accounting
Principles, plus (iv) Consolidated Total Debt at such date, all as determined on
a consolidated basis for the Company and its Consolidated Subsidiaries in
accordance with GAAP as in effect on the Agreement Date or as otherwise
applicable pursuant to Section 1.4. For purposes of the foregoing, in
determining such aggregate shareholders’ equity, any “Accumulated Other
Comprehensive Income (Loss)” shown on a consolidated balance sheet of the
Company and its Consolidated Subsidiaries prepared in accordance with GAAP shall
be excluded.
“Consolidated Total Debt” means, at any date, all Debt of the Company and its
Consolidated Subsidiaries at such date determined on a consolidated basis in
accordance with GAAP as in effect on the Agreement Date or as otherwise
applicable pursuant to Section 1.4.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.
“Corresponding Tenor” with respect to any Available Tenor means, as applicable,
either a tenor (including overnight) or an interest payment period having
approximately the same length (disregarding business day adjustment) as such
Available Tenor.
“Covered Entity” means any of the following:
(i)    a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);
(ii)    a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or
(iii)    a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 382.2(b).
- 9 -
Allstate Credit Agreement

--------------------------------------------------------------------------------



“Covered Party” has the meaning assigned to it in Section 10.17.
“Credit Agreement” has the meaning assigned to such term in the introductory
paragraph.
“Credit Parties” means the Agents and the Lenders.
“Daily Simple SOFR” means, for any day, SOFR, with the conventions for this rate
(which will include a lookback) being established by the Administrative Agent in
accordance with the conventions for this rate selected or recommended by the
Relevant Governmental Body for determining “Daily Simple SOFR” for business
loans; provided that, if the Administrative Agent decides that any such
convention is not administratively feasible for the Administrative Agent, then
the Administrative Agent may establish another convention in its reasonable
discretion.
“Debt” of any Person means, at any date, without duplication:
(i)    all obligations of such Person for borrowed money properly recordable as
a liability on the financial statements of such Person,
(ii)    all obligations of such Person, properly recordable as a liability on
the financial statements of such Person, evidenced by bonds, debentures, notes,
or other similar instruments,
(iii)    all obligations of such Person to pay the deferred purchase price of
property except trade accounts payable arising in the ordinary course of
business,
(iv)    the net present value of future minimum lease payments under capital
leases,
(v)    all direct recourse payment obligations of such Person in respect of any
accounts receivable sold by such Person,
(vi)    the aggregate liquidation preference of all preferred securities that
are mandatorily redeemable, exchangeable or convertible into debt at the option
of the holder or redeemable at the option of the holder,
(vii)    all Debt (as defined in clauses (i) through (vi) above) of others to
the extent secured by a Lien on any asset of such Person, whether or not such
Debt is assumed by such Person, and
(viii)    all Debt (as defined in clauses (i) through (vii) above) of others to
the extent Guaranteed by such Person; provided, that Debt guaranteed pursuant to
Article 7 shall be treated only as Debt of the Borrower whose Debt is
guaranteed;
provided that Debt shall not include:
(a)    insurance or reinsurance policies, synthetic reinsurance, including but
not limited to notes some or all of whose principal is accorded equity treatment
under Statutory Accounting Principles and that are issued by a captive
reinsurer, trust (including a Delaware statutory trust) or other special purpose
vehicle, or other instruments, including funding agreements and guaranteed
investment contracts, sold in the ordinary course of such Person’s insurance
business,
- 10 -
Allstate Credit Agreement

--------------------------------------------------------------------------------



(b)    liabilities in respect of Securities Transactions that are permissible
for such Person effectuating the transaction,
(c)    Debt (as defined in clauses (i) through (vi) above) of others to the
extent secured by a Lien incurred pursuant to an investment undertaking of such
Person that meets the following criteria: (x) the investment is in a limited
partnership, limited liability company or other investment entity pursuant to
which such Person’s capital commitment or limited partnership, membership or
other ownership interest may be pledged to support obligations of the investment
entity, and (y) the Lien is limited to such Person’s limited partnership,
membership, or other ownership interest in such entity,
(d)    liabilities recorded on the financial statements of such Person in
connection with the consolidation of a Variable Interest Entity under Financial
Accounting Standards Board ASC 10 if the satisfaction of such liabilities is
limited to the assets of the Variable Interest Entity,
(e)    liabilities recorded on the financial statements of such Person for
non-recourse debt secured solely by an investment asset or other asset held in
connection with an investment transaction in an aggregate outstanding principal
amount not in excess of 10% of Consolidated Total Capital,
(f)    liabilities in respect of Medium Term Notes,
(g)    any amounts recorded on such Person’s financial statements related to
Hybrid Securities to the extent given equity treatment by Standard & Poor’s at
the time of the issuance thereof and Surplus Notes to the extent treated as
equity under Statutory Accounting Principles,
(h)    surety bonds, fidelity bonds and other similar insurance products, and
(i)    the first $500,000,000 of liabilities that would otherwise constitute
“Debt” under clauses (vii) and (viii) above.
“Default” means any event or condition which constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“Defaulting Lender” means any Lender that (a) has failed, within two (2)
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans or (ii) pay over to any Credit Party any other amount required to
be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Company or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Credit Agreement (unless
such writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a Loan
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three (3) Business Days after request by a
Credit Party, acting in good faith, to provide a certification in writing from
an authorized officer of such Lender that it will comply with its obligations
(and is financially able to meet such obligations) to fund prospective Loans,
provided that such Lender shall cease to be a
- 11 -
Allstate Credit Agreement

--------------------------------------------------------------------------------



Defaulting Lender pursuant to this clause (c) upon such Credit Party’s receipt
of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of (i) a Bankruptcy Event or
(ii) a Bail-In Action.
“Documentation Agents” means each of Bank of America, N.A., Barclays Bank PLC,
Credit Suisse AG, New York Branch, Goldman Sachs Bank USA, Morgan Stanley MUFG
Loan Partners, LLC and U.S. Bank National Association, in their capacity as
documentation agents for the Lenders hereunder.
“Dodd-Frank Act” means the Dodd-Frank Wall Street Reform and Consumer Protection
Act.
“dollars” or “$” refers to lawful money of the United States of America.
“Early Opt-in Election” means, if the then-current Benchmark is the LIBO Rate,
the occurrence of:
(1) a notification by the Administrative Agent to (or the request by the Company
to the Administrative Agent to notify) each of the other parties hereto that at
least five currently outstanding Dollar-denominated syndicated credit facilities
at such time contain (as a result of amendment or as originally executed) a
SOFR-based rate (including SOFR, a term SOFR or any other rate based upon SOFR)
as a benchmark rate (and such syndicated credit facilities are identified in
such notice and are publicly available for review), and
(2) the joint election by the Administrative Agent and the Company to trigger a
fallback from the LIBO Rate and the provision by the Administrative Agent of
written notice of such election to the Lenders.
“EDGAR” means the Electronic Data Gathering, Analysis, and Retrieval system
maintained by the Securities and Exchange Commission.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date on which the conditions specified in Section 5.1
are satisfied (or waived in accordance with Section 10.2).
- 12 -
Allstate Credit Agreement

--------------------------------------------------------------------------------



“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.
“Eligible Institution” means (i) any commercial bank, investment bank, trust
company, banking association, financial institution, mutual fund, pension fund
or any Approved Fund or (ii) any Lender or any Affiliate or any Approved Fund of
such Lender, provided that an insurance company shall not, under any
circumstance, constitute an Eligible Institution.
“Environmental Laws” means any and all federal, state and local statutes, laws,
regulations, ordinances, rules, judgments, orders, decrees, permits, licenses,
agreements or other governmental restrictions relating to the protection of the
environment or to emissions, discharges or releases of pollutants, contaminants,
petroleum or petroleum products, chemical or industrial, toxic or hazardous
substances or wastes into the environment or otherwise relating to the
generation, processing, use, treatment, storage, disposal, transport or handling
of pollutants, contaminants, petroleum or petroleum products, chemicals or
industrial, toxic or hazardous substances or wastes, or the clean up or other
remediation thereof, and when such term is used in reference to the Company and
its Subsidiaries, it shall apply to their direct activities and not activities
covered under insurance policies or other instruments sold, underwritten or
reinsured by them.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest, but excluding any debt securities convertible into any of the
foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Group” means the Company and all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control which, together with the Company, are treated as a single
employer under Section 414 of the Code.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at the
Adjusted LIBO Rate plus any Applicable Margin.
“Event of Default” has the meaning assigned to such term in Article 8.
“Exchange Act” means the Securities Exchange Act of 1934.
“Existing Credit Agreement” means, the Credit Agreement, dated as of April 27,
2012, among the Company, Allstate Insurance, Allstate Life, the lenders party
thereto and JPMorgan Chase Bank, N.A., as administrative agent.
“Existing Maturity Date” has the meaning assigned to such term in Section
2.8(a).
“Extension Date” has the meaning assigned to such term in Section 2.8(a).
- 13 -
Allstate Credit Agreement

--------------------------------------------------------------------------------



“Extension Request” has the meaning assigned to such term in Section 2.8(a).
“Facility Fee” has the meaning assigned to such term in Section 3.3(a).
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Credit Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreement entered
into pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as shall be set forth on the NYFRB’s Website from
time to time, and published on the next succeeding Business Day by the NYFRB as
the effective federal funds rate; provided that if the Federal Funds Effective
Rate as so determined would be less than zero, such rate shall be deemed to be
zero for the purposes of this Credit Agreement.
“Floor” means the benchmark rate floor, if any, provided in this Credit
Agreement initially (as of the execution of this Credit Agreement, the
modification, amendment or renewal of this Credit Agreement or otherwise) with
respect to the LIBO Rate.
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.
“GAAP” means generally accepted accounting principles in effect from time to
time in the United States of America.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
“Guarantee” by any Person means any obligation, primary or secondary, contingent
or otherwise, of such Person guaranteeing any Debt (as defined in
clauses (i) through (viii) of the definition of Debt) of any other Person or in
any manner providing for the payment of any such Debt of any other Person or
otherwise protecting the holder of such Debt against loss (whether by agreement
to keep well, to purchase assets, goods, securities or services, or to take or
pay or otherwise), provided that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business. The
term “Guarantee” used as a verb has a correlative meaning.
“Guaranteed Obligations” has the meaning assigned to such term in Section 7.1.
“Hybrid Securities” means long-term securities that (i) are contractually
subordinated to senior indebtedness, (ii) allow the issuer to temporarily defer
the payment of interest, and (iii) receive a certain degree of equity
classification by Standard & Poor’s as of the date of issuance thereof.
“IBA” has the meaning assigned to such term in Section 1.5.
- 14 -
Allstate Credit Agreement

--------------------------------------------------------------------------------



“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.
“Increase Supplement” means an increase supplement in the form of Exhibit D.
“Indemnitee” has the meaning assigned to such term in Section 10.3(b).
“Insurance Company” means Allstate Insurance, Allstate Life, and any other
Subsidiary that is an insurance company.
“Interest Election Request” means a request by the Company (on behalf of the
applicable Borrower) to convert or continue a Borrowing in accordance with
Section 3.2.
“Interest Payment Date” means (i) with respect to any ABR Loan, the last day of
each March, June, September and December, (ii) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Eurodollar Loan is a part and, in the case of a Eurodollar Loan with an
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period, and (iii) as to all Loans, the
Maturity Date.
“Interest Period” means the period commencing on the date of such Borrowing and
ending on the numerically corresponding day in the calendar month that is one,
two, three, six or if made available by all of the Lenders, nine or twelve
months thereafter, as the Company (on behalf of the applicable Borrower) may
elect, provided that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day, unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, and (ii) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available for the applicable
currency) that is shorter than the Impacted Interest Period; and (b) the LIBO
Screen Rate for the shortest period (for which the LIBO Screen Rate is available
for the applicable currency) that exceeds the Impacted Interest Period, in each
case, at such time; provided that if any Interpolated Rate shall be less than
zero, such rate shall be deemed to be zero for the purposes of this Credit
Agreement.
“ISDA Definitions” means the 2006 ISDA Definitions published by the
International Swaps and Derivatives Association, Inc. or any successor thereto,
as amended or supplemented from time to time, or any successor definitional
booklet for interest rate derivatives published from time to time by the
International Swaps and Derivatives Association, Inc. or such successor thereto.
“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.
- 15 -
Allstate Credit Agreement

--------------------------------------------------------------------------------



“Lender-Related Person” has the meaning assigned to such term in
Section 10.3(d).
“Lenders” means the Persons listed on Schedule 2.1 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, an
Increase Supplement or Section 2.8 or otherwise, other than any such Person that
ceases to be a party hereto pursuant to an Assignment and Assumption or
otherwise.
“Liabilities” means any losses, claims (including intraparty claims), demands,
damages or liabilities of any kind.
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the LIBO Screen Rate at approximately 11:00 a.m., London time, two (2)
Business Days prior to the commencement of such Interest Period; provided that
if the LIBO Screen Rate shall not be available at such time for such Interest
Period (an “Impacted Interest Period”) then the LIBO Rate shall be the
Interpolated Rate.
“LIBO Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for Dollars for a period equal in length
to such Interest Period as displayed on such day and time on pages LIBOR01 or
LIBOR02 of the Reuters screen that displays such rate (or, in the event such
rate does not appear on a Reuters page or screen, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate from time to time as selected
by the Administrative Agent in its reasonable discretion); provided that if the
LIBO Screen Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Credit Agreement.
“Lien” of any Person means (i) any mortgage, lien, pledge, charge, security
interest or encumbrance of any kind in respect of any asset recorded as such on
the financial statements of such Person or (ii) the interest of a vendor or
lessor under any conditional sales agreement, capital lease or other title
retention agreement relating to any asset recorded as such on the financial
statements of such Person.
“Listed Insurance Subsidiary” means any company identified on Schedule 4.1 as an
insurance company and any Subsidiary into which such company shall merge or
consolidate or to which such company shall sell or transfer all or any
substantial portion of its property and assets, in a transaction described in
Section 6.7(b).
“Loan” means a Loan referred to in Section 2.1 and made pursuant to Section 2.4.
“Loan Documents” means this Credit Agreement and the Notes.
“Margin Stock” has the meaning assigned to such term in Regulation U.
“Material Adverse Effect” means a material adverse effect on (i) the business,
financial position or results of operations of the Company and its Consolidated
Subsidiaries, (ii) the ability of any Borrower to perform any of its obligations
under any Loan Document or (iii) the rights of or benefits available to any
Credit Party under any Loan Document.
- 16 -
Allstate Credit Agreement

--------------------------------------------------------------------------------



“Material Debt” means, as of any date, Debt (determined without regard to the
clauses (d) through and including (h) of the proviso of the definition of the
term “Debt” but excluding the Debt under the Loan Documents) of any one or more
of the Company or any Material Subsidiary in an aggregate principal amount
exceeding $200,000,000 (or its equivalent in any other currency). For purposes
of determining Material Debt, the “principal amount” of any Debt referred to in
the previous sentence at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) exclusive of interest and fees that the
Company or any Material Subsidiary, as applicable, would be required to pay if
such Debt became due and payable on such day.
“Material Subsidiary” means, collectively, (i) the Subsidiary Borrowers and
(ii) any other Subsidiary which, as of the last day of the most recently
completed fiscal year, satisfies any one or more of the following three tests
determined on a consolidated basis in accordance with GAAP (after intercompany
eliminations and net of the effect of intercompany reinsurance): (a) the Company
and the other Subsidiaries’ investments in and advances to such Subsidiary
exceed 10% of Consolidated Total Assets, (b) the Subsidiary’s proportionate
share of Consolidated Total Assets consisting of the property of such Subsidiary
exceeds 10% of Consolidated Total Assets or (c) the Company and the other
Subsidiaries’ equity in the income (not to include losses) from continuing
operations before income taxes (adjusted to exclude catastrophe losses in excess
of 10% of earned premiums, other than temporary impairments in excess of
$500,000,000, extraordinary items, the cumulative effect of a change in
accounting principle, and any non-recurring event that impacts a single fiscal
year) of such Subsidiary exceeds 10% of the income (to include losses) from
continuing operations before income taxes (adjusted to exclude catastrophe
losses in excess of 10% of earned premiums, other than temporary impairments in
excess of $500,000,000, extraordinary items, the cumulative effect of a change
in accounting principle, and any non-recurring event that impacts a single
fiscal year) of the Company and the Subsidiaries.
“Maturity Date” means November 16, 2025, as the same may be extended pursuant to
Section 2.8; provided, however, if such date is not a Business Day, the Maturity
Date shall be the next preceding Business Day.
“Medium Term Notes” means fixed, floating and index notes which are either
unsecured or are secured by one or more funding agreements and are issued by the
Company, a Subsidiary or a trust (including a statutory Delaware trust) or other
special purpose vehicle to retail or institutional investors the net proceeds of
which are utilized to purchase a like amount of assets to be held by the Company
or one or more of its Subsidiaries and whereby the instrument to be issued is a
privately placed note or registered security, not an insurance contract or
funding agreement of any type.
“Moody’s Rating” means at any time, the then current rating (including the
failure to rate) by Moody’s Investors Service, Inc. (or any successor thereto)
of the Company’s senior unsecured, unguaranteed long term debt.
“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
five year period.
“Non-Consenting Lender” has the meaning assigned to such term in
Section 10.2(d).
“Non-Extending Lender” has the meaning assigned to such term in Section 2.8(b).
- 17 -
Allstate Credit Agreement

--------------------------------------------------------------------------------



“Non-Material Subsidiary Plan” means at any time any Plan or Plans established
or maintained by a Subsidiary (other than a Subsidiary Borrower) having
aggregate Unfunded Liabilities less than $25,000,000.
“Note” means, with respect to each Lender, a promissory note evidencing such
Lender’s Loans to a Borrower payable to such Lender and its registered assigns
substantially in the form of Exhibit C.
“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB’s Website” means the website of the NYFRB at http://www.newyorkfed.org,
or any successor source.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m., New York City time, on such day
received by the Administrative Agent from a federal funds broker of recognized
standing selected by it; provided, further, that if any of the aforesaid rates
as so determined would be less than zero, such rate shall be deemed to be zero
for purposes of this Credit Agreement.
“Obligations” means (i) the due and punctual payment of (a) principal of and
premium, if any, and interest (including interest and fees accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, and (b) all other monetary
obligations, including fees, commissions, costs, expenses and indemnities,
whether primary, secondary, direct, contingent, fixed or otherwise (including
monetary obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the Company and the Subsidiary Borrowers to
the Credit Parties, or that are otherwise payable to any Credit Party, under the
Loan Documents and (ii) the due and punctual performance of all covenants,
agreements, obligations and liabilities of the Company and the Subsidiary
Borrowers under or pursuant to the Loan Documents.
“OFAC” means the Office of Foreign Assets Control of the U.S. Department of
Treasury.
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on the NYFRB’s Website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.
“Participant” has the meaning assigned to such term in Section 10.4(d).
“Participant Register” has the meaning assigned to such term in Section 10.4(d).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
- 18 -
Allstate Credit Agreement

--------------------------------------------------------------------------------



“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code and either (i) is
maintained, or contributed to, by any member of the ERISA Group for employees of
any member of the ERISA Group or (ii) has at any time within the preceding five
years been maintained, or contributed to, by any Person which was at such time a
member of the ERISA Group for employees of any Person which was at such time a
member of the ERISA Group.
“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.
“Pricing Level” means Pricing Level I, Pricing Level II, Pricing Level III,
Pricing Level IV or Pricing Level V, as the context may require.
“Pricing Level I” means, any time when (i) no Event of Default has occurred and
is continuing, and (ii) the S&P Rating is A+ (or any successor rating) or higher
or the Moody’s Rating is A1 (or any successor rating) or higher.
“Pricing Level II” means, any time when (i) no Event of Default has occurred and
is continuing, (ii) the S&P Rating is A (or any successor rating) or higher, or
the Moody’s Rating is A2 (or any successor rating) or higher and (iii) Pricing
Level I does not apply.
“Pricing Level III” means, any time when (i) no Event of Default has occurred
and is continuing, (ii) the S&P Rating is A- (or any successor rating) or
higher, or the Moody’s Rating is A3 (or any successor rating) or higher and
(iii) and neither Pricing Level I nor II is applicable.
“Pricing Level IV” means, any time (i) no Event of Default has occurred and is
continuing, (ii) the S&P Rating is BBB+ (or any successor rating) or higher, or
the Moody’s Rating is Baa1 (or any successor rating) or higher and (iii) and
Pricing Levels I, II, and III are not applicable.
“Pricing Level V” means, any time when none of Pricing Levels I, II, III and IV
are applicable.
“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Board in Federal
Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the “bank
prime loan” rate or, if such rate is no longer quoted therein, any similar rate
quoted therein (as determined by the Administrative Agent) or any similar
release by the Board (as determined by the Administrative Agent). Each change in
the Prime Rate shall be effective from and including the date such change is
publicly announced or quoted as being effective.
“Proceedings” has the meaning assigned to such term in Section 4.5.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
- 19 -
Allstate Credit Agreement

--------------------------------------------------------------------------------



“QFC Credit Support” has the meaning assigned to it in Section 10.17.
“Reference Time” with respect to any setting of the then-current Benchmark means
(1) if such Benchmark is the LIBO Rate, 11:00 a.m., London time, on the day that
is two London banking days preceding the date of such setting, and (2) if such
Benchmark is not the LIBO Rate, the time determined by the Administrative Agent
in its reasonable discretion.
“Register” has the meaning assigned to such term in Section 10.4(c).
“Regulation D” means Regulation D of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
“Regulatory Change” means the occurrence after the date of this Credit Agreement
of (a) the adoption of or taking effect of any law, rule, regulation or treaty,
(b) any change in any law, rule, regulation or treaty or in the administration,
interpretation, implementation or application thereof by any Governmental
Authority or (c) compliance by any Lender (or, for purposes of Section 3.5(b),
by any lending office of such Lender or by such Lender’s holding company, if
any) with any request, rule, guideline or directive (whether or not having the
force of law) of any Governmental Authority made or issued after the date of
this Credit Agreement; provided that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith or in the implementation
thereof and (y) all requests, rules, guidelines or directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States or foreign
regulatory authorities, in each case pursuant to Basel III, shall, in each case,
be deemed to be a “Regulatory Change,” regardless of the date enacted, adopted,
issued or implemented unless such request, rule, guideline, requirement or
directive was enforceable with respect to the applicable Lender by the
applicable regulatory authority on the Effective Date (which for the avoidance
of doubt assumes that final implementing regulations and rules are in full force
and effect and such request, rule, guideline or directive is applicable only to
the extent rolled out at such time).
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Relevant Governmental Body” means the Federal Reserve Board or the NYFRB, or a
committee officially endorsed or convened by the Federal Reserve Board or the
NYFRB, or any successor thereto.
“Required Lenders” means, at any time but subject to Section 2.10, Lenders
having Commitments representing more than 50% of the total Commitments or, if
the Commitments shall have terminated, Lenders having outstanding Loans
representing more than 50% of the aggregate outstanding principal balance of the
Loans of all Lenders.
- 20 -
Allstate Credit Agreement

--------------------------------------------------------------------------------



“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
“Reuters” means Thomson Reuters Corp., Refinitiv or any successor thereto.
“S&P Rating” means at any time, the then current rating (including the failure
to rate) by Standard & Poor’s of the Company’s senior unsecured, unguaranteed
long term debt.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions that broadly restrict dealings
with that country or territory (currently, as of the Effective Date, Crimea,
Cuba, Iran, North Korea and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
any EU member state, Her Majesty’s Treasury of the United Kingdom or other
relevant sanctions authority, (b) any Person operating, organized or resident in
a Sanctioned Country, (c) any Person more than 50% owned or controlled by any
such Person or Persons described in the foregoing clauses (a) or (b), or (d) any
Person otherwise the subject of any Sanctions.
“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State or (b) the
United Nations Security Council, the European Union, any European Union member
state, Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority.
“Securities Transaction” means any securities lending transaction, repurchase
transaction, reverse repurchase transaction or dollar roll transaction or any
liability to return collateral in connection with a derivatives transaction or
any similar transaction that would be accounted for as a secured borrowing or as
a liability to return collateral in accordance with Statement of Financial
Accounting Standards No. 140, “Accounting for Transfers and Servicing of
Financial Assets and Extinguishments of Liabilities” and related official
interpretations thereof by the Financial Accounting Standards Board or any
successor thereto.
“SOFR” means, with respect to any Business Day, a rate per annum equal to the
secured overnight financing rate for such Business Day published by the SOFR
Administrator on the SOFR Administrator’s Website at approximately 8:00 a.m.,
New York City time, on the immediately succeeding Business Day.
“SOFR Administrator” means the NYFRB (or a successor administrator of the
secured overnight financing rate).
“SOFR Administrator’s Website” means the NYFRB’s Website, currently at
http://www.newyorkfed.org, or any successor source for the secured overnight
financing rate identified as such by the SOFR Administrator from time to time.
“Standard & Poor’s” means Standard & Poor’s Ratings Services, a Standard &
Poor’s Financial Services LLC business (or any successor thereto).
- 21 -
Allstate Credit Agreement

--------------------------------------------------------------------------------



“Statutory Accounting Principles” means the rules and procedures prescribed or
permitted by the relevant state of domicile for determining an insurer’s
financial condition or results of operation for statutory purposes.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D). Such reserve percentages shall include those imposed pursuant to
such Regulation D. Eurodollar Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.
“Statutory Statement” means, for any Insurance Company, for each fiscal year of
such Insurance Company, the most recent annual statement, prepared in accordance
with Statutory Accounting Principles, required to be filed with the appropriate
regulatory authority and, for each fiscal quarter of such Insurance Company,
each quarterly statement referenced in Section 4.4(b) and each quarterly
statement required by Section 6.1(d), which quarterly statement shall be
prepared in accordance with Statutory Accounting Principles.
“Subsidiary” means, at any date, any corporation, limited liability company,
partnership, association or other entity of which securities or other ownership
interests having ordinary voting power to elect a majority of the board of
directors or other persons performing similar functions are at the time directly
or indirectly owned by the Company.
“Subsidiary Borrowers” means Allstate Insurance and Allstate Life.
“Supported QFC” has the meaning assigned to it in Section 10.17.
“Surplus Notes” means unsecured notes or debentures or contribution certificates
issued by an insurance company that (i) are subordinated to policyholders and
senior indebtedness (including the indebtedness under this Credit Agreement and
the Notes), (ii) require the prior approval of the insurance department of the
issuer’s state of domicile for the payment of principal or interest, and
(iii) receive equity treatment for all or a portion of the principal amount
under Statutory Accounting Principles.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or the
Subsidiaries shall be a Swap Agreement.
“Syndication Agent” means Wells Fargo Bank, National Association, in its
capacity as syndication agent for the Lenders hereunder.
“Taxes” means any present or future tax, assessment, fee or other charge or levy
imposed by any Governmental Authority.
- 22 -
Allstate Credit Agreement

--------------------------------------------------------------------------------



“Term SOFR” means, for the applicable Corresponding Tenor as of the applicable
Reference Time, the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.
“Term SOFR Notice” means a notification by the Administrative Agent to the
Lenders and the Company of the occurrence of a Term SOFR Transition Event.
“Term SOFR Transition Event” means the determination by the Administrative Agent
that (a) Term SOFR has been recommended for use by the Relevant Governmental
Body, (b) the administration of Term SOFR is administratively feasible for the
Administrative Agent and (c) a Benchmark Transition Event or an Early Opt-in
Election, as applicable, has previously occurred resulting in a Benchmark
Replacement in accordance with Section 3.4 that is not Term SOFR.
“Total Credit Exposure” means, with respect to any Lender at any time, the
outstanding principal balance of such Lender’s Loans at such time.
“Transactions” means (i) the execution, delivery and performance by each
Borrower of each Loan Document to which it is a party, (ii) the borrowing of the
Loans and (iii) the use of the proceeds of the Loans.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate (without consideration of the
Alternate Base Rate) or the Alternate Base Rate.
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“Unadjusted Benchmark Replacement” means the applicable Benchmark Replacement
excluding the related Benchmark Replacement Adjustment.
“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (i) the present value of all benefits under such Plan exceeds
(ii) the fair market value of all Plan assets allocable to such benefits
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or any other Person under Title IV of ERISA.
“USA PATRIOT Act” has the meaning assigned to such term in Section 10.14.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Special Resolution Regime” has the meaning assigned to it in Section
10.17.
- 23 -
Allstate Credit Agreement

--------------------------------------------------------------------------------



“U.S. Taxes” means any present or future tax, assessment, fee or other charge or
levy imposed by or on behalf of the United States of America or any taxing
authority thereof or therein.
“U.S. Tax Compliance Certificate” has the meaning assigned to it in Section
3.7(c)(ii).
“Variable Interest Entity” means an entity defined as a Variable Interest Entity
under Financial Accounting Standards Board Interpretation No. 46R.
“Wholly-Owned Subsidiary” of a given Person means any Person, all of the shares
of capital stock or other ownership interests of which (except directors’
qualifying shares) are at the time directly or indirectly owned by the given
Person or one or more other Wholly-Owned Subsidiaries or by the given Person and
one or more other Wholly-Owned Subsidiaries.
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.
Section 1.2    Classification of Loans and Borrowings. For purposes of this
Credit Agreement, Loans may be classified and referred to by Type (e.g., a
“Eurodollar Loan”). Borrowings may also be classified and referred to by Type
(e.g., a “Eurodollar Borrowing”).
Section 1.3    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified, (ii) any definition of or reference to any
law shall be construed as referring to such law as from time to time amended and
any successor thereto and the rules and regulations promulgated from time to
time thereunder, (iii) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (iv) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Credit Agreement in its entirety and not to any particular provision
hereof, (v) all references herein to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, this Credit Agreement, (vi) any reference herein to a fiscal year
or fiscal quarter shall be construed to refer to a fiscal year or fiscal quarter
of the Company, and (vii) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
Section 1.4    Accounting Terms; GAAP and Statutory Accounting Principles.
Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in
- 24 -
Allstate Credit Agreement

--------------------------------------------------------------------------------



accordance with GAAP or Statutory Accounting Principles, as applicable, as in
effect on the Agreement Date. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in this Credit
Agreement, the Company may elect to (i) compute any such ratio or requirement in
accordance with GAAP as amended or (ii) continue to compute any such ratio or
requirement in accordance with GAAP prior to such change therein, provided that,
if the Company elects to continue to compute any such ratio or requirement in
accordance with GAAP prior to such change therein, the Company shall provide the
Administrative Agent and the Lenders financial statements and other documents
required under this Credit Agreement or as reasonably requested hereunder
setting forth a reconciliation between calculations of such ratio or requirement
made before and after giving effect to such change in GAAP. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made (i) without giving effect to any election under
Accounting Standards Codification 825-10-25 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Debt or other liabilities of the Company or any Subsidiary at “fair
value”, as defined therein, (ii) without giving effect to any treatment of Debt
under Accounting Standards Codification 470-20 or 2015-03 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Debt in a reduced or bifurcated
manner as described therein, and such Debt shall on each date of calculation be
valued at the full stated principal amount thereof, (iii) without giving effect
to Accounting Standards Update 2018-12 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
as it relates to adjusting reserve balances to an amount based on an “upper
medium grade fixed income investment yield” with the off-setting adjustment
recorded in Accumulated Other Comprehensive Income and (iv) without giving
effect to Accounting Standards Codification 810 (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) as it relates to the potential consolidation of any entities where
related debt has recourse only to the assets underlying entity does not involve
any claim on the Company’s cash resources as a source of payment.
Section 1.5    Interest Rates; LIBOR Notification. The interest rate on
Eurodollar Loans is determined by reference to the LIBO Rate, which is derived
from the London interbank offered rate. The London interbank offered rate is
intended to represent the rate at which contributing banks may obtain short-term
borrowings from each other in the London interbank market. In July 2017, the
U.K. Financial Conduct Authority announced that, after the end of 2021, it would
no longer persuade or compel contributing banks to make rate submissions to the
ICE Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurodollar Loans. In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate. Upon
the occurrence of a Benchmark Transition Event, a Term SOFR Transition Event or
an Early Opt-in Election, Section 3.4(b) and Section 3.4(c) provide the
mechanism for determining an alternative rate of interest. The Administrative
Agent will promptly notify the Borrower, pursuant to Section 3.4(e), of any
change to the reference rate upon which the interest rate on Eurodollar Loans is
based. However, the Administrative Agent does not warrant or accept any
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the London interbank
offered rate or other rates in the definition of “LIBO Rate” or with respect to
any alternative or successor rate thereto, or replacement rate thereof
(including, without limitation, (i) any such alternative, successor or
replacement rate implemented pursuant to Section 3.4(b) or Section 3.4(c),
whether upon the occurrence of a Benchmark Transition Event, a Term SOFR
Transition Event or an Early Opt-in Election, and (ii) the implementation of any
Benchmark Replacement
- 25 -
Allstate Credit Agreement

--------------------------------------------------------------------------------



Conforming Changes pursuant to Section 3.4(d)), including without limitation,
whether the composition or characteristics of any such alternative, successor or
replacement reference rate will be similar to, or produce the same value or
economic equivalence of, the LIBO Rate or have the same volume or liquidity as
did the London interbank offered rate prior to its discontinuance or
unavailability.
Section 1.6    Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized and acquired on the first date of its existence by the holders of
its Equity Interests at such time.
2.


THE CREDITS


Section 2.1    Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make Loans to any Borrower in dollars from time to
time during the Availability Period in an aggregate principal amount as to all
Borrowers that will not result in (a) such Lender’s Total Credit Exposure
exceeding such Lender’s Commitment or (b) the sum of the Total Credit Exposures
exceeding the Aggregate Commitment. Within the foregoing limits and subject to
the terms and conditions set forth herein, the Borrowers may borrow, prepay and
reborrow Loans.
Section 2.2    Loans and Borrowings.
(a) Each Loan made to a Borrower shall be made as part of a Borrowing consisting
of Loans made by the Lenders to such Borrower ratably in accordance with their
respective Commitments. The failure of any Lender to make any Loan required to
be made by it shall not relieve any other Lender of its obligations hereunder,
provided that the Commitments of the Lenders are several, and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.
(b) Subject to Section 3.4, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans, in each case as the Company (on behalf of the
applicable Borrower) may request in accordance herewith. Each Lender at its
option may make any Eurodollar Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan, provided that any exercise of such
option shall not affect the obligation of such Borrower to repay such Loan in
accordance with the terms of this Credit Agreement.
(c) At the commencement of each Interest Period for any Eurodollar Borrowing
made to a Borrower, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $5,000,000. At the time that
each ABR Borrowing is made, such Borrowing shall be in an aggregate amount that
integral multiple of $1,000,000 and not less than $5,000,000, provided that an
ABR Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments. Borrowings of more than one Type may be
outstanding at the same time, provided that there shall not at any time be more
than a total of ten Eurodollar Borrowings outstanding to all Borrowers.
- 26 -
Allstate Credit Agreement

--------------------------------------------------------------------------------



(d) Notwithstanding any other provision of this Credit Agreement, the Company
(on behalf of the applicable Borrower) shall not be entitled to request, or to
elect to convert or continue, any Borrowing if the Interest Period requested
with respect thereto would end after the Maturity Date.
Section 2.3    Requests for Borrowings.
(a) To request a Borrowing, the Company (on behalf of the applicable Borrower)
shall notify the Administrative Agent of such request by irrevocable written
notice (via a written Borrowing Request in a form approved by the Administrative
Agent signed by the Company (on behalf of the applicable Borrower)) (i) in the
case of a Eurodollar Borrowing, not later than 10:00 a.m., New York City time,
three Business Days before the date of the proposed Borrowing or (ii) in the
case of an ABR Borrowing, not later than 10:00 a.m., New York City time, on the
date of the proposed Borrowing. Each such Borrowing Request shall specify the
following information in compliance with Section 2.2:
(i)    the identity of the Borrower;
(ii)    the aggregate amount of the requested Borrowing;
(iii)    the date of such Borrowing, which shall be a Business Day;
(iv)    whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
(v)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and


(vi)    the location and number of the applicable Borrower’s account to which
funds are to be disbursed.
(b) If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Company (on behalf of
the applicable Borrower) shall be deemed to have selected an Interest Period of
one month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.
Section 2.4    Funding of Borrowings.
(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof solely by wire transfer of immediately available funds by
1:00 p.m., New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders. Subject to
Section 5.2, the Administrative Agent will make such Loans available to the
applicable Borrower by promptly crediting or otherwise transferring the funds so
received in the aforesaid account of the Administrative Agent to an account of
such Borrower as specified in the Borrowing Request pursuant to
Section 2.3(a)(vi) and designated by the Company (on behalf of such Borrower) in
the applicable Borrowing Request.
- 27 -
Allstate Credit Agreement

--------------------------------------------------------------------------------



(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing (or in the case of an ABR Borrowing,
prior to 1:00 p.m., New York City time, on the date of such Borrowing) that such
Lender will not make available to the Administrative Agent such Lender’s share
of such Borrowing, the Administrative Agent may assume that such Lender has made
such share available on such date in accordance with paragraph (a) of this
Section, and may, in reliance upon such assumption, make available to the
applicable Borrower a corresponding amount. In such event, if a Lender has not
in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the Lender and the applicable Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to such Borrower to but excluding the date of payment
to the Administrative Agent, at (i) in the case of such Lender, the greater of
the NYFRB Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of
such Borrower, the interest rate that would be otherwise applicable to such
Borrowing. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.
Section 2.5    Termination, Reduction and Increase of Commitments.
(a) Unless previously terminated, the Commitments shall terminate on the
Maturity Date.
(b) The Company may at any time terminate, or from time to time reduce, the
Commitments, provided that (i) the Company shall not terminate or reduce the
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.7, (A) any Lender’s Total Credit Exposure exceeding
such Lender’s Commitment or (B) the sum of the Total Credit Exposures would
exceed the Aggregate Commitment and (ii) each such reduction shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000.
(c) [Intentionally Omitted].
(d) Provided that at the time of and immediately after giving effect thereto, no
Default shall exist and be continuing, the Company may at any time and from time
to time, at its sole cost, expense and effort, request any one or more of the
Lenders to increase its Commitment (the decision to increase the Commitment of a
Lender to be within the sole and absolute discretion of such Lender), or any
other Person reasonably satisfactory to the Administrative Agent to provide a
new Commitment, by submitting to the Administrative Agent an Increase Supplement
duly executed by each Borrower and each such Lender or other Person, as the case
may be. If such Increase Supplement is in all respects reasonably satisfactory
to the Administrative Agent, it shall execute such Increase Supplement and
deliver a copy thereof to the Company and each such Lender or other Person, as
the case may be. Upon execution and delivery of such Increase Supplement by the
Administrative Agent, (i) in the case of each such Lender, its Commitment shall
be increased to the amount set forth in such Increase Supplement and (ii) in the
case of each such other Person, such other Person shall become a party hereto
and have the rights and obligations of a Lender under the Loan Documents and its
Commitment shall be as set forth in such Increase Supplement; provided, however,
that on the effective date of any increase in the Commitments:
- 28 -
Allstate Credit Agreement

--------------------------------------------------------------------------------



(A)    immediately after giving effect thereto, the sum of all increases in the
aggregate Commitments made pursuant to this Section 2.5(d) shall not exceed
$500,000,000;
(B)    each such increase shall be in an amount not less than $50,000,000 or
such amount plus an integral multiple of $10,000,000;
(C)    (i) each such increasing Lender and each such other Person shall make
available to the Administrative Agent such amounts in immediately available
funds as the Administrative Agent shall determine, for the benefit of the other
Lenders, as being required in order to cause, after giving effect to such
increase and the use of such amounts to make payments to such other Lenders,
each Lender’s portion of the outstanding Loans of all the Lenders to equal its
Applicable Percentage of such outstanding Loans, and (ii) each Borrower shall be
deemed to have repaid and reborrowed all of its outstanding Loans as of the date
of any increase in the Commitments (with such reborrowing to consist of the
Types of Loans, with related Interest Periods if applicable, specified in a
notice delivered by the Company on behalf of such Borrower, in accordance with
the requirements of Section 2.3). The deemed payments made pursuant to clause
(ii) of the immediately preceding sentence shall be accompanied by payment of
all accrued interest on the amount prepaid and, in respect of each Eurodollar
Loan, shall be subject to indemnification by such Borrower pursuant to the
provisions of Section 3.6 if the deemed payment occurs other than on the last
day of the related Interest Periods;
(D)    each such other Person shall have delivered to the Administrative Agent
and the Company all forms, if any, that are required to be delivered by such
other Person pursuant to Section 3.7(c); and
(E)    the representations and warranties of the Borrowers set forth in
Article 4 shall be true and correct in all material respects (provided that any
representation or warranty qualified by materiality or Material Adverse Effect
shall be true and correct in all respects) on and as of the effective date of
any increase in the Commitments except to the extent that any such
representations and warranties expressly relate to an earlier date (including
those contained in Sections 4.4(a), 4.4(b) and 4.8), in which case such
representations and warranties shall have been true and correct in all material
respects (provided that any representation or warranty qualified by materiality
or Material Adverse Effect shall have been true and correct in all respects) on
and as of such earlier date (and the Administrative Agent shall have received
such evidence and other related documents as the Administrative Agent may
reasonably request with respect to the Borrowers’ authorization of the increase
and their respective obligations hereunder).
(e) The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Company pursuant
to this Section shall be irrevocable, provided that a notice of termination of
the Commitments delivered by the Company may state that such notice is
conditioned upon the effectiveness of other credit facilities or other
transactions specified therein, in which case such notice may be revoked by the
Company
- 29 -
Allstate Credit Agreement

--------------------------------------------------------------------------------



(by notice to the Administrative Agent on or prior to the specified effective
date) if such condition is not satisfied. Each reduction, and any termination,
of the Commitments shall be permanent and, except as provided in Section 2.8,
each reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.
Section 2.6    Repayment of Loans; Evidence of Debt.
(a) Each Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Loan made to such Borrower on the Maturity Date. The amounts payable by each
Borrower at any time hereunder and under the Notes to each Lender shall be a
separate and independent debt; provided that no Borrower shall be obligated to
pay or repay any amounts owed or borrowed by any other Borrower, except as set
forth in Article 7.
(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the debt of each Borrower to such Lender resulting from
each Loan made by such Lender to such Borrower, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Borrower thereof, the Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder from each Borrower for the account of the
Lenders and each Lender’s share thereof.
(d) The entries made in the accounts maintained pursuant to paragraphs (b) or
(c) of this Section shall, to the extent not inconsistent with any entries made
in the Notes, be prima facie evidence of the existence and amounts of the
obligations recorded therein, provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of any Borrower to repay the Loans made to it
by any Lender in accordance with the terms of this Credit Agreement.
(e) At any time after the initial borrowing under this Credit Agreement, any
Lender may request that the Loans made by it to a Borrower be evidenced by a
single Note of such Borrower. In such event, such Borrower shall prepare,
execute and deliver to such Lender, a Note payable to such Lender substantially
in the form of Exhibit C. In addition, if requested by a Lender, its Note may be
made payable to such Lender and its registered assigns in which case all Loans
evidenced by such Note and interest thereon shall at all times (including after
assignment pursuant to Section 10.4) be represented by one or more Notes in like
form.
(f) In the event that a Lender has requested a Note under this Credit Agreement
and thereafter requests a replacement thereof, upon receipt of (i) either the
Note to be replaced or (ii) an affidavit of such Lender as to the circumstances
under which such Note was destroyed or lost together with such indemnification
of the applicable Borrower as shall be reasonably satisfactory to it, such
Borrower shall execute and deliver to such Lender a replacement Note.
Section 2.7    Prepayment of Loans.
- 30 -
Allstate Credit Agreement

--------------------------------------------------------------------------------



(a) Each Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to the requirements of this
Section.
(b) In the event of any partial reduction or termination of the Commitments,
then (i) at or prior to the date of such reduction or termination, the
Administrative Agent shall notify the Company and the Lenders of the aggregate
outstanding principal amount of all Lenders’ Loans after giving effect thereto
and (ii) if such sum would exceed the Aggregate Commitment after giving effect
to such reduction or termination, then the Borrowers shall, on the date of such
reduction or termination, prepay Borrowings in an aggregate amount sufficient to
eliminate such excess.
(c) The Company, on behalf of the applicable Borrower, shall notify the
Administrative Agent in writing of any prepayment hereunder (i) in the case of a
prepayment of a Eurodollar Borrowing, not later than 10:00 a.m., New York City
time, three Business Days before the date of prepayment or (ii) in the case of
prepayment of an ABR Borrowing, not later than 10:00 a.m., New York City time,
on the date of the prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid by the applicable Borrower, provided that, if a
notice of prepayment is given in connection with a conditional notice of
termination of the Commitments as contemplated by Section 2.5, then such notice
of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.5. Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment under Section 2.7(a) of a
Borrowing shall, when added to the amount of each concurrent reduction of the
Commitments and prepayment of Borrowings under such Section, be in an integral
multiple of $1,000,000 and not less than $5,000,000.
(d) Each prepayment of a Borrowing shall be applied ratably to the Loans
included in the prepaid Borrowing. Prepayments shall be accompanied by (i)
accrued interest to the extent required by Section 3.1 and (ii) any break
funding payments required by Section 3.6.
Section 2.8    Extension of Maturity Date.
(a) Request for Extension. The Company may (not more than twice following the
Effective Date), by notice to the Administrative Agent (which shall promptly
notify the Lenders) not more than 90 days and not less than 30 days prior to
each of any anniversary of the Effective Date (each such anniversary date, an
“Extension Date”), request (each, an “Extension Request”) that the Lenders
extend the Maturity Date then in effect (the “Existing Maturity Date”) for an
additional one year. Each Lender, acting in its sole discretion, shall, by
notice to the Company and the Administrative Agent given not later than the 20th
day (or such later day as shall be acceptable to the Company) following the date
of the Company’s notice, advise the Company and the Administrative Agent whether
or not such Lender agrees to such extension; provided that any Lender that does
not so advise the Company and the Administrative Agent shall be deemed to have
rejected such Extension Request. The election of any Lender to agree to such
extension shall not obligate any other Lender to so agree.
(b) Replacement of Non-Extending Lenders. Provided that no Default shall have
occurred and be continuing, the Company shall have the right at any time on or
prior to the relevant Extension Date to replace any Lender which has not
consented to the Extension Request (each, a “Non-Extending Lender”) with, and
otherwise add to this Credit Agreement, one or more
- 31 -
Allstate Credit Agreement

--------------------------------------------------------------------------------



other Eligible Institutions (which may include any Lender) (each an “Additional
Commitment Lender”) in each case with the consent of the Administrative Agent
(such consent in each case not to be unreasonably withheld). If some or all of
the Commitment of a Non-Extending Lender is being assumed by one or more
Additional Commitment Lenders, such Non-Extending Lender shall enter into an
Assignment and Assumption with such Additional Commitment Lender(s) pursuant to
which such Additional Commitment Lender(s) shall, effective as of the Extension
Date, (i) assume all or a portion of such Non-Extending Lender’s Commitment and
(ii) purchase at par (or such other amount as may be agreed to by such
Non-Extending Lender and the respective Additional Commitment Lender) for cash
all or a portion of the Loans made by such Non-Extending Lender, in each case as
may be specified in such Assignment and Assumption.
(c) Effectiveness of Extension. Effective as of the Extension Date, the Maturity
Date, with respect to the Commitment of each Lender that has agreed to so extend
its Commitment and of each Additional Commitment Lender shall be extended to the
date falling one year after the Existing Maturity Date (or, if such date is not
a Business day, such Maturity Date as so extended shall be the preceding
Business Day) and each Additional Commitment Lender shall thereupon become a
“Lender” for all purposes of this Credit Agreement.
Notwithstanding the foregoing, the extension of the Existing Maturity Date shall
not be effective with respect to any Lender unless as of the relevant Extension
Date (i) no Default shall have occurred and be continuing and (ii) the
representations and warranties of the Borrowers set forth in Article 4 shall be
true and correct in all material respects (provided that any representation or
warranty qualified by materiality or Material Adverse Effect shall be true and
correct in all respects) on and as of the Extension Date except to the extent
that any such representations and warranties expressly relate to an earlier date
(including those contained in Sections 4.4(a), 4.4(b) and 4.8), in which case
such representations and warranties shall have been true and correct in all
material respects (provided that any representation or warranty qualified by
materiality or Material Adverse Effect shall have been true and correct in all
respects) on and as of such earlier date (and the Administrative Agent shall
have received a certificate, in form and substance satisfactory to the
Administrative Agent, to such effect from the chief financial officer, the
controller or any other senior financial officer of the Company, together with
such evidence and other related documents as the Administrative Agent may
reasonably request with respect to the Borrowers’ authorization of the extension
and their respective obligations hereunder).


Notwithstanding anything herein to the contrary, with respect to the Commitment
of any Non-Extending Lender whose Commitment has not been fully assumed by one
or more Additional Commitment Lenders, the Maturity Date for such Lender shall
remain unchanged and, notwithstanding anything in Section 2.9 to the contrary,
the Loans made by such Lender and not purchased by one or more Additional
Commitment Lenders shall be repayable on such date by the applicable Borrower
without (i) there being any requirement that any such repayment be shared with
other Lenders or (ii) the repayment of any Loans made by Lenders that approved
the Extension Request. In addition, on the Extension Date, each Borrower agrees
to pay all accrued and unpaid interest, fees and other amounts (other than
principal to the extent covered by the first sentence of the paragraph) then due
under this Credit Agreement from such Borrower to each Lender consenting to the
Extension Request, each Non-Extending Lender and each Additional Commitment
Lender. In connection with the payments referred to in the first sentence of
this paragraph, each Borrower shall be deemed to have repaid and re-borrowed all
of the Loans
- 32 -
Allstate Credit Agreement

--------------------------------------------------------------------------------



remaining outstanding after such payments as of the Extension Date (with such
re-borrowing to consist of the Types of Loans, with related Interest Periods, if
applicable, specified in a notice delivered by the Company on behalf of such
Borrower in accordance with the requirements of Section 2.3). Solely for the
purpose of calculating break funding payments under Section 3.6, the assignment
by any Non-Extending Lender of any Eurodollar Loan prior to the last day of the
Interest Period applicable thereto in accordance with this Section 2.8 shall be
deemed to constitute a prepayment by a Borrower of such Eurodollar Loan.


Section 2.9    Payments Generally; Pro Rata Treatment; Sharing of Setoffs.
(a) Each Borrower shall make each payment or prepayment required to be made by
it hereunder or under the Note made by it (whether of principal of Loans,
interest or fees, or of amounts payable under Sections 2.5(d)(C), 2.8, 3.5, 3.6,
3.7 or 10.3, or otherwise) prior to 12:00 noon, New York City time, on the date
when due or the date fixed for any prepayment hereunder, in immediately
available funds, without setoff, recoupment or counterclaim, and shall not be
refundable under any circumstances. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its office at 383 Madison Avenue, New York, New York, or such other office as to
which the Administrative Agent may notify the other parties hereto, and except
that payments pursuant to Sections 3.5, 3.6, 3.7 or 10.3 shall be made directly
to the Persons entitled thereto. The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in dollars.
(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal of Loans, interest,
fees and commissions then due hereunder, such funds shall be applied (i) first,
towards payment of interest, fees and commissions then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest,
fees and commissions then due to such parties and (ii) second, towards payment
of principal of Loans then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of principal of Loans then due to such
parties.
(c) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of, or interest on, any of
its Loans made to a Borrower resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Loans made to such Borrower
and accrued interest thereon than the proportion received by any other Lender
with respect to the Loans made by such other Lender to such Borrower, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans made to such Borrower of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of, and
accrued interest on, their respective Loans, provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by a Borrower pursuant to and in accordance with the express terms of this
- 33 -
Allstate Credit Agreement

--------------------------------------------------------------------------------



Credit Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to the Company or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). Each Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.
(d) Unless the Administrative Agent shall have received notice from the Company
prior to the date on which any payment is due from a Borrower to the
Administrative Agent for the account of the applicable Credit Parties hereunder
that such Borrower will not make such payment, the Administrative Agent may
assume that such Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to such Credit
Parties the amount due. In such event, if such Borrower has not in fact made
such payment, then each such Credit Party severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Credit Party with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the NYFRB Rate and a rate determined by
the Administrative Agent in accordance with generally recognized banking
industry practices on interbank compensation.
(e) If any Credit Party shall fail to make any payment required to be made by it
pursuant to Section 2.4(b), 2.9(d) or 10.3(c), then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof), apply
any amounts thereafter received by the Administrative Agent for the account of
such Credit Party to satisfy such Credit Party’s obligations under such Sections
until all such unsatisfied obligations are fully paid.
Section 2.10    Defaulting Lenders. Notwithstanding any provision of this Credit
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a) fees payable pursuant to Section 3.3(a) shall continue to accrue on the
Commitment of such Defaulting Lender only to the extent of the Total Credit
Exposure of such Defaulting Lender; and
(b) the Commitment and Total Credit Exposure of such Defaulting Lender shall not
be included in determining whether the Required Lenders have taken or may take
any action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 10.2); provided, that this clause (b) shall not
apply to the vote of a Defaulting Lender in the case of an amendment, waiver or
other modification requiring the consent of such Lender or each Lender affected
thereby.
In the event that the Administrative Agent and the Company each agree in writing
that a Defaulting Lender has adequately remedied all matters that caused such
Lender to be a Defaulting Lender, then such Lender shall no longer be a
Defaulting Lender under this Credit Agreement at such time.


- 34 -
Allstate Credit Agreement

--------------------------------------------------------------------------------



3.


INTEREST, FEES, YIELD PROTECTION, ETC.


Section 3.1    Interest.
(a) The Loans comprising each ABR Borrowing shall bear interest at the Alternate
Base Rate plus the Applicable Margin and the Loans comprising each Eurodollar
Borrowing shall bear interest at the Adjusted LIBO Rate for the Interest Period
in effect for such Borrowing plus the Applicable Margin.
(b) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by any Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraph of
this Section or (ii) in the case of any other amount, 2% plus the Alternate Base
Rate.
(c) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan, provided that (i) interest accrued pursuant to
paragraph (b) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Eurodollar Loan, accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment, and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.
(d) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent clearly demonstrable error.
Section 3.2    Interest Elections Relating to Borrowings.
(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request or pursuant to
Section 2.3(b). Thereafter, the Company (on behalf of the applicable Borrower)
may elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurodollar Borrowing, may elect an Interest
Period therefor, all as provided in this Section.
(b) To make an election pursuant to this Section, the Company (on behalf of the
applicable Borrower) shall notify the Administrative Agent of such election (via
irrevocable written notice via an Interest Election Request in a form approved
by the Administrative Agent and signed by the Company (on behalf of the
applicable Borrower)) by the time that a Borrowing Request would be required
under Section 2.3 if the Company (on behalf of the applicable
- 35 -
Allstate Credit Agreement

--------------------------------------------------------------------------------



Borrower) were requesting a Borrowing of the Type resulting from such election
to be made on the effective date of such election.
(c) Each Interest Election Request shall specify the following information:
(i)    the identity of the Borrower;
(ii)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iv) and (v) of this
paragraph shall be specified for each resulting Borrowing);
(iii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iv)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
(v)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Company (on behalf of the applicable
Borrower) shall be deemed to have selected an Interest Period of one month’s
duration.
(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(e) If the Company (on behalf of the applicable Borrower) fails to deliver a
timely Interest Election Request prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period, such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Company (on behalf of the applicable
Borrower), then, so long as an Event of Default is continuing, (i) no
outstanding Borrowing of any Borrower may be converted to or continued as a
Eurodollar Borrowing and (ii) unless repaid, each Eurodollar Borrowing of each
Borrower shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.
Section 3.3    Fees.
(a) The Company agrees to pay to the Administrative Agent for the account of
each Lender, a facility fee (“Facility Fee”), which shall accrue at a rate per
annum equal to the Applicable Facility Fee Percentage on the daily amount of the
Commitment of such Lender (regardless of usage) during the period from and
including the Agreement Date to but excluding the date on which such Commitment
terminates; provided that, if such Lender continues to have any Loans
outstanding after its Commitment terminates, then such Facility Fee shall
continue to
- 36 -
Allstate Credit Agreement

--------------------------------------------------------------------------------



accrue on the daily outstanding principal amount of such Lender’s Loans from and
including the date on which such Lender’s Commitment terminates to but excluding
the date on which all Loans of such Lender have been paid in full. Accrued
Facility Fees shall be payable in arrears on the fifteenth (15th) day following
the last day of March, June, September and December of each year, and on each
date on which the Commitments are permanently reduced, commencing on the first
such date to occur after the Agreement Date, provided that all unpaid Facility
Fees shall be payable on the date on which the Commitments terminate. All
Facility Fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).
(b) The Company agrees to pay to each Credit Party, for its own account, fees
and other amounts (other than principal or interest) payable in the amounts and
at the times separately agreed upon between the Company and such Credit Party.
(c) All fees and other amounts (other than principal or interest) payable
hereunder shall be paid on the dates due, in dollars in immediately available
funds. Fees and other amounts (other than principal or interest) paid shall not
be refundable under any circumstances.
Section 3.4    Alternate Rate of Interest.
(a) Subject to clauses (b), (c), (d), (e), (f) and (g) of this Section 3.4, if
prior to the commencement of any Interest Period for a Eurodollar Borrowing:
(i)    the Administrative Agent determines, which determination (if made on a
reasonable basis) shall be conclusive and binding, that adequate and reasonable
means do not exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as
applicable (including because the LIBO Screen Rate is not available or published
on a current basis), for such Interest Period; provided that no Benchmark
Transition Event shall have occurred at such time; or
(ii)    the Administrative Agent is advised by Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to the Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Company and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Administrative Agent notifies the Company and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.
(b) Notwithstanding anything to the contrary herein or in any other Loan
Document, if a Benchmark Transition Event or an Early Opt-in Election, as
applicable, and its related Benchmark Replacement Date have occurred prior to
the Reference Time in respect of any setting of the then-current Benchmark, then
(x) if a Benchmark Replacement is determined in accordance with clause (1) or
(2) of the definition of “Benchmark Replacement” for such Benchmark Replacement
Date, such Benchmark Replacement will replace such Benchmark for all purposes
hereunder and under any Loan Document in respect of such Benchmark setting and
subsequent
- 37 -
Allstate Credit Agreement

--------------------------------------------------------------------------------



Benchmark settings without any amendment to, or further action or consent of any
other party to, this Credit Agreement or any other Loan Document and (y) if a
Benchmark Replacement is determined in accordance with clause (3) of the
definition of “Benchmark Replacement” for such Benchmark Replacement Date, such
Benchmark Replacement will replace such Benchmark for all purposes hereunder and
under any Loan Document in respect of any Benchmark setting at or after 5:00
p.m., New York City time, on the fifth (5th) Business Day after the date notice
of such Benchmark Replacement is provided to the Lenders without any amendment
to, or further action or consent of any other party to, this Credit Agreement or
any other Loan Document so long as the Administrative Agent has not received, by
such time, written notice of objection to such Benchmark Replacement from
Lenders comprising the Required Lenders.
(c) Notwithstanding anything to the contrary herein or in any other Loan
Document and subject to the proviso below in this paragraph, if a Term SOFR
Transition Event and its related Benchmark Replacement Date have occurred prior
to the Reference Time in respect of any setting of the then-current Benchmark,
then the applicable Benchmark Replacement will replace the then-current
Benchmark for all purposes hereunder or under any Loan Document in respect of
such Benchmark setting and subsequent Benchmark settings, without any amendment
to, or further action or consent of any other party to, this Credit Agreement or
any other Loan Document; provided that, this clause (c) shall not be effective
unless the Administrative Agent has delivered to the Lenders and the Company a
Term SOFR Notice. For the avoidance of doubt, the Administrative Agent shall not
be required to deliver a Term SOFR Notice after a Term SOFR Transition Event and
may do so in its sole discretion..
(d) In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Credit Agreement or any
other Loan Document.
(e) The Administrative Agent will promptly notify the Company and the Lenders of
(i) any occurrence of a Benchmark Transition Event, a Term SOFR Transition Event
or an Early Opt-in Election, as applicable, and its related Benchmark
Replacement Date, (ii) the implementation of any Benchmark Replacement, (iii)
the effectiveness of any Benchmark Replacement Conforming Changes, (iv) the
removal or reinstatement of any tenor of a Benchmark pursuant to clause (f)
below and (v) the commencement or conclusion of any Benchmark Unavailability
Period. Any determination, decision or election that may be made by the
Administrative Agent or, if applicable, any Lender (or group of Lenders)
pursuant to this Section 3.4, including any determination with respect to a
tenor, rate or adjustment or of the occurrence or non-occurrence of an event,
circumstance or date and any decision to take or refrain from taking any action
or any selection, will be conclusive and binding absent manifest error and may
be made in its or their sole discretion and without consent from any other party
to this Credit Agreement or any other Loan Document, except, in each case, as
expressly required pursuant to this Section 3.4.
(f) Notwithstanding anything to the contrary herein or in any other Loan
Document, at any time (including in connection with the implementation of a
Benchmark Replacement), (i) if the then-current Benchmark is a term rate
(including Term SOFR or the LIBO Rate) and either (A) any tenor for such
Benchmark is not displayed on a screen or other information service that
- 38 -
Allstate Credit Agreement

--------------------------------------------------------------------------------



publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion or (B) the regulatory supervisor for the administrator
of such Benchmark has provided a public statement or publication of information
announcing that any tenor for such Benchmark is or will be no longer
representative, then the Administrative Agent may modify the definition of
“Interest Period” for any Benchmark settings at or after such time to remove
such unavailable or non-representative tenor and (ii) if a tenor that was
removed pursuant to clause (i) above either (A) is subsequently displayed on a
screen or information service for a Benchmark (including a Benchmark
Replacement) or (B) is not, or is no longer, subject to an announcement that it
is or will no longer be representative for a Benchmark (including a Benchmark
Replacement), then the Administrative Agent may modify the definition of
“Interest Period” for all Benchmark settings at or after such time to reinstate
such previously removed tenor.
(g) Upon the Company’s receipt of notice of the commencement of a Benchmark
Unavailability Period, any Borrower may revoke any request for a Eurodollar
Borrowing of, conversion to or continuation of Eurodollar Loans to be made,
converted or continued during any Benchmark Unavailability Period and, failing
that, the Borrower will be deemed to have converted any such request into a
request for a Borrowing of or conversion to ABR Loans. During any Benchmark
Unavailability Period or at any time that a tenor for the then-current Benchmark
is not an Available Tenor, the component of ABR based upon the then-current
Benchmark or such tenor for such Benchmark, as applicable, will not be used in
any determination of ABR.
Section 3.5    Increased Costs; Illegality.
(a) If any Regulatory Change shall:
(i)    impose, modify or deem applicable any reserve, special deposit, liquidity
or similar requirement (including any compulsory loan requirement, insurance
charge or other assessment) against assets of, deposits with or for the account
of, or credit extended by, any Credit Party (except any such reserve requirement
reflected in the Adjusted LIBO Rate);
(ii)    impose on any Credit Party or the London interbank market any other
condition, cost or expense affecting this Credit Agreement, any Eurodollar Loans
made by such Credit Party or any participation therein, or
(iii)    subject any Credit Party to any Taxes (other than (A) Taxes in respect
of which payments of additional amounts are required under Section 3.7(a), (B)
Taxes described in Section 3.7(a)(i)-(iii), (C) Taxes imposed on or measured by
net income (however denominated), franchise Taxes, and branch profits Taxes, in
each case, (i) imposed as a result of such Credit Party being organized under
the laws of, or having its principal office in or, in the case of any Lender,
its applicable lending office located in, the jurisdiction imposing such Tax (or
any political subdivision thereof) or (ii) imposed as a result of a present or
former connection between such Credit Party and the jurisdiction imposing such
Tax (other than connections arising from such Credit Party having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document), and (D) any Taxes attributable to such
Credit Party’s
- 39 -
Allstate Credit Agreement

--------------------------------------------------------------------------------



failure to comply with Section 3.7(c)) on any of its obligations under the Loan
Documents, or its deposits, reserves, other liabilities or capital attributable
thereto, and the result of any of the foregoing shall be to increase the cost to
such Credit Party of making, continuing, converting or maintaining any Loan
hereunder or to increase the cost to such Credit Party or to reduce the amount
of any sum received or receivable by such Credit Party hereunder (whether of
principal, interest or otherwise), then the Company will pay to such Credit
Party such additional amount or amounts as will compensate such Credit Party for
such additional costs incurred or reduction suffered as reasonably determined by
such Credit Party (which determination shall be made in good faith (and not on
an arbitrary or capricious basis) and consistent with the manner in which such
Credit Party treats similarly situated customers of the applicable Credit Party
under agreements having provisions similar to this Section 3.5 after
consideration of such factors as such Credit Party then reasonably determines to
be relevant).
(b) If any Credit Party determines that any Regulatory Change regarding capital
or liquidity requirements has or would have the effect of reducing the rate of
return on such Credit Party’s capital or on the capital of such Credit Party’s
holding company, if any, as a consequence of this Credit Agreement or the Loans
made, by such Credit Party to a level below that which such Credit Party or such
Credit Party’s holding company could have achieved but for such Regulatory
Change (taking into consideration such Credit Party’s policies and the policies
of such Credit Party’s holding company with respect to capital adequacy and
liquidity), then from time to time the Company will pay to such Credit Party
such additional amount or amounts as will compensate such Credit Party or such
Credit Party’s holding company for any such reduction suffered as reasonably
determined by such Credit Party (which determination shall be made in good faith
(and not on an arbitrary or capricious basis) and consistent with the manner in
which such Credit Party treats similarly situated customers of the applicable
Credit Party under agreements having provisions similar to this Section 3.5
after consideration of such factors as such Credit Party then reasonably
determines to be relevant).
(c) A certificate of a Credit Party setting forth the amount or amounts
necessary to compensate such Credit Party or its holding company, as applicable,
as specified in paragraph (a) or (b) of this Section shall be delivered to the
Company and shall be conclusive absent manifest error. The Company shall pay
such Credit Party the amount shown as due on any such certificate within ten
days after receipt thereof.
(d) Failure or delay on the part of any Credit Party to demand compensation
pursuant to this Section shall not constitute a waiver of such Credit Party’s
right to demand such compensation, provided that the Borrowers shall not be
required to compensate a Credit Party pursuant to this Section for any increased
costs or reductions incurred more than 90 days prior to the date that such
Credit Party notifies the Borrowers of the Regulatory Change giving rise to such
increased costs or reductions and of such Credit Party’s intention to claim
compensation therefor.
(e) Notwithstanding any other provision of this Credit Agreement, if, after the
Agreement Date, any Regulatory Change shall make it unlawful for any Lender to
make or maintain any Eurodollar Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurodollar Loan, then, by written notice
to the Company and to the Administrative Agent:
- 40 -
Allstate Credit Agreement

--------------------------------------------------------------------------------



(i)    such Lender may declare that Eurodollar Loans will not thereafter (for
the duration of such unlawfulness) be made by such Lender hereunder (or be
continued for additional Interest Periods) and ABR Loans will not thereafter
(for such duration) be converted into Eurodollar Loans, whereupon any request
for a Eurodollar Borrowing or to convert an ABR Borrowing to a Eurodollar
Borrowing or to continue a Eurodollar Borrowing, as applicable, for an
additional Interest Period shall, as to such Lender only, be deemed a request
for an ABR Loan (or a request to continue an ABR Loan as such for an additional
Interest Period or to convert a Eurodollar Loan into an ABR Loan, as
applicable), unless such declaration shall be subsequently withdrawn; and
(ii)    such Lender may require that all outstanding Eurodollar Loans made by it
be converted to ABR Loans, in which event all such Eurodollar Loans shall be
automatically converted to ABR Loans, as of the effective date of such notice as
provided in the last sentence of this paragraph.
In the event any Lender shall exercise its rights under clause (i) or (ii) of
this paragraph, all payments and prepayments of principal that would otherwise
have been applied to repay the Eurodollar Loans that would have been made by
such Lender or the converted Eurodollar Loans of such Lender shall instead be
applied to repay the ABR Loans made by such Lender in lieu of, or resulting from
the conversion of, such Eurodollar Loans, as applicable. For purposes of this
paragraph, a notice to the Company by any Lender shall be effective as to each
Eurodollar Loan made by such Lender, if lawful, on the last day of the Interest
Period currently applicable to such Eurodollar Loan; in all other cases such
notice shall be effective on the date of receipt by the Company.
Section 3.6    Break Funding Payments. In the event of (a) the payment,
prepayment or deemed prepayment (voluntary or otherwise) of any principal of any
Eurodollar Loan other than on the last day of an Interest Period applicable
thereto (including as a result of an Event of Default), (b) the conversion of
any Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.7(c) and is revoked in
accordance therewith), or (d) the assignment of any Eurodollar Loan other than
on the last day of the Interest Period or maturity date applicable thereto as a
result of a request by the Company pursuant to Section 3.8(b), then, in any such
event, the relevant Borrower or the Company, as applicable, shall compensate
each Lender for the loss, cost and expense attributable to such event. In the
case of a Eurodollar Loan, such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest that would have accrued on the principal amount of
such Loan had such event not occurred, at the Adjusted LIBO Rate that would have
been applicable to such Loan, for the period from the date of such event to the
last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest that would
accrue on such principal amount for such period at the interest rate that such
Lender would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Company (on behalf of the relevant Borrower) and shall be conclusive
absent manifest error. The relevant Borrower shall pay such Lender the amount
shown as due on any such certificate within ten days after receipt thereof.
Section 3.7    Taxes.
- 41 -
Allstate Credit Agreement

--------------------------------------------------------------------------------



(a) If any applicable law (as determined in good faith by the Borrower) requires
the deduction or withholding of any Tax from a payment of the Borrower, the
Borrower shall be entitled to make such deduction or withholding and shall
timely pay the full amount deducted or withheld to the relevant Governmental
Authority in accordance with applicable law.
Without limiting the foregoing, each Borrower agrees to pay to each Foreign
Lender such additional amounts as are necessary in order that the net payment of
any amount due to such Foreign Lender under the Loan Documents after deduction
for or withholding in respect of any U.S. Taxes collectible by withholding and
imposed with respect to such payment, will not be less than the amount such
Foreign Lender would have received had no such withholdings or deductions for
U.S. Taxes been made, provided that the foregoing obligation to pay such
additional amounts shall not apply:


(i)    with respect to any U.S. Taxes collectible by withholding or deduction
that are imposed on payments to or for the account of such Foreign Lender with
respect to any applicable interest in a Loan or Commitment pursuant to any law
in effect on the Agreement Date (or on the date such Foreign Lender becomes a
Lender as provided in Section 10.4, except for assignments made at the request
of the Company pursuant to Section 3.8(b)) or on the date of any change in the
applicable lending office of such Foreign Lender, in each case, except to the
extent that pursuant to this Section 3.7(a), amounts with respect to such U.S.
Taxes were payable either to such Foreign Lender’s assignor immediately before
such Lender became a party hereto or such Foreign Lender immediately before it
changed its lending office;
(ii)    to any Foreign Lender if such Foreign Lender fails to comply with
applicable certification, information, documentation or other reporting
requirements that it was legally able to comply with concerning the nationality,
residence, identity or connections with the United States of America of such
Lender if such compliance is required by statute or regulation of the United
States of America as a precondition to relief or exemption from such U.S. Taxes,
including its obligations pursuant to Section 3.7(c);
(iii)    with respect to any U.S. Taxes imposed under FATCA; or
(iv)    with respect to U.S. Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits U.S. Taxes, in each case, (i)
imposed as a result of such Foreign Lender being organized under the laws of, or
having its principal office in or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such U.S. Tax (or any
political subdivision thereof) or (ii) imposed as a result of a present or
former connection between such Foreign Lender and the jurisdiction imposing such
U.S. Tax (other than connections arising from such Foreign Lender having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).
Each Borrower shall indemnify each Foreign Lender for any Taxes that are imposed
on any such Foreign Lender, with respect to which Borrower was required to pay
additional amounts under this Section 3.7(a).


- 42 -
Allstate Credit Agreement

--------------------------------------------------------------------------------



Each Borrower shall pay to the relevant Governmental Authority (or, at the
option of a Lender or Administrative Agent, reimburse it for payments to the
relevant Governmental Authority of) stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document.


(b) As soon as reasonably practicable after paying any amount to the
Administrative Agent or any Foreign Lender from which it is required by law to
make any deduction or withholding, and as soon as reasonably practicable after
it is required by law to remit such deduction or withholding to any relevant
taxing or other authority, the Company (on behalf of the relevant Borrower)
shall deliver to the Administrative Agent for delivery to such Foreign Lender
evidence satisfactory to such Person of such deduction, withholding or payment
(as the case may be).
(c) (i) (A) Not later than the Effective Date or, in the case of any Person that
becomes a Lender pursuant to Section 10.4, the date of the execution and
delivery of the Assignment and Assumption pursuant to which such Person becomes
a Lender, (B) before any form provided under this Section 3.7(c) becomes
obsolete, incorrect or expired and (C) at such other times as the Company may
reasonably request or as required under applicable law, each Lender (to the
extent that such Lender, in its sole discretion, believes that it is so
entitled), shall provide the Company and the Administrative Agent with two duly
completed copies of the relevant Internal Revenue Service forms (with any
applicable attachments) certifying its entitlement to a complete exemption from
or any reduction of withholding on any interest to be received by it under the
Loan Documents in respect of the Loans. In addition, any Lender, if reasonably
requested by the Company, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower as will enable the
Borrower to determine whether or not such Lender is subject to backup
withholding or information reporting requirements. The completion, execution and
submission of such documentation described in the prior sentence shall not be
required if in the Lender's reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)    Without limiting the generality of the foregoing:


(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or about the date on which such Lender becomes a Lender
under this Credit Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;
(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or about the date on which such
Foreign Lender becomes a Lender under this Credit Agreement (and from time to
time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:
- 43 -
Allstate Credit Agreement

--------------------------------------------------------------------------------



(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;


(2)    executed copies of IRS Form W-8ECI;


(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, or a “controlled foreign corporation” related
to the Borrower as described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS
Form W-8BEN-E; or


(4)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS
Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit E-2 or Exhibit E-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit E-4 on behalf of each such direct and indirect partner;


(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or about the date on which such
Foreign Lender becomes a Lender under this Credit Agreement (and from time to
time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed copies of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in
U.S. federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made.
(iii)    Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such
- 44 -
Allstate Credit Agreement

--------------------------------------------------------------------------------



form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.


(d) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Taxes described in Section 3.7(a) for
which a Borrower is required to pay additional amounts attributable to such
Lender (but only to the extent that the Borrowers have not already indemnified
the Administrative Agent for such Taxes and without limiting the obligation of
the Borrowers to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 10.4(d)(ii) relating to the maintenance of
a Participant Register and (iii) any Taxes other than U.S. Taxes for which a
Borrower is required to pay additional amounts attributable to such Lender, in
each case, that are payable or paid by the Administrative Agent in connection
with the Loan Documents, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such amounts were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent to such Lender from any other source against
any amount due to the Administrative Agent under this Section 3.7(d).
(e) If a payment made to or for the account of a Lender hereunder would be
subject to U.S. Taxes collectible by withholding imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Company and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Company or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Company or the Administrative Agent as may be necessary for the
Company and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this Section 3.7(e), “FATCA” shall include
any amendments made to FATCA after the date of this Credit Agreement.
(f) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 3.7 (including by the payment of additional amounts
pursuant to Section 3.7(a)), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section 3.7 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this Section 3.7(f) (plus any penalties, interest
or other charges imposed by the relevant Governmental Authority) in the event
that such indemnified party is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (f), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph (f) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had
- 45 -
Allstate Credit Agreement

--------------------------------------------------------------------------------



not been deducted, withheld or otherwise imposed and the indemnification
payments or additional amounts with respect to such Tax had never been paid.
This Section 3.7(f) shall not be construed to require any indemnified party to
make available its Tax returns (or any other information relating to its Taxes
that it deems confidential) to the indemnifying party or any other Person.
Section 3.8    Mitigation Obligations.
(a) If any Lender requests compensation under Section 3.5, or if any Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.7, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans (or any participation therein) hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section 3.5
or 3.7, as applicable, in the future and (ii) would not subject such Lender to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender. The Company hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
(b) If (i) any Lender requests compensation under Section 3.5, (ii) any Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.7 or (iii) any
Lender becomes a Defaulting Lender, then the Company may, at its sole expense
(including the fees referred to in Section 10.4(b)) and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 10.4), all its interests, rights (other than its existing
rights to payments pursuant to Section 3.5 or 3.7) and obligations under the
Loan Documents to an Eligible Institution that shall assume such obligations
(which Eligible Institution may be another Lender, if a Lender accepts such
assignment); provided that (i) the Company shall have received the prior written
consent of the Administrative Agent, which consent shall not unreasonably be
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the relevant
Borrowers (in the case of all other amounts) and (iii) in the case of any such
assignment resulting from a claim for compensation under Section 3.5 or payments
required to be made pursuant to Section 3.7, such assignment will result in a
reduction in such compensation or payments. A Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Company to
require such assignment and delegation cease to apply. Each party hereto agrees
that (i) an assignment required pursuant to this paragraph may be effected
pursuant to an Assignment and Assumption executed by the Borrower, the
Administrative Agent and the assignee (or, to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to an
Approved Electronic Platform as to which the Administrative Agent and such
parties are participants), and (ii) the Lender required to make such assignment
need not be a party thereto in order for such assignment to be effective and
shall be deemed to have consented to and be bound by the terms thereof; provided
that, following the effectiveness of any such assignment, the other parties to
such assignment agree to execute and deliver such documents necessary to
evidence such assignment as reasonably requested by the applicable Lender,
provided that any such documents shall be without recourse to or warranty by the
parties thereto.
- 46 -
Allstate Credit Agreement

--------------------------------------------------------------------------------



4.


REPRESENTATIONS AND WARRANTIES


The Company represents and warrants to the Credit Parties (and each Subsidiary
Borrower, as to itself, represents and warrants to the Credit Parties) that:
Section 4.1    Corporate Existence; Subsidiaries.
(a) The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware, with full
corporate power to conduct its business as presently conducted and, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.
(b) Each Material Subsidiary has been duly organized and is validly existing in
good standing under the laws of the jurisdiction of its organization, with full
corporate or analogous powers to conduct its business as presently conducted
and, except where the failure to do so, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect, is qualified
to do business in, and is in good standing in, every jurisdiction where such
qualification is required.
Section 4.2    Corporate and Governmental Authorization; No Contravention.
(a) Each Borrower has full corporate power and authority to execute, deliver and
perform its obligations under this Credit Agreement and the Notes executed by it
and to comply with all of the provisions of this Credit Agreement and the Notes
executed by it, and all necessary corporate or similar proceedings of such
Borrower have been duly taken to authorize the execution, delivery and
performance by such Borrower of this Credit Agreement and the Notes executed by
it.
(b) No authorizations, approvals or consents of, and no filings or registrations
with, any Governmental Authority or any securities exchange, are necessary for
the execution, delivery or performance by any Borrower of this Credit Agreement
or the Notes executed by it, or for the legality, validity or enforceability
hereof or thereof.
(c) None of the execution and delivery of this Credit Agreement and the Notes,
the consummation of the transactions herein contemplated or compliance by any
Borrower with all of the terms and provisions of this Credit Agreement or the
Notes executed by such Borrower will conflict with or result in a breach which
would constitute a material default under, or result in the creation or
imposition of any Lien, charge or encumbrance upon any of the property or assets
of such Borrower, material to such Borrower, pursuant to the terms of any
indenture, loan agreement, or other agreement or instrument for borrowed money
to which such Borrower is a party or by which such Borrower may be bound or to
which any of the property or assets of such Borrower, material to such Borrower,
is subject, nor will such action result in any material violation of the
provisions of the charter or by laws of such Borrower or any statute or any
order, rule or regulation applicable to such Borrower or any of its Material
Subsidiaries of any Governmental Authority having jurisdiction over such
Borrower or such Subsidiary, and no consent, approval, authorization or other
order of, or filing with, any Governmental Authority is
- 47 -
Allstate Credit Agreement

--------------------------------------------------------------------------------



required for the execution and delivery of this Credit Agreement and the Notes,
the consummation of the transactions herein contemplated or compliance by the
Company with all of the terms and provisions of this Credit Agreement, provided
that (i) the Borrowers make no representations or warranties with respect to any
securities or blue sky laws of political subdivisions of the United States of
America or any laws or treaties of any country (or political subdivision
thereof) other than the United States of America and (ii) the effect of the laws
of any jurisdiction (other than the States of New York or Illinois) that limit
the interest, fees or other charges any Lender may impose.
Section 4.3    Binding Effect. (i) This Credit Agreement constitutes a legal,
valid and binding agreement of each Borrower, (ii) the Guarantee in Article 7 of
this Credit Agreement constitutes a legal, valid and binding agreement of the
Company and (iii) the Notes, when executed and delivered in accordance with this
Credit Agreement, will constitute valid and binding obligations of the
respective Borrower executing and delivering such Notes, in the case of each of
the foregoing clauses (i) through (iii), enforceable in accordance with their
respective terms, subject to applicable bankruptcy, insolvency, reorganization,
rehabilitation, moratorium or other laws affecting creditors’ rights and rights
of creditors of insurers generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.
Section 4.4    Financial Information.
(a) (i) The audited consolidated statement of financial position of the Company
and its Consolidated Subsidiaries as of the fiscal year ended December 31, 2019
and the related statements of operations, comprehensive income, shareholders’
equity and cash flows for the fiscal year then ended, reported on by Deloitte &
Touche, LLP, and heretofore furnished to the Administrative Agent and each of
the Lenders, present fairly in all material respects, in conformity with GAAP,
the financial position of the Company and its Consolidated Subsidiaries as of
such date and their results of operations and cash flows for such fiscal year.
(ii) The unaudited condensed consolidated statement of financial position of the
Company and its Consolidated Subsidiaries as of and for the fiscal quarters and
the portions of the fiscal year ended each of March 31, 2020, June 30, 2020 and
September 30, 2020 and the related unaudited condensed consolidated statements
of operations, comprehensive income, shareholders’ equity and cash flows for the
period then ended, certified by the Company’s chief financial officer, and
heretofore furnished to the Administrative Agent and each of the Lenders,
present fairly in all material respects, in conformity with GAAP, the financial
position of the Company and its Consolidated Subsidiaries as of such date and
their results of operations and cash flows as of such dates and for such
periods, subject to year-end audit adjustments and the absence of footnotes.
(b) (i) The respective Statutory Statements for Allstate Insurance and Allstate
Life for the year ended at December 31, 2019 present fairly in all material
respects, in conformity with Statutory Accounting Principles, the respective
financial conditions of said companies as at said date and their respective
results of operations for the fiscal year ended on said date. (ii) The
respective Statutory Statements for Allstate Insurance and Allstate Life for the
portions of the fiscal year ended each of March 31, 2020, June 30, 2020 and
September 30, 2020 each present fairly in all material respects, in conformity
with Statutory Accounting Principles, the respective financial conditions of
said companies as at said date and their respective results of operations for
such periods.
- 48 -
Allstate Credit Agreement

--------------------------------------------------------------------------------



(c) Except as disclosed in the public filings of the Borrowers prior to the
Effective Date, since December 31, 2019, there has been no material adverse
change in the business, financial position or results of operations of the
Company and its Consolidated Subsidiaries, taken as a whole.
Section 4.5    Litigation. Except as disclosed to the Lenders in writing (which
shall include the Company’s Form 10-K and Allstate Life Insurance Company’s Form
10-K for the fiscal year ending December 31, 2018) prior to the date hereof,
there are no legal, arbitral or governmental proceedings (including any
proceeding instituted by any state insurance commission or similar regulatory
body), pending to which the Company or any of its Material Subsidiaries is a
party or to which any property of the Company or any of its Material
Subsidiaries is the subject (collectively, “Proceedings”) which, if determined
adversely to the Company or any of its Material Subsidiaries (and there exists a
reasonable possibility of such adverse determination), individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect and,
to the best of the Company’s knowledge, no such proceedings are threatened.


Section 4.6    Compliance with ERISA. Each member of the ERISA Group has
fulfilled its obligations under the minimum funding standards of ERISA and the
Code with respect to each Plan (other than any Non-Material Subsidiary Plan) and
is in compliance with the presently applicable provisions of ERISA and the Code
with respect to each Plan (other than any Non-Material Subsidiary Plan) except
where the failure to do so could reasonably be expected to have a Material
Adverse Effect. No member of the ERISA Group has (i) sought a waiver of the
minimum funding standard under Section 412 of the Code in respect of any Plan
(other than any Non-Material Subsidiary Plan), (ii) failed to make any
contribution or payment to any Plan (other than any Non-Material Subsidiary
Plan) or Multiemployer Plan or in respect of any Benefit Arrangement, or made
any amendment to any Plan (other than any Non-Material Subsidiary Plan) or
Benefit Arrangement, which has resulted or could reasonably be expected to
result in a Material Adverse Effect, or (iii) incurred any liability under
Title IV of ERISA other than a liability to the PBGC for premiums under
Section 4007 of ERISA which could reasonably be expected to result in a Material
Adverse Effect.


Section 4.7    Environmental Matters. The Company has concluded reasonably that
all Environmental Laws applicable to the Company and its Material Subsidiaries
are unlikely to have a Material Adverse Effect.
Section 4.8    Taxes. United States Federal income tax returns of the Company
and its Material Subsidiaries have been closed through the fiscal year ended
December 31, 2014. All United States Federal income tax returns and all other
material tax returns which are required to be filed have been filed by or on
behalf of the Company and its Material Subsidiaries and all material taxes due
with respect to the Company and its Material Subsidiaries pursuant to such
returns and all material taxes due pursuant to any assessment received by the
Company or any of its Material Subsidiaries have been paid, except those
assessments being contested in good faith by appropriate proceedings and where
(in the opinion of the Company) adequate charges, accruals or reserves have been
established on the books of the Company and its Subsidiaries, as applicable.
Section 4.9    Full Disclosure. All written factual information heretofore
furnished by the Company to the Administrative Agent or any Lender for purposes
of or in connection with this Credit Agreement was true and accurate in all
material respects on the date as of which such information was stated or
certified. As of the Effective Date, to the best knowledge of the Company, the
information
- 49 -
Allstate Credit Agreement

--------------------------------------------------------------------------------



included in the Beneficial Ownership Certification provided on or prior to the
Effective Date to any Lender in connection with this Credit Agreement is true
and correct in all respects.
Section 4.10    Investment Company Act. None of the Borrowers is required to be
registered as an “investment company” within the meaning of the Investment
Company Act of 1940.
Section 4.11    Federal Reserve Regulations.
(a) Not more than 25% of the value (as determined by any reasonable method) of
the assets subject to any restriction on (i) Liens set forth in Section 6.6 or
(ii) sale or other disposition set forth in Section 6.7 is represented by Margin
Stock.
(b) No part of the proceeds of any Loan will be used, whether immediately,
incidentally or ultimately, (i) to directly or indirectly purchase, acquire or
carry any Margin Stock, (ii) directly or indirectly for any purpose that entails
a violation of, or that is inconsistent with Regulations U or X, or (iii) to
make a personal loan to any director or executive officer of any Borrower or any
Subsidiary in violation of Section 402 of the Sarbanes Oxley Act of 2002.
Section 4.12    Anti-Corruption Laws and Sanctions. The Company has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Company, its Subsidiaries and their respective directors, officers,
employees and agents when acting on the Company’s or any Subsidiary’s behalf
with Anti-Corruption Laws and applicable Sanctions, and the Company, its
Subsidiaries and their respective officers and directors when acting on the
Company’s or any Subsidiary’s behalf and to the knowledge of the Company its
employees and agents when acting on the Company’s or any Subsidiary’s behalf,
are in compliance with Anti-Corruption Laws and applicable Sanctions in all
material respects. None of (a) the Company, any Subsidiary, any of their
respective directors or officers or, to the knowledge of the Company or such
Subsidiary, any of their respective employees, or (b) to the knowledge of the
Company, any agent of the Company or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person. No Borrowing or use of proceeds by the Company
and its Subsidiaries will violate any Anti-Corruption Law or applicable
Sanctions.
Section 4.13    Affected Financial Institutions. No Borrower is an Affected
Financial Institution.


5.


CONDITIONS


Section 5.1    Effective Date. The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 10.2):
(a) Credit Agreement. The Administrative Agent (or its counsel) shall have
received from each party hereto a counterpart of this Credit Agreement signed on
behalf of such party (which, subject to Section 10.6, may include any Electronic
Signatures transmitted by telecopy, emailed pdf, or any other electronic means
that reproduces an image of an actual executed signature page).
- 50 -
Allstate Credit Agreement

--------------------------------------------------------------------------------



(b) Legal Opinions. The Administrative Agent shall have received favorable
written opinions (addressed to the Credit Parties and dated the Effective Date)
from (i) Susan L. Lees, Chief Legal Officer and Secretary of the Company and
acting as counsel to the other Borrowers, and (ii) Willkie Farr & Gallagher LLP,
special New York counsel to the Borrowers, substantially in the forms of
Exhibit B-1 and B-2, respectively, covering such other matters relating to the
Borrowers, the Loan Documents and the Transactions as the Required Lenders shall
reasonably request. The Borrowers hereby request such counsel to deliver such
opinions.
(c) Organizational Documents, etc. The Administrative Agent shall have received
such documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to (i) the organization, existence and good standing
of each Borrower (including (x) a certificate of incorporation or formation of
each Borrower, certified by the Secretary of State (or comparable official) of
the jurisdiction of its incorporation or formation and (y) certificates of good
standing (or comparable certificates) for each Borrower, certified by the
Secretary of State (or comparable official) of the jurisdiction of its
incorporation or formation), (ii) the authorization of the Transactions,
(iii) the incumbency of its officer or officers who may sign the Loan Documents,
including therein a signature specimen of such officer or officers and (iv) any
other legal matters relating to Borrowers, the Loan Documents or the
Transactions, all in form and substance satisfactory to the Administrative Agent
and its counsel.
(d) Officer’s Certificate. The Administrative Agent shall have received a
certificate, dated the Effective Date and signed by the chief executive officer,
the chief financial officer, the treasurer or the controller of the Company
confirming (i) that the representations and warranties of the Borrowers set
forth in Article 4 are true and correct in all material respects (provided that
any representation or warranty qualified by materiality or Material Adverse
Effect shall be true and correct in all respects) as of the Effective Date
except to the extent that any such representations and warranties expressly
relate to an earlier date (including those contained in Sections 4.4(a), 4.4(b)
and 4.8), in which case such representations and warranties shall have been true
and correct in all material respects (provided that any representation or
warranty qualified by materiality or Material Adverse Effect shall be true and
correct in all respects) on and as of such earlier date and (ii) that there is
no Default in existence as of the Effective Date.
(e) Fees and Expenses. All fees, expenses and other amounts due and payable on
or prior to the Effective Date, including the reasonable fees and disbursements
of counsel to the Administrative Agent, to the extent invoiced shall have been
paid.
(f) Existing Credit Agreement. The commitments under the Existing Credit
Agreement shall have been terminated and all amounts due thereunder shall have
been paid and the Administrative Agent shall have received evidence, in form and
substance satisfactory to it, thereof.
(g) KYC Documents. (i) The Administrative Agent shall have received, at least
five (5) days prior to the Effective Date, all documentation and other
information regarding the Borrowers requested in connection with applicable
“know your customer” and anti-money laundering rules and regulations, including
the Patriot Act, to the extent requested in writing of the Company at least ten
(10) days prior to the Effective Date and (ii) to the extent any Borrower
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, at least five (5) days prior to the Effective Date, any Lender that
has requested, in a written notice to the Company at least ten (10) days prior
to the Effective Date, a Beneficial Ownership Certification in relation to such
- 51 -
Allstate Credit Agreement

--------------------------------------------------------------------------------



Borrower shall have received such Beneficial Ownership Certification (provided
that, upon the execution and delivery by such Lender of its signature page to
this Credit Agreement, the condition set forth in this clause (g) shall be
deemed to be satisfied).
(h) Other Documents. The Administrative Agent shall have received such other
documents as shall be reasonably required by it in connection therewith.
The Administrative Agent shall notify the Borrowers and the Credit Parties of
the Effective Date, and each such notice shall be conclusive and binding.
Section 5.2    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing is subject to the satisfaction of the following
conditions:
(a) The representations and warranties of the Borrowers set forth in Article 4
(other than those contained in Section 4.4(c) and Section 4.5) shall be true and
correct in all material respects (provided that any representation or warranty
qualified by materiality or Material Adverse Effect shall be true and correct in
all respects) on and as of the date of such Borrowing except to the extent that
any such representations and warranties expressly relate to an earlier date
(including those contained in Sections 4.4(a), 4.4(b) and 4.8), in which case
such representations and warranties shall have been true and correct in all
material respects (provided that any representation or warranty qualified by
materiality or Material Adverse Effect shall have been true and correct in all
respects) on and as of such earlier date.
(b) At the time of and immediately after giving effect to such Borrowing, no
Default shall have occurred and be continuing.
Each Borrowing shall be deemed to constitute a representation and warranty by
the Company, and, if applicable, the applicable Subsidiary Borrower, on the date
thereof as to the matters specified in paragraphs (a) and (b) of this Section.
6.


COVENANTS


Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees and other amounts payable under the Loan
Documents shall have been paid in full, the Company covenants and agrees (and,
to the extent applicable to it, each Subsidiary Borrower covenants and agrees)
with the Credit Parties that:
Section 6.1    Financial Statements and Other Information. The Company will
furnish to each Credit Party the following, provided that the Company need not
furnish copies of the information referred to in this Section if on or before
the applicable day set forth below, such information is available (A) in the
case of the information referred to in subsections (a), (b), (i) and (j) below,
either on EDGAR or on the Company’s web site, and (B) in the case of the
information referred to in subsections (c) and (d) below, on the Company’s web
site:
(a) as soon as available and in any event within 120 days after the end of each
fiscal year, the Company’s annual meeting proxy statement and its Form 10-K
containing a consolidated statement of financial position of the Company and its
Consolidated Subsidiaries as of the end of
- 52 -
Allstate Credit Agreement

--------------------------------------------------------------------------------



such fiscal year and the related statements of income, shareholders’ equity and
cash flows for such fiscal year, setting forth in each case in comparative form
the figures for the previous fiscal year, all reported on by Deloitte & Touche,
LLP or another independent registered public accounting firm of nationally
recognized standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Company and its Consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied;
(b) as soon as available and in any event within 60 days after the end of each
of the first three fiscal quarters of each fiscal year, the Company’s Form 10-Q
containing a condensed consolidated statement of financial position of the
Company and its Consolidated Subsidiaries as of the end of such fiscal quarter
and the related condensed consolidated statements of income and cash flows for
such fiscal quarter and for the portion of the Company’s fiscal year ended at
the end of such fiscal quarter;
(c) as soon as available and in any event within 120 days after the end of each
fiscal year of each Subsidiary Borrower, the Statutory Statement of such
Subsidiary Borrower for such fiscal year and as filed with the insurance
department of the State of domicile of such Subsidiary Borrower;
(d) as soon as available and in any event within 60 days after the end of each
of the first three quarterly fiscal quarters of each Subsidiary Borrower,
quarterly Statutory Statements of such Subsidiary Borrower for such fiscal
quarter and as filed with the insurance department of the State of domicile of
such Subsidiary Borrower;
(e) promptly after the financial statements referred to in clauses (a) and
(b) above have been made available to the Credit Parties either through EDGAR or
the Company’s web site (but in no event later than 120 days after the end of the
relevant fiscal year or 60 days after the end of the relevant fiscal quarter, as
applicable) or, in the event that the Company furnishes copies thereof to the
Credit Parties, simultaneously with the delivery thereof, a certificate of the
chief financial officer or the controller of the Company (i) setting forth in
reasonable detail the calculations required to establish whether the Company was
in compliance with the requirements of Section 6.9 on the date of such financial
statements and (ii) stating whether any Default exists on the date of such
certificate and, if any Default then exists, setting forth the details thereof
and the action which the Company is taking or proposes to take with respect
thereto;
(f) promptly after the financial statements referred to in clause (a) above have
been made available to the Credit Parties either through EDGAR or the Company’s
web site (but in no event later than 120 days after the end of the relevant
fiscal year) or, in the event that the Company furnishes copies thereof to the
Credit Parties, simultaneously with the delivery thereof, a certificate of the
chief financial officer or the controller of the Company identifying each
Subsidiary which is then a Material Subsidiary;
(g) promptly after the financial statements referred to in clause (a) above have
been made available to the Credit Parties either through EDGAR or the Company’s
web site (but in no event later than 120 days after the end of the relevant
fiscal year) or, in the event that the Company furnishes copies thereof to the
Credit Parties, simultaneously with the delivery thereof, a statement of the
independent registered public accounting firm which reported on such statements
- 53 -
Allstate Credit Agreement

--------------------------------------------------------------------------------



to the effect that in the course of their audit of such statements, nothing came
to their attention that caused them to believe that the Company was not in
compliance with the requirements of Section 6.9, insofar as such requirements
relate to accounting matters;
(h) within five days after any officer of the Company obtains knowledge that any
Default has occurred and is continuing, a certificate of the chief financial
officer or the controller of the Company setting forth the details thereof and
the action which the Company is taking or proposes to take with respect thereto;
(i) written notice of any Proceedings promptly after a determination by the
Company or the applicable Subsidiary Borrower that (i) such Proceedings, if
determined adversely to the Company or any of its Material Subsidiaries
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect and (ii) there exists a reasonable possibility of such
adverse determination.
(j) promptly after being filed by the Company with the Securities and Exchange
Commission, copies (without exhibits thereto) of any registration statement
(other than any registration statement on Form S 8 or its equivalent) or any
report on Form 8 K (or its equivalent); provided that the Company need not
furnish such copies to the extent such registration statements or reports are
made available to the Credit Parties either on EDGAR or the Company’s web site;
(k) if and when any member of the ERISA Group (i) gives or is required to give
notice to the PBGC of any “reportable event” (as defined in Section 4043 of
ERISA) with respect to any Plan (other than any Non-Material Subsidiary Plan)
which might constitute grounds for a termination of such Plan (other than any
Non-Material Subsidiary Plan) under Title IV of ERISA, or knows that the plan
administrator of any Plan (other than any Non-Material Subsidiary Plan) has
given or is required to give notice of any such reportable event, a copy of the
notice of such reportable event given or required to be given to the PBGC;
(ii) receives notice of complete or partial withdrawal liability under Title IV
of ERISA or notice that any Multiemployer Plan (other than any Non-Material
Subsidiary Plan) is in reorganization, is insolvent or has been terminated, a
copy of such notice; (iii) receives notice from the PBGC under Title IV of ERISA
of an intent to terminate, impose liability (other than for premiums under
Section 4007 of ERISA) in respect of, or appoint a trustee to administer any
Plan (other than any Non-Material Subsidiary Plan), a copy of such notice;
(iv) applies for a waiver of the minimum funding standard under Section 412 of
the Code, a copy of such application; (v) gives notice of intent to terminate
any Plan (other than any Non-Material Subsidiary Plan) under Section 4041(c) of
ERISA, a copy of such notice and other information filed with the PBGC;
(vi) gives notice of withdrawal from any Plan (other than any Non-Material
Subsidiary Plan) pursuant to Section 4063 of ERISA, a copy of such notice; or
(vii) fails to make any payment or contribution to any Plan (other than any
Non-Material Subsidiary Plan) or Multiemployer Plan (other than any Non-Material
Subsidiary Plan) or in respect of any Benefit Arrangement or makes any amendment
to any Plan (other than any Non-Material Subsidiary Plan) or Benefit Arrangement
which has resulted or could result in the imposition of a Lien or the posting of
a bond or other security under ERISA or the Code, provided, however, that in the
case of a Benefit Arrangement established or maintained by or for a Subsidiary
(other than a Subsidiary Borrower) such action or inaction has resulted or could
result in the imposition of such a Lien or the posting of such a bond or other
security in excess of $25,000,000, a certificate of the chief financial officer
or the controller of the Company setting
- 54 -
Allstate Credit Agreement

--------------------------------------------------------------------------------



forth details as to such occurrence and action, if any, which the Company or
applicable member of the ERISA Group is required or proposes to take;
(l) furnish to the Administrative Agent promptly such other information with
documentation required by bank regulatory authorities under applicable “know
your customer” and Anti Money Laundering rules and regulations (including,
without limitation, the USA PATRIOT Act and the Beneficial Ownership
Regulation), as from time to time may be reasonably requested by the
Administrative Agent;
(m) from time to time such additional information regarding the financial
position or business of the Company and its Material Subsidiaries, or compliance
with the terms of this Credit Agreement, as the Administrative Agent, at the
request of any Lender, may reasonably request; and
(n) prompt written notice of any change in the information provided in the
Beneficial Ownership Certification delivered to any Lender that would result in
a change to the list of beneficial owners identified in such certification.
Section 6.2    Maintenance of Property. The Company will keep, and will cause
each Material Subsidiary to keep, all property useful and necessary in its
business in good working order and condition, ordinary wear and tear excepted.
Section 6.3    Conduct of Business and Maintenance of Existence.
(a) Neither the Company nor any of its Material Subsidiaries will engage to any
substantial extent in any line or lines of business activity other than the
business of owning and operating life and property and casualty insurance
companies and financial services businesses (including investment operations)
and businesses and activities that are similar or are related or incidental
thereto.
(b) The Company will preserve, renew and keep in full force and effect, and will
cause each Material Subsidiary to preserve, renew and keep in full force and
effect their respective legal existence and their respective rights, privileges
and franchises material to the conduct of their respective businesses; provided
that, subject to Section 6.7, the Company may terminate the corporate existence
of any Subsidiary (other than a Subsidiary Borrower) if such termination could
not reasonably be expected to have a Material Adverse Effect or otherwise to be
materially disadvantageous to the Lenders; and, provided, further, that this
Section 6.3 shall not prohibit any merger, consolidation, liquidation,
dissolution, division or other transaction permitted under Section 6.7.
Section 6.4    Compliance with Laws. The Company will make all good faith
efforts to comply, and cause each Material Subsidiary to make all good faith
efforts to comply, with all applicable laws, ordinances, rules, regulations, and
requirements of Governmental Authorities (including Environmental Laws and ERISA
and the rules and regulations thereunder) except where the necessity of
compliance therewith is contested in good faith by appropriate proceedings and
where (in the opinion of the Company) adequate charges, accruals or reserves
have been established on the books of the Company and its Subsidiaries, as
applicable or where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect. The
Company will maintain in effect and enforce policies and procedures designed to
ensure compliance by the Company, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.
- 55 -
Allstate Credit Agreement

--------------------------------------------------------------------------------



Section 6.5    Books and Records; Inspection Rights. The Company will, and will
cause each of its Material Subsidiaries to, keep proper books of record and
account in which entries which are full, true and correct in all material
respects are made of all material and appropriate dealings and transactions in
relation to its business and activities. The Company will, and will cause each
of its Material Subsidiaries to, permit any representatives designated by the
Administrative Agent (and if a Default has occurred and is continuing any
representatives reasonably designated by any Lender), upon reasonable prior
notice, so long as no Default has occurred and is continuing, no more than once
per fiscal year of the Company and otherwise as often as reasonably requested to
visit and inspect its properties, to examine and make extracts from its books
and records, and to discuss its affairs, finances and condition with its
officers and independent accountants (provided that the Company may, if it so
chooses, be present at or participate in any such discussion with the
independent accountants), all at such reasonable times during normal business
hours.
Section 6.6    Negative Pledge. The Company will not, and will not permit any of
its Subsidiaries to, create, assume or suffer to exist any Lien securing Debt
(determined without regard to the clauses (c) through and including (h) of the
proviso of the definition of the term “Debt”) on the stock of any Listed
Insurance Subsidiary (or on the stock of any Subsidiary that directly, or
indirectly through other Subsidiaries, owns stock of any Listed Insurance
Subsidiary) now owned or hereafter acquired by it, except any Lien arising
pursuant to any order of attachment, distraint or similar legal process arising
in connection with court proceedings so long as the execution or other
enforcement thereof is effectively stayed and the claims secured thereby are
being contested in good faith by appropriate proceedings. Notwithstanding the
foregoing, in connection with marketing alliances or other promotional
arrangements undertaken by one or both of the Subsidiary Borrowers, the Company
or any of its Subsidiaries may pledge the stock of any Listed Insurance
Subsidiary (other than stock of a Subsidiary Borrower) to secure Debt
(determined without regard to the clauses (c) through and including (h) of the
proviso of the definition of the term “Debt”) in an aggregate amount that,
together with the aggregate liquidation preference of preferred stock permitted
under the second sentence of Section 6.7(b), does not exceed $600,000,000 (or
its equivalent in any other currency) at any one time outstanding.
Section 6.7    Consolidations, Mergers and Sales of Assets.
(a) The Company will not merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or sell, transfer,
lease or otherwise dispose of (in one transaction or in a series of
transactions) all or substantially all of its assets, except that, if at the
time thereof and immediately after giving effect thereto, no Default shall or
would have occurred and be continuing, any Person may merge into the Company in
a transaction in which the Company is the surviving entity.
(b) Neither Subsidiary Borrower will merge into or consolidate with, any other
Person, or permit any other Person to merge into or consolidate with it, or
sell, transfer, lease or otherwise dispose of (in one transaction or in a series
of transactions) all or substantially all of its assets, except that, if at the
time thereof and immediately after giving effect thereto, no Default shall or
would have occurred and be continuing, either Subsidiary Borrower may merge into
or consolidate with any other corporation (the “successor corporation”)
organized under the laws of the United States of America or any state thereof
which is (x) the Company, (y) in the case of a merger or consolidation involving
Allstate Insurance (or any successor thereto), a Wholly-Owned Subsidiary of the
Company, provided that any direct or indirect parent thereof is not an insurance
company or other entity subject to any law or regulation which could limit or
restrict the ability of the survivor of such merger or consolidation to pay
dividends or make other distributions or
- 56 -
Allstate Credit Agreement

--------------------------------------------------------------------------------



payments, directly or indirectly, to the Company, or (z) in the case of a merger
or consolidation involving Allstate Life (or any successor thereto), a
Wholly-Owned Subsidiary of the Company, and provided further that each
Subsidiary Borrower covenants that any such consolidation, merger, sale or
transfer shall be upon the conditions that the due and punctual payment of the
principal and accrued interest on any Loans made to such Subsidiary Borrower,
and the due and punctual performance and observance of all the terms, covenants
and conditions of this Credit Agreement to be kept or performed by such
Subsidiary Borrower shall, by an agreement supplemental hereto (which
supplemental agreement shall be in form and substance satisfactory to the
Administrative Agent and shall become effective upon satisfaction or waiver of
the conditions described in Section 5.1(b), (c), (d) and (e) in a form
appropriate to such supplemental agreement), be assumed by the corporation
(other than such Subsidiary Borrower) formed by or resulting from any such
consolidation or merger, or which shall have received the transfer of all or
substantially all of the property and assets of the Subsidiary Borrower, just as
fully and effectually as if such successor had been the original Subsidiary
Borrower; and in the event of any such sale or transfer the predecessor
Subsidiary Borrower may be dissolved, wound up and liquidated at any time
thereafter. In addition, in connection with marketing alliances or other
promotional arrangements undertaken by one or both of the Subsidiary Borrowers,
the Subsidiary Borrowers may from time to time issue preferred stock to any
Person, whether or not affiliated with the Company, having an aggregate
liquidation preference (as to both Subsidiary Borrowers) that, together with the
aggregate amount of Debt (determined without regard to the clauses (c) through
and including (h) of the proviso of the definition of the term “Debt”) secured
by Liens permitted under the second sentence of Section 6.6, does not exceed
$600,000,000 (or its equivalent in any other currency) at any one time
outstanding. Notwithstanding anything in this Section 6.7 to the contrary,
Allstate Insurance may transfer ownership of Allstate Life to the Company or to
any other Wholly-Owned Subsidiary of the Company.
Section 6.8    Use of Proceeds. The proceeds of the Loans will be used only for
general corporate purposes not inconsistent with the terms hereof. No part of
the proceeds of any Loan will be used, whether immediately, incidentally or
ultimately, (i) to directly or indirectly purchase, acquire or carry any Margin
Stock, (ii) directly or indirectly for any purpose that entails a violation of
Regulations U or X or (iii) to make a personal loan to any director or executive
officer of any Borrower or any Subsidiary in violation of Section 402 of the
Sarbanes Oxley Act of 2002. No Borrower will request any Borrowing, and no
Borrower shall use, and the Company shall implement and maintain policies and
procedures designed to ensure that its Subsidiaries and its or their respective
directors, officers, employees and agents shall not use, the proceeds of any
Borrowing (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (ii) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, except to the extent
permitted for a Person required to comply with Sanctions or (iii) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.
Section 6.9    Ratio of Consolidated Total Debt to Consolidated Total Capital.
The Company will not permit Consolidated Total Debt at any time to exceed 37.5%
of Consolidated Total Capital.
Section 6.10    Limitation on Issuance of Medium Term Notes. The Company will
not, and will not permit any of its Subsidiaries to, permit the aggregate
principal amount of Medium Term Notes (other than Medium Term Notes secured by
one or more funding agreements) issued after the Effective Date and outstanding
at any time to exceed $3,000,000,000.
- 57 -
Allstate Credit Agreement

--------------------------------------------------------------------------------



7.


GUARANTEE


Section 7.1    Guarantee. The Company hereby guarantees to each Credit Party and
their respective successors and assigns the prompt payment in full when due
(whether at stated maturity, by acceleration or otherwise) of the principal of
and interest on the Loans made by the Lenders to, and the Notes held by each
Lender of, either Subsidiary Borrower and all other amounts from time to time
owing to the Credit Parties by either Subsidiary Borrower under this Credit
Agreement and under the Notes, in each case strictly in accordance with the
terms thereof (such obligations being herein collectively called the “Guaranteed
Obligations”). The Company hereby further agrees that if either Subsidiary
Borrower shall fail to pay in full when due (whether at stated maturity, by
acceleration or otherwise) any of the Guaranteed Obligations, the Company will
promptly pay the same, without demand or notice whatsoever, and that in the case
of any extension of time of payment or renewal of any of the Guaranteed
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, by acceleration or otherwise) in accordance with the terms of
such extension or renewal. The Company further agrees that its guarantee
hereunder constitutes a guarantee of payment when due and not of collection, and
waives any right to require that any resort be had by the Administrative Agent
or any other Credit Party to any security held for payment of the Obligations or
to any balance of any deposit account or credit on the books of the
Administrative Agent or any other Credit Party in favor of the Borrowers or any
other Person. Any obligation of the Borrower under Section 2.17 to pay any
additional amounts to, or indemnify, any Lender for any Taxes that are required
to be withheld or deducted from payments made to any Lender or to pay for, or
indemnify any Lender for, any Other Taxes, shall apply mutatis mutandis (and
without duplication) to the Company with respect to its obligations under this
Article 7.
Section 7.2    Obligations Unconditional. The obligations of the Company under
Section 7.1 are absolute and unconditional irrespective of the value,
genuineness, validity, regularity or enforceability of the obligations of either
Subsidiary Borrower under this Credit Agreement, the Notes or any other
agreement or instrument referred to herein or therein, or any substitution,
release of exchange of any other guarantee of or security for any of the
Guaranteed Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any other circumstance whatsoever which might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section 7.2 that the obligations of the Company
hereunder shall be absolute and unconditional under any and all circumstances.
Without limiting the generality of the foregoing, it is agreed that, to the
fullest extent permitted by law, the occurrence of any one or more of the
following shall not affect the liability of the Company hereunder:
(i)    at any time or from time to time, without notice to the Company, the time
for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;
(ii)    any of the acts mentioned in any of the provisions of this Credit
Agreement or the Notes or any other agreement or instrument referred to herein
or therein shall be done or omitted; or
(iii) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be modified, supplemented or amended in
any respect, or any right under this Credit Agreement or the Notes or any other
agreement or
- 58 -
Allstate Credit Agreement

--------------------------------------------------------------------------------



instrument referred to herein or therein shall be waived or any other guarantee
of any of the Guaranteed obligations or any security therefor shall be released
or exchanged in whole or in part or otherwise dealt with.
The Company hereby expressly waives diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that the Administrative
Agent or any Lender exhaust any right, power or remedy or proceed against either
Subsidiary Borrower under this Credit Agreement or the Notes or any other
agreement or instrument referred to herein or therein, or against any other
Person under any other guarantee of, or security for, any of the Guaranteed
Obligations.
Section 7.3    Reinstatement. The obligations of the Company under this Article
7 shall be automatically reinstated if and to the extent that for any reason any
payment by or on behalf of either Subsidiary Borrower in respect of the
Guaranteed Obligations is rescinded or must be otherwise restored by any holder
of any of the Guaranteed Obligations, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise and the Company agrees that it will
indemnify the Administrative Agent and each Lender on demand for all reasonable
costs and expenses (including, without limitation, fees of counsel) incurred by
the Administrative Agent or such Lender in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any bankruptcy, insolvency or similar law.
Section 7.4    Subrogation. Until the indefeasible payment in full in cash of
all of the Obligations, the Company hereby waives all rights of subrogation or
contribution, whether arising by operation of law (including any such right
arising under the United States Bankruptcy Code) or otherwise, by reason of any
payment by it pursuant to the provisions of this Article 7.
Section 7.5    Remedies. The Company agrees that, as between the Company and the
Credit Parties, the obligations of either Subsidiary Borrower under this Credit
Agreement and the Notes may be declared to be forthwith due and payable as
provided in Article 8 (and shall be deemed to have become automatically due and
payable in the circumstances provided in said Article 8) for purposes of
Section 7.1 notwithstanding any stay, injunction or other prohibition preventing
such declaration (or such obligations from becoming automatically due and
payable) as against either Subsidiary Borrower and that, in the event of such
declaration (or such obligations being deemed to have become automatically due
and payable), such obligations (whether or not due and payable by such
Subsidiary Borrower) shall forthwith become due and payable by the Company for
purposes of said Section 7.1.
Section 7.6    Continuing Guarantee. The guarantee in this Article 7 is a
continuing guarantee, and shall apply to all Guaranteed Obligations whenever
arising.
8.


EVENTS OF DEFAULT


If any of the following events (“Events of Default”) shall occur:
(a) any Borrower shall fail to pay any principal of any Loan when due; or
- 59 -
Allstate Credit Agreement

--------------------------------------------------------------------------------



(b) any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount payable by it hereunder within three Business Days after the due
date thereof; or
(c) the Company shall fail to observe or perform any covenant contained in
Section 6.3(b), Section 6.6, Section 6.7, the first sentence of Section 6.8,
Section 6.9 or Section 6.10 or the Company shall fail to make any payment
required under Article 7; or
(d) any Borrower shall fail to observe or perform any covenant or agreement
contained in this Credit Agreement (other than those referred to in clauses (a)
through (c) above) for 30 days after written notice thereof has been given to
the Company by the Administrative Agent at the request of any Lender; or
(e) any representation, warranty, certification or statement made or deemed made
herein (or in any modification or supplement hereto) by any Borrower, or any
certificate, financial statement or other document delivered pursuant to the
provisions, shall prove to have been incorrect in any material respect when made
(or deemed made); or
(f) the Company or any of its Material Subsidiaries shall fail to make any
payment when due or within any applicable grace period in respect of any
Material Debt (and such failure shall constitute an event of default (or similar
event) under the relevant agreement) or any event or condition shall occur which
results in the acceleration of the maturity of any such Material Debt by holders
thereof exercising their rights so to accelerate; or
(g) any Borrower or any Material Subsidiary shall commence a voluntary case or
other proceeding seeking liquidation, reorganization or other relief with
respect to itself or its debts under any bankruptcy, insolvency or other similar
law or Title II of the Dodd-Frank Act, whether now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, conservator,
custodian or other similar official of it or any substantial part of its
property, or shall consent to any such relief or to the appointment of or taking
possession by any such official in an involuntary case or other proceeding
commenced against it, or shall make a general assignment for the benefit of
creditors, or shall fail generally to pay its debts as they become due, or shall
take any corporate action to authorize any of the foregoing; or
(h) an involuntary case or other proceeding shall be commenced against any
Borrower or any Material Subsidiary seeking liquidation, reorganization or other
relief with respect to it or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of 90 days; or an order for
relief shall be entered against any Borrower or any Material Subsidiary (in an
involuntary case or other proceeding against such company) under the Federal
bankruptcy laws as now or hereafter in effect; or
(i) any member of the ERISA Group shall fail to pay when due any amount, or
members of the ERISA Group shall, in the aggregate, fail to pay when due any
amount, which it shall have become liable to pay under Title IV of ERISA; or
(ii) notice of intent to terminate a Plan shall be filed under Title IV of ERISA
by any member of the ERISA Group, any plan administrator or any combination of
the foregoing; or (iii) the PBGC shall institute proceedings under Title IV of
ERISA to terminate, to impose liability (other than for premiums under
Section 4007 of ERISA) in respect of, or to cause a trustee to be appointed to
administer any Plan; or (iv) a condition shall
- 60 -
Allstate Credit Agreement

--------------------------------------------------------------------------------



exist by reason of which the PBGC would be entitled to obtain a decree
adjudicating that any Plan must be terminated; or (v) there shall occur a
complete or partial withdrawal from, or a default, within the meaning of
Section 4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans,
which, in the case of clauses (i), (ii), (iii), (iv) or (v), individually or in
the aggregate, could reasonably be expected to result in a Material Adverse
Effect;
(j) a judgment or order for the payment of money in excess of $200,000,000 (or
its equivalent in any other currency) shall be rendered against the Company or
any of its Material Subsidiaries and such judgment or order shall continue
unsatisfied and unstayed (pursuant to laws, rules, court orders or settlement
agreements) for a period of 45 days;
(k) a Change in Control shall occur; or
(l) any provision of Article 7 for any reason ceases to be valid, binding and
enforceable in accordance with its terms (or the Company shall challenge the
enforceability of any provision of Article 7 or shall assert in writing, or
engage in any action or inaction based on any such assertion, that any provision
of Article 7 has ceased to be or otherwise is not valid, binding and enforceable
in accordance with its terms) other than a release or waiver pursuant to Section
10.2;
then, and in every such event (other than an event described in clause (g) or
(h) of this Article), and at any time thereafter during the continuance of such
event, the Administrative Agent may with the consent of the Required Lenders,
and shall at the request of the Required Lenders, by notice to each Borrower,
take either or both of the following actions (whether before or after the
Effective Date), at the same or different times: (i) terminate the Commitments,
and thereupon the Commitments shall terminate immediately, (ii) declare the
Loans then outstanding to be due and payable in whole (or in part, in which case
any principal not so declared to be due and payable may thereafter be declared
to be due and payable), and thereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and all fees and
other obligations of each Borrower accrued under the Loan Documents, shall
become due and payable immediately, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by each Borrower and
(iii) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents and applicable law; and
in case of any event described in clause (g) or (h) of this Article, the
Commitments shall automatically terminate (whether before or after the Effective
Date) and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other obligations of each Borrower accrued
under the Loan Documents, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by each Borrower.


9.


THE ADMINISTRATIVE AGENT


Section 9.1    General Matters.
(a) Each Credit Party hereby irrevocably appoints the Administrative Agent as
its agent and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely
- 61 -
Allstate Credit Agreement

--------------------------------------------------------------------------------



for the benefit of the Administrative Agent and the Lenders, and neither the
Company nor any other Borrower shall have rights as a third party beneficiary of
any of such provisions. It is understood and agreed that the use of the term
“agent” as used herein or in any other Loan Documents (or any similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead, such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
independent contracting parties.
(b) The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with any Borrower or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.
(c) The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein. Without limiting the generality of the
foregoing, (i) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing, (ii) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated by the Loan Documents that the
Administrative Agent is required to exercise in writing by the Required Lenders
(or such other number or percentage of the Credit Parties as shall be necessary
under the circumstances as provided in Section 10.2), and (iii) except as
expressly set forth herein, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to any Borrower or any of the Subsidiaries that is communicated to or
obtained by the Person serving as Administrative Agent or any of its Affiliates
in any capacity. The Administrative Agent shall not be liable for any action
taken or not taken by it with the consent or at the request of the Required
Lenders (or such other number or percentage of the Credit Parties as shall be
necessary under the circumstances as provided in Section 10.2) or in the absence
of its own gross negligence or willful misconduct as determined by a final
nonappealable judgment of a court of competent jurisdiction. The Administrative
Agent shall be deemed not to have knowledge of any Default or Event of Default
unless and until written notice thereof (stating that it is a “notice of
Default” or a “notice of an Event of Default”) is given to the Administrative
Agent by a Borrower or a Credit Party. Further, the Administrative Agent shall
not be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with this Credit
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or the occurrence of any Default or Event of Default, (iv) the
validity, enforceability, effectiveness or genuineness of this Credit Agreement
or any other agreement, instrument or document (including, for the avoidance of
doubt, in connection with the Administrative Agent’s reliance on any Electronic
Signature transmitted by telecopy, emailed pdf, or any other electronic means
that reproduces an image of an actual executed signature page), or (v) the
satisfaction of any condition set forth in Article 5 or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
(d) The Administrative Agent shall be entitled to rely upon, and shall not incur
any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing reasonably believed by it to be
genuine and to have been signed or sent
- 62 -
Allstate Credit Agreement

--------------------------------------------------------------------------------



by the proper Person. The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrowers), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
(e) The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any Affiliate or, upon prior notice to the
Company (provided that such notice shall not be required during the continuance
of an Event of Default), any one or more sub agents appointed by the
Administrative Agent, provided that no such delegation shall serve as a release
of the Administrative Agent or waiver by any Borrower of any rights hereunder.
The Administrative Agent and any such sub agent may perform any and all its
duties and exercise its rights and powers through their respective Related
Parties. The exculpatory provisions of the preceding paragraphs shall apply to
any such sub agent and to the Related Parties of the Administrative Agent and
any such sub agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent.
(f) Subject to the appointment and acceptance of a successor Administrative
Agent as provided in this paragraph, the Administrative Agent may resign at any
time by notifying the Credit Parties and the Company. Upon any such resignation,
the Required Lenders shall have the right, in consultation with the Company, to
appoint a successor. If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may, on behalf of the Credit Parties, appoint a
successor Administrative Agent which shall be a bank with an office in New York
City, or an Affiliate of any such bank. Upon the acceptance of its appointment
as Administrative Agent hereunder by a successor, such successor shall succeed
to and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Company or any Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Company or
such Borrower and such successor. After the Administrative Agent’s resignation
hereunder, the provisions of this Article and Section 10.3 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while it was acting as Administrative Agent.
(g) Each Lender acknowledges and agrees that the extensions of credit made
hereunder are commercial loans and not investments in a business enterprise or
securities. Each Credit Party acknowledges that it is engaged in making,
acquiring or holding commercial loans in the ordinary course of its business and
it has, independently and without reliance upon the Administrative Agent, any
Arranger or any other Credit Party and their respective Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Credit Agreement. Each
Credit Party also acknowledges that it will, independently and without reliance
upon the Administrative Agent or any other Credit Party and based on such
documents and information (which may contain material, non-public information
within the meaning of the United States securities laws concerning the Borrowers
and their Affiliates) as it shall from time to time deem appropriate, continue
to make its own
- 63 -
Allstate Credit Agreement

--------------------------------------------------------------------------------



decisions in taking or not taking action under or based upon any Loan Document,
any related agreement or any document furnished thereunder and in deciding
whether or to the extent to which it will continue as a Lender or assign or
otherwise transfer its rights, interests and obligations hereunder.
(h) Anything herein to the contrary notwithstanding, none of the Arrangers or
Agents listed on the cover page hereof shall have any powers, duties or
responsibilities under this Credit Agreement or any of the other Loan Documents,
except in its capacity, as applicable, as the Administrative Agent or a Lender
hereunder.
(i) The Lenders are not partners or co-venturers, and no Lender shall be liable
for the acts or omissions of, or (except as otherwise set forth herein in case
of the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Credit Agreement.
Section 9.2    Posting of Communications.
(a) The Borrowers agree that the Administrative Agent may, but shall not be
obligated to, make any Communications available to the Lenders by posting the
Communications on IntraLinks™, DebtDomain, SyndTrak, ClearPar or any other
electronic platform chosen by the Administrative Agent to be its electronic
transmission system (the “Approved Electronic Platform”).
(b) Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Effective Date, a user ID/password authorization system) and the Approved
Electronic Platform is secured through a per-deal authorization method whereby
each user may access the Approved Electronic Platform only on a deal-by-deal
basis, each of the Lenders and the Borrowers acknowledges and agrees that the
distribution of material through an electronic medium is not necessarily secure,
that the Administrative Agent is not responsible for approving or vetting the
representatives or contacts of any Lender that are added to the Approved
Electronic Platform, and that there may be confidentiality and other risks
associated with such distribution. Each of the Lenders and the Borrowers hereby
approves distribution of the Communications through the Approved Electronic
Platform and understands and assumes the risks of such distribution.
(c) THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS IS”
AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE APPROVED
ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN
THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN
CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM. IN NO
- 64 -
Allstate Credit Agreement

--------------------------------------------------------------------------------



EVENT SHALL THE ADMINISTRATIVE AGENT, ANY ARRANGER, ANY SYNDICATION AGENT, ANY
DOCUMENTATION AGENT OR ANY OF THEIR RESPECTIVE RELATED PARTIES (COLLECTIVELY,
“APPLICABLE PARTIES”) HAVE ANY LIABILITY TO ANY BORROWER, ANY LENDER OR ANY
OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING DIRECT OR INDIRECT,
SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN
TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY BORROWER’S OR THE ADMINISTRATIVE
AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET OR THE APPROVED
ELECTRONIC PLATFORM.
(d) Each Lender agrees that notice to it (as provided in the next sentence)
specifying that Communications have been posted to the Approved Electronic
Platform shall constitute effective delivery of the Communications to such
Lender for purposes of the Loan Documents. Each Lender agrees (i) to notify the
Administrative Agent in writing (which could be in the form of electronic
communication) from time to time of such Lender’s email address to which the
foregoing notice may be sent by electronic transmission and (ii) that the
foregoing notice may be sent to such email address.
(e) Each of the Lenders and the Borrowers agrees that the Administrative Agent
may, but (except as may be required by applicable law) shall not be obligated
to, store the Communications on the Approved Electronic Platform in accordance
with the Administrative Agent’s generally applicable document retention
procedures and policies.
(f) Nothing herein shall prejudice the right of the Administrative Agent, any
Lender to give any notice or other communication pursuant to any Loan Document
in any other manner specified in such Loan Document.
Section 9.3    Certain ERISA Matters.
(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, and the Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower, that at least one of the following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of the Plan
Asset Regulations) of one or more Benefit Plans in connection with the Loans or
the Commitments,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Credit Agreement,
- 65 -
Allstate Credit Agreement

--------------------------------------------------------------------------------



(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Credit Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Commitments and this
Credit Agreement satisfies the requirements of sub-sections (b) through (g) of
Part I of PTE 84-14 and (D) to the best knowledge of such Lender, the
requirements of subsection (a) of Part I of PTE 84-14 are satisfied with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Credit Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b) In addition, unless sub-clause (i) in the immediately preceding clause (a)
is true with respect to a Lender or such Lender has provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and the Arrangers, the Syndication Agent, the
Documentation Agents or any of their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Borrower, that none of the
Administrative Agent, or the Arrangers, the Syndication Agent, the Documentation
Agents or any of their respective Affiliates is a fiduciary with respect to the
assets of such Lender (including in connection with the reservation or exercise
of any rights by the Administrative Agent under this Credit Agreement, any Loan
Document or any documents related hereto or thereto).
(c) The Administrative Agent and each Arranger, Syndication Agent and
Documentation Agent hereby informs the Lenders that each such Person is not
undertaking to provide impartial investment advice, or to give advice in a
fiduciary capacity, in connection with the transactions contemplated hereby, and
that such Person has a financial interest in the transactions contemplated
hereby in that such Person or an Affiliate thereof (i) may receive interest or
other payments with respect to the Loans, the Commitments, this Credit Agreement
and any other Loan Documents, (ii) may recognize a gain if it extended the Loans
or the Commitments for an amount less than the amount being paid for an interest
in the Loans or the Commitments by such Lender or (iii) may receive fees or
other payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, commitment fees, upfront fees, underwriting fees, ticking
fees, agency fees, administrative agent fees or collateral agent fees,
utilization fees, minimum usage fees, letter of credit fees, fronting fees,
deal-away or alternate transaction fees, amendment fees, processing fees, term
out premiums, banker’s acceptance fees, breakage or other early termination fees
or fees similar to the foregoing.
10.


MISCELLANEOUS


Section 10.1    Notices.
- 66 -
Allstate Credit Agreement

--------------------------------------------------------------------------------



(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile or email, as follows:
(i)    if to the Company or a Subsidiary Borrower, to the Company or to such
Subsidiary Borrower c/o the Company, as applicable, at 3075 Sanders Road, Suite
H2E, Northbrook, Illinois 60062, Attention of: William Hartig (Telephone
No. (847) 402-9023; email bhartig@allstate.com);
(ii)    if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 500
Stanton Christiana Road, NCC5 / 1st Floor, Newark, Delaware 19713, Attention of
Loan & Agency Services Group (Telephone No. (302) 634-1920; email
michelle.keesee@chase.com and 12022443628@tls.ldsprod.com); with a copy to
JPMorgan Chase Bank, N.A., 383 Madison Avenue, 23rd Floor, New York 10179,
Attention of Karole Dill Barkley (Telephone No. (212) 270-6810; email
karole.dillbarkley@jpmorgan.com); and
(iii)    if to any other Credit Party, to it at its address (or facsimile
number) set forth in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Approved Electronic Platforms, to the
extent provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by using Approved Electronic Platforms pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article 2 unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
(c) Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.
- 67 -
Allstate Credit Agreement

--------------------------------------------------------------------------------



(d) Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto.
Section 10.2    Waivers; Amendments.
(a) No failure or delay by any Credit Party in exercising any right or power
under any Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Credit Parties under the Loan Documents are cumulative and
are not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of any Loan Document or consent to any departure by any
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan
shall not be construed as a waiver of any Default, regardless of whether any
Credit Party may have had notice or knowledge of such Default at the time.
(b) Except as provided in Section 3.4(b), Section 3.4(c) and Section 3.4(d),
neither any Loan Document nor any provision thereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrowers and the Required Lenders or by the Borrowers and the
Administrative Agent with the consent of the Required Lenders, provided that no
such agreement shall (i) increase any Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan, or
reduce the rate of any interest (other than under Section 3.1(b)), or reduce any
fees, payable under the Loan Documents, without the written consent of each
Credit Party directly affected thereby, (it being understood that any amendment
or modification to the financial definitions in this Credit Agreement or to the
calculation or any financial covenant shall not constitute a reduction in the
rate of interest or fees for the purposes of this clause (ii), notwithstanding
the fact that such amendment or modification actually results in such a
reduction), (iii) postpone the date of payment at stated maturity of any Loan,
any interest or any fees payable under the Loan Documents, or reduce the amount
of, waive or excuse any such payment, or postpone the stated termination or
expiration of the Commitments, without the written consent of each Credit Party
directly affected thereby, (iv) change any provision hereof in a manner that
would alter the pro rata sharing of payments required by Section 2.9(b) or (c)
or the pro rata reduction of Commitments required by Section 2.5(e), without the
written consent of each Credit Party affected thereby, (v) change any of the
provisions of this Section or the definition of the term “Required Lenders” or
any other provision hereof specifying the number or percentage of Lenders
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender, or (vi) release the Company from its Guarantee, or limit its
liability in respect of such Guarantee, without the written consent of each
Lender, and provided, further, that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent hereunder
without the prior written consent of the Administrative Agent.
(c) Notwithstanding the foregoing, this Credit Agreement and any other Loan
Document may be amended (or amended and restated) with the written consent of
the Required Lenders, the Administrative Agent and the Borrowers (x) to add one
or more credit facilities or tranches of incremental facilities to this Credit
Agreement and to permit extensions of credit from time to
- 68 -
Allstate Credit Agreement

--------------------------------------------------------------------------------



time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Credit Agreement and the other Loan
Documents with the Loans and the accrued interest and fees in respect thereof
and (y) to include appropriately the Lenders holding such credit facilities in
any determination of the Required Lenders and Lenders.
(d) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender directly affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then the
Company may, at its sole expense (including the fees referred to in Section
10.4(b)) and effort upon notice to such Lender and the Administrative Agent,
elect to replace a Non-Consenting Lender as a Lender party to this Credit
Agreement, provided that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Company and the
Administrative Agent shall agree, as of such date, to purchase for cash the
Loans and other Obligations due to the Non-Consenting Lender pursuant to an
Assignment and Assumption and to become a Lender for all purposes under this
Credit Agreement and to assume all obligations of the Non-Consenting Lender to
be terminated as of such date and to comply with the requirements of clause (b)
of Section 10.04, and (ii) each Borrower shall pay to such Non-Consenting Lender
in same day funds on the day of such replacement (1) all interest, fees and
other amounts then accrued but unpaid to such Non-Consenting Lender by such
Borrower hereunder to and including the date of termination, including without
limitation payments due to such Non-Consenting Lender under Sections 3.5 and
3.7, and (2) an amount, if any, equal to the payment which would have been due
to such Lender on the day of such replacement under Section 3.6 had the Loans of
such Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender and (iii) such Non-Consenting Lender shall have received the
outstanding principal amount of its Loans. Each party hereto agrees that (i) an
assignment required pursuant to this paragraph may be effected pursuant to an
Assignment and Assumption executed by the Borrower, the Administrative Agent and
the assignee (or, to the extent applicable, an agreement incorporating an
Assignment and Assumption by reference pursuant to an Approved Electronic
Platform as to which the Administrative Agent and such parties are
participants), and (ii) the Lender required to make such assignment need not be
a party thereto in order for such assignment to be effective and shall be deemed
to have consented to and be bound by the terms thereof; provided that, following
the effectiveness of any such assignment, the other parties to such assignment
agree to execute and deliver such documents necessary to evidence such
assignment as reasonably requested by the applicable Lender, provided that any
such documents shall be without recourse to or warranty by the parties thereto.
(e) Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrowers only, amend, modify or supplement this
Credit Agreement to cure any ambiguity, omission, mistake, defect or
inconsistency; provided that any such amendment, modification or supplement
shall not be materially adverse to the Lenders. Upon the execution of such
amendment, modification or supplement by the Borrowers and the Administrative
Agent, the Administrative Agent shall promptly provide the Lenders with a copy
thereof.
Section 10.3    Expenses; Indemnity; Damage Waiver.
(a) The Company shall pay (i) all reasonable out-of-pocket costs and expenses
incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of one counsel for the Administrative
Agent, in connection with the syndication of
- 69 -
Allstate Credit Agreement

--------------------------------------------------------------------------------



the credit facilities provided for herein, the preparation and administration of
each Loan Document or any amendments, modifications or waivers of the provisions
thereof (whether or not the transactions contemplated thereby shall be
consummated) and (ii) all reasonable out-of-pocket costs and expenses incurred
by any Credit Party, including the reasonable fees, charges and disbursements of
one counsel for the Administrative Agent and any additional counsel for any
Credit Party and any expert witness fees, in connection with the enforcement or
protection of its rights in connection with the Loan Documents, including its
rights under this Section, or in connection with the Loans made hereunder,
including all such reasonable out-of-pocket costs and expenses incurred during
any workout, restructuring or negotiations in respect of such Loans, provided
that the Lenders who are not the Administrative Agent shall be entitled to
reimbursement under this clause (ii) for no more than one counsel representing
all such Lenders (absent a conflict of interest in which case the Lenders may
engage and be reimbursed for additional counsel).
(b) The Company shall indemnify each Credit Party and each Related Party thereof
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any counsel
for any Indemnitee, incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the execution or delivery of any
Loan Document or any agreement or instrument contemplated thereby, the
performance by the parties to the Loan Documents of their respective obligations
thereunder or the consummation of the Transactions or any other transactions
contemplated thereby, (ii) any Loan or the use of the proceeds thereof, or
(iii) any actual or prospective claim, litigation, investigation, arbitration or
proceeding relating to any of the foregoing, whether or not such claim,
litigation, investigation, arbitration or proceeding is brought by the Company
or its respective equity holders, Affiliates, creditors or any other third
Person and whether based on contract, tort or any other theory and regardless of
whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee. This Section 10.3(b) shall
not apply with respect to Taxes other than any Taxes that represent losses,
claims or damages arising from any non-Tax claim.
(c) To the extent that the Company fails to pay any amount required to be paid
by it to the Administrative Agent under paragraph (a) or (b) of this Section,
each Lender severally agrees to pay to the Administrative Agent such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as applicable, was incurred by or asserted against
the Administrative Agent in its capacity as such.
(d) To the extent permitted by applicable law, no Borrower shall assert, and
hereby waives, any claim against any of the Administrative Agent, any Arranger
and any Lender, and any Related Party of any of the foregoing Persons (each such
Person being called a “Lender-Related Person”) (i) for any damages arising from
the use by others of information or other materials obtained through
telecommunications, electronic or other information transmission systems,
including an Approved Electronic Platform or otherwise via the internet, except
to the extent of direct or actual damages that have resulted from the willful
misconduct, bad faith or gross negligence of such Lender-Related Person (as
determined by a court of competent
- 70 -
Allstate Credit Agreement

--------------------------------------------------------------------------------



jurisdiction in a final and nonappealable judgment), or (ii) on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct and actual damages) arising out of, in connection with, or as a result
of, any Loan Document or any agreement, instrument or other document
contemplated thereby, the Transactions or any Loan or the use of the proceeds
thereof.
(e) All amounts due under this Section shall be payable promptly but in no event
later than ten days after written demand therefor.
Section 10.4    Successors and Assigns.
(a) Successors and Assigns Generally. The provisions of this Credit Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Borrower may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Institution in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Credit Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in paragraph (d) of this Section and, to the
extent expressly contemplated hereby, the Related Parties of each Credit Party)
any legal or equitable right, remedy or claim under or by reason of this Credit
Agreement.
(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Credit
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:
(i)    Minimum Amounts.
(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and
(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $10,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Company
otherwise consents (each such consent not to be unreasonably withheld or
delayed).
- 71 -
Allstate Credit Agreement

--------------------------------------------------------------------------------



(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Credit Agreement.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:
(A) the consent of the Company (such consent not to be unreasonably withheld,
conditioned or delayed; provided that the Company shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; and
(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld, conditioned or delayed) shall be required for an assignment if such
assignment is to a Person that is not a Lender, an Affiliate of such Lender or
an Approved Fund with respect to such Lender.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent (x) an Assignment and Assumption or (y)
to the extent applicable, an agreement incorporating an Assignment and
Assumption by reference pursuant to an Approved Electronic Platform as to which
the Administrative Agent and the parties to the Assignment and Assumption are
participants, together with a processing and recordation fee of $3,500, and the
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
(v)    No Assignment to Certain Entities. No such assignment shall be made to
(i) any Borrower or any of the Borrowers’ Affiliates or Subsidiaries or (ii) a
Defaulting Lender or its Lender Parent.
(vi)    No Assignment to Natural Persons. No such assignment shall be made to
(i) a natural person or (ii) a company, investment vehicle or trust for, or
owned and operated for the primary benefit of, a natural person or relative(s)
thereof.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Credit Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this Credit
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Credit Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Credit Agreement, such Lender shall cease to be a party hereto) but shall
continue to be entitled to the benefits of Sections 3.5 and 10.3 with respect to
facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Credit Agreement that does not comply with this paragraph shall be
treated for purposes of this Credit Agreement as a sale by
- 72 -
Allstate Credit Agreement

--------------------------------------------------------------------------------



such Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section.
(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, shall maintain at one of its offices in
the United States a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amounts of the Loans (and stated interest) owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
Upon its receipt of (x) a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to an
Approved Electronic Platform as to which the Administrative Agent and the
parties to the Assignment and Assumption are participants, the assignee’s
completed Administrative Questionnaire (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in
paragraph (b)(iv) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to
Section 2.4(b), 2.9(d) or 10.3(c), the Administrative Agent shall have no
obligation to accept such Assignment and Assumption and record the information
therein in the Register unless and until such payment shall have been made in
full, together with all accrued interest thereon. No assignment shall be
effective for purposes of this Credit Agreement unless it has been recorded in
the Register as provided in this paragraph. The entries in the Register shall be
conclusive absent manifest error, and the Borrowers, the Administrative Agent
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Credit Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.
(d) Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower or the Administrative Agent, sell participations to any
Person (other than any person or entity referenced in Section 10.4(b)(v) or
(vi)) (each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Credit Agreement (including all or a portion of its
Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Credit Agreement shall remain unchanged, (ii) such Lender
shall remain solely responsible to the other parties hereto for the performance
of such obligations and (iii) the Borrowers, the Administrative Agent and each
Credit Party shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Credit
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Credit Agreement and to approve any amendment, modification or
waiver of any provision of this Credit Agreement; provided that such agreement
or instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso in Section 10.2(b) that directly affects such Participant. Subject
to paragraph (e) of this Section, the Borrowers agree that each Participant
shall be entitled to the benefits of Sections 3.5, 3.6 and 3.7 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.8 as though it
were a Lender, provided that such Participant agrees to be subject to
Section 2.9(c) as though it were a Lender. Each Lender that sells a
- 73 -
Allstate Credit Agreement

--------------------------------------------------------------------------------



participating interest shall, acting solely for this purpose as a non-fiduciary
agent of the Borrowers, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in such Lender’s rights and/or obligations under
this Credit Agreement (including all or a portion of its Commitment and/or the
Loans owing to it) (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in such Lender’s rights and/or obligations under this
Credit Agreement (including all or a portion of its Commitment and/or the Loans
owing to it)) to any Person except to the extent that such disclosure is
necessary to establish that such Lender’s rights and/or obligations under this
Credit Agreement (including all or a portion of its Commitment and/or the Loans
owing to it) is in registered form under Section 5f.103-1(c) of the United
States Treasury Regulations or Section 1.163-5(b) of the Proposed United States
Treasury Regulations (or, in each case, any amended or successor version). The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Credit Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 3.5 or 3.7 than the Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with each Borrower’s prior written consent. A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 3.7 unless the Company is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrowers, to
comply with Section 3.7(c) as though it were a Lender.
(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Credit Agreement (and
the related Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
Section 10.5    Survival. All covenants, agreements, representations and
warranties made by the Borrowers herein and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this Credit
Agreement or any other Loan Document shall be considered to have been relied
upon by the other parties hereto and shall survive the execution and delivery of
any Loan Document and the making of any Loans, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that any
Credit Party may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under the
Loan Documents is outstanding and unpaid and so long as the Commitments have not
expired or terminated. The provisions of Sections 3.5, 3.6, 3.7 and 10.3, 10.9,
10.10 and Article 9 shall survive and remain in full force and effect regardless
of the consummation of the transactions contemplated hereby, the repayment of
the Loans and the termination of the Commitments or the termination of this
Credit Agreement or any provision hereof.
- 74 -
Allstate Credit Agreement

--------------------------------------------------------------------------------



Section 10.6    Counterparts; Integration; Effectiveness. This Credit Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which,
when taken together, shall constitute but one contract. This Credit Agreement
and any separate letter agreements with respect to fees payable to any Credit
Party or the syndication of the credit facilities established hereunder
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 5.1, this Credit Agreement shall become effective when it shall have
been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties and thereafter shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of (x) this
Credit Agreement, (y) any other Loan Document and/or (z) any document,
amendment, approval, consent, information, notice (including, for the avoidance
of doubt, any notice delivered pursuant to Section 9.01), certificate, request,
statement, disclosure or authorization related to this Credit Agreement, any
other Loan Document and/or the transactions contemplated hereby and/or thereby
(each an “Ancillary Document”) that is an Electronic Signature transmitted by
telecopy, emailed pdf, or any other electronic means that reproduces an image of
an actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Credit Agreement, such other Loan Document or such
Ancillary Document, as applicable. The words “execution,” “signed,” “signature,”
“delivery,” and words of like import in or relating to this Credit Agreement,
any other Loan Document and/or any Ancillary Document shall be deemed to include
Electronic Signatures, deliveries or the keeping of records in any electronic
form (including deliveries by telecopy, emailed pdf, or any other electronic
means that reproduces an image of an actual executed signature page), each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be; provided that nothing
herein shall require the Administrative Agent to accept Electronic Signatures in
any form or format without its prior written consent and pursuant to procedures
approved by it; provided, further, without limiting the foregoing, (i) to the
extent the Administrative Agent has agreed to accept any Electronic Signature,
the Administrative Agent and each of the Lenders shall be entitled to rely on
such Electronic Signature purportedly given by or on behalf of any Borrower
without further verification thereof and without any obligation to review the
appearance or form of any such Electronic Signature and (ii) upon the request of
the Administrative Agent or any Lender, any Electronic Signature shall be
promptly followed by a manually executed counterpart. Without limiting the
generality of the foregoing, the Borrowers hereby (i) agree that, for all
purposes, including without limitation, in connection with any workout,
restructuring, enforcement of remedies, bankruptcy proceedings or litigation
among the Administrative Agent, the Lenders, the Borrowers, Electronic
Signatures transmitted by telecopy, emailed pdf, or any other electronic means
that reproduces an image of an actual executed signature page and/or any
electronic images of this Credit Agreement, any other Loan Document and/or any
Ancillary Document shall have the same legal effect, validity and enforceability
as any paper original, (ii) agree that the Administrative Agent and each of the
Lenders may, at its option, create one or more copies of this Credit Agreement,
any other Loan Document and/or any Ancillary Document in the form of an imaged
electronic record in any format, which shall be deemed created in the ordinary
course of such Person’s business, and destroy the original paper document (and
all such electronic records shall be considered an original for all purposes and
shall have the same legal effect, validity and enforceability as a paper
record), (iii) waives any argument, defense or right to contest the legal
effect, validity or enforceability of this Credit Agreement, any other Loan
Document and/or any Ancillary Document based solely on the lack of paper
original copies of this Credit Agreement, such other Loan Document and/or such
Ancillary Document, respectively, including with respect to any signature pages
thereto and (iv) waives any claim against any Lender-Related Person for any
Liabilities arising solely from the Administrative Agent’s and/
- 75 -
Allstate Credit Agreement

--------------------------------------------------------------------------------



or any Lender’s reliance on or use of Electronic Signatures and/or transmissions
by telecopy, emailed pdf, or any other electronic means that reproduces an image
of an actual executed signature page, including any Liabilities arising as a
result of the failure of any Borrower to use any available security measures in
connection with the execution, delivery or transmission of any Electronic
Signature, except to the extent of direct or actual damages that have resulted
from the willful misconduct, bad faith or gross negligence of such
Lender-Related Person (as determined by a court of competent jurisdiction in a
final and nonappealable judgment).
Section 10.7    Severability. In the event any one or more of the provisions
contained in this Credit Agreement should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties shall
endeavor in good faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
Section 10.8    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each of the Lenders and their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to setoff and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other obligations at
any time owing by it to or for the credit or the account of any Borrower against
any of and all the obligations of such Borrower now or hereafter existing under
this Credit Agreement held by it, irrespective of whether or not it shall have
made any demand under this Credit Agreement and although such obligations may be
unmatured. The rights of each the Lenders and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that it may have. Each Lender agrees to notify the Company and
the Administrative Agent promptly after any such setoff and application;
provided that the failure to give such notice shall not affect the validity of
such setoff and application.
Section 10.9    Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Credit Agreement and the other Loan Documents shall be governed by, and
construed in accordance with, the laws of the State of New York.
(b) Each of the Lenders and the Administrative Agent hereby irrevocably and
unconditionally agrees that, notwithstanding the governing law provisions of any
applicable Loan Document, any claims brought against the Administrative Agent by
any Lender relating to this Credit Agreement, any other Loan Document or the
consummation or administration of the transactions contemplated hereby or
thereby shall be construed in accordance with and governed by the law of the
State of New York.
(c) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the United States
District Court for the Southern District of New York sitting in the Borough of
Manhattan (or if such court lacks subject matter jurisdiction, the Supreme Court
of the State of New York sitting in the Borough of Manhattan), and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Credit Agreement or any other Loan Document or the transactions relating
hereto or thereto, or for recognition or enforcement of any judgment, and each
of the parties hereto hereby
- 76 -
Allstate Credit Agreement

--------------------------------------------------------------------------------



irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may (and any such claims, cross-claims or third party
claims brought against the Administrative Agent or any of its Related Parties
may only) be heard and determined in such Federal (to the extent permitted by
law) or New York State court. Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Credit Agreement shall affect any right that
the Administrative Agent or any other Credit Party may otherwise have to bring
any action or proceeding relating to this Credit Agreement or the other Loan
Documents against any Borrower, or any of its property, in the courts of any
jurisdiction.
(d) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Credit Agreement or the other Loan
Documents in any court referred to in paragraph (c) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.
(e) Each of the parties hereto hereby irrevocably consents to service of process
in the manner provided for notices in Section 10.1. Nothing in this Credit
Agreement will affect the right of any party to this Credit Agreement to serve
process in any other manner permitted by law.
Section 10.10    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS CREDIT AGREEMENT. EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS CREDIT
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
Section 10.11    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Credit Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Credit Agreement.
Section 10.12    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts that are treated as interest on such
Loan under applicable law (collectively the “charges”), shall exceed the maximum
lawful rate (the “maximum rate”) that may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all of the charges payable in respect thereof, shall be limited to
the maximum rate and, to the extent lawful, the interest and the charges that
would have been payable in respect of such Loan but were not payable as a result
of the operation of this Section shall be cumulated, and the interest and the
charges payable to such Lender in respect of other Loans or periods
- 77 -
Allstate Credit Agreement

--------------------------------------------------------------------------------



shall be increased (but not above the maximum rate therefor) until such
cumulated amount, together with interest thereon at the NYFRB Rate to the date
of repayment, shall have been received by such Lender.
Section 10.13    Confidentiality. Except as provided in this Section 10.13, each
Credit Party expressly agrees to maintain as confidential and not to disclose,
publish or disseminate to any third parties any Confidential Information (as
defined below) provided to it, provided, however, that nothing herein shall
limit the disclosure of any Confidential Information (i) to its Related Parties
(other than insurance Affiliates), counsel or other representatives reasonably
required, in the opinion of the Credit Party, to have such information, provided
such Persons have agreed or are under a duty to keep all such information
confidential in accordance with this Section 10.13, (ii) upon the request or
demand of any Governmental Authority, regulatory agency, authority or
self-regulatory body (such as the National Association of Insurance
Commissioners) having jurisdiction over or claiming authority to regulate or
oversee any aspect of the business of such Credit Party or its Affiliates,
(iii) to the extent required by applicable laws or regulations or pursuant to
any subpoena, court or governmental order or similar legal process, provided
that to the extent permitted by law and if practicable to do so under the
circumstances, other than with respect to any audit or examination conducted by
bank accountants or any governmental bank regulatory authority exercising
examination or regulatory authority, the Company is given prior notice of, and
an opportunity to contest, the production of such Confidential Information
(which notice and opportunity shall be reasonable under the circumstances),
(iv) to any assignee of or Participant in, or any prospective assignee or
participant in connection with any contemplated transfer pursuant to
Section 10.4, provided that such transferee or prospective transferee shall have
expressly agreed to be bound by the provisions of this Section 10.13, (iv) to
any other party to this Credit Agreement, (v) to any direct or indirect
contractual counterparty in a swap agreement, or such contractual counterparty’s
professional advisor, provided that such contractual counterparty (or its
Affiliates) is not a competitor of the Company or any of its Subsidiaries and
such contractual counterparty, or such contractual counterparty’s professional
advisor, shall have expressly agreed to be bound by the provisions of this
Section 10.13, (vi) any nationally recognized rating agency, (vii) to the extent
necessary in connection with the exercise of any remedy hereunder, (viii) in
connection with any litigation or dispute to which one or more of the Borrowers
and one or more of the Credit Parties is a party, (ix) with the consent of the
Company, (x) to the extent such Confidential Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent or any Lender on a nonconfidential basis
from a source other than the Company, and (xi) on a confidential basis to the
CUSIP Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
Loans. Each Credit Party agrees that it will only use the Confidential
Information in connection with the evaluation and administration of this credit
facility and its Loans, and it will not use the Confidential Information for
purposes of trading in the securities of the Company. For purposes of this
Section 10.13, “Confidential Information” means any written or oral information
provided under this Credit Agreement by or on behalf of any Borrower that, in
the case of written information, is clearly marked “confidential” and in the
case of oral information, that has been identified by its source as
confidential, other than any Confidential Information which: (a) is or becomes
generally available to the public other than as a result of a breach of this
Section 10.13; (b) becomes available to a Credit Party on a non-confidential
basis from a source other than the a Borrower, or one of its agents, which
source is not known by such Credit Party to be bound by a confidentiality
agreement with the Company or such Borrower; (c) was known to a Credit Party on
a non-confidential basis prior to its disclosure to such Credit Party by the a
Borrower, one of its agents or another Credit Party, (d) the Company has advised
the Credit Party is no longer confidential, (e) to the extent the Company shall
have consented to such disclosure in writing or (f) pertains to this Credit
Agreement routinely provided by arrangers to data service providers, including
league table providers, that serve the lending industry.
- 78 -
Allstate Credit Agreement

--------------------------------------------------------------------------------



EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THE IMMEDIATELY
PRECEDING PARAGRAPH FURNISHED TO IT PURSUANT TO THIS CREDIT AGREEMENT MAY
INCLUDE MATERIAL NON-PUBLIC INFORMATION CONCERNING THE BORROWERS AND THEIR
RELATED PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS
DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
COMPANY OR ANY OTHER BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE
COURSE OF ADMINISTERING, THIS CREDIT AGREEMENT WILL BE SYNDICATE-LEVEL
INFORMATION, WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE
COMPANY, THE OTHER BORROWERS AND THEIR RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND THE
ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE
A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.
Section 10.14    USA Patriot Act Notice. Each Lender that is subject to the USA
PATRIOT Act (as hereinafter defined) and the Beneficial Ownership Regulation and
the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107 56 (signed into law October 26, 2001)) (the “USA
PATRIOT Act”) and the Beneficial Ownership Regulations, it is required to
obtain, verify and record information that identifies each Borrower, which
information includes the name and address of each Borrower and other information
that will allow such Lender or the Administrative Agent, as applicable, to
identify each Borrower in accordance with the Patriot Act and the Beneficial
Ownership Regulation.
Section 10.15    No Advisory or Fiduciary Responsibility.
(a) Each Borrower acknowledges and agrees, and acknowledges its Subsidiaries’
understanding, that no Credit Party will have any obligations except those
obligations expressly set forth herein and in the other Loan Documents and each
Credit Party is acting solely in the capacity of an arm’s length contractual
counterparty to such Borrower with respect to the Loan Documents and the
transactions contemplated herein and therein and not as a financial advisor or a
fiduciary to, or an agent of, such Borrower or any other person. Each Borrower
agrees that it will not assert any claim against any Credit Party based on an
alleged breach of fiduciary duty by such Credit Party in connection with this
Credit Agreement and the transactions contemplated hereby. Additionally, each
Borrower acknowledges and agrees that no Credit Party is advising such Borrower
as to any legal, tax, investment, accounting, regulatory or any other matters in
any jurisdiction. Each Borrower shall consult with its own advisors concerning
such matters and shall be responsible for making its own independent
investigation and appraisal of the transactions contemplated herein or in the
other Loan Documents, and the Credit Parties shall have no responsibility or
liability to any Borrower with respect thereto.
- 79 -
Allstate Credit Agreement

--------------------------------------------------------------------------------



(b) Each Borrower further acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party, together with its
Affiliates, is a full service securities or banking firm engaged in securities
trading and brokerage activities as well as providing investment banking and
other financial services. In the ordinary course of business, any Credit Party
may provide investment banking and other financial services to, and/or acquire,
hold or sell, for its own accounts and the accounts of customers, equity, debt
and other securities and financial instruments (including bank loans and other
obligations) of, such Borrower, its Subsidiaries and other companies with which
such Borrower or any of its Subsidiaries may have commercial or other
relationships. With respect to any securities and/or financial instruments so
held by any Credit Party or any of its customers, all rights in respect of such
securities and financial instruments, including any voting rights, will be
exercised by the holder of the rights, in its sole discretion.
(c) In addition, each Borrower acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party and its Affiliates may be
providing debt financing, equity capital or other services (including financial
advisory services) to other companies in respect of which such Borrower or any
of its Subsidiaries may have conflicting interests regarding the transactions
described herein and otherwise. No Credit Party will use confidential
information obtained from the Borrower by virtue of the transactions
contemplated by the Loan Documents or its other relationships with the Borrower
in connection with the performance by such Credit Party of services for other
companies, and no Credit Party will furnish any such information to other
companies. Each Borrower also acknowledges that no Credit Party has any
obligation to use in connection with the transactions contemplated by the Loan
Documents, or to furnish to such Borrower or any of its Subsidiaries,
confidential information obtained from other companies.
Section 10.16    Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of the applicable Resolution Authority and agrees and consents
to, and acknowledges and agrees to be bound by:
(a) the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and
(b) the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent entity, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Credit Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.
- 80 -
Allstate Credit Agreement

--------------------------------------------------------------------------------



Section 10.17    Acknowledgement Regarding Any Supported QFCs. To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
Swap Agreements or any other agreement or instrument that is a QFC (such support
“QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Act (together with the regulations promulgated
thereunder, the “U.S. Special Resolution Regimes”) in respect of such Supported
QFC and QFC Credit Support (with the provisions below applicable notwithstanding
that the Loan Documents and any Supported QFC may in fact be stated to be
governed by the laws of the State of New York and/or of the United States or any
other state of the United States):
In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.


[Remainder of Page Intentionally Left Blank]




- 81 -
Allstate Credit Agreement


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.
THE ALLSTATE CORPORATION
By:     /s/ Mario Rizzo            
Name: Mario Rizzo
Title: Executive Vice President and Chief Financial Officer


By:     /s/ Michael A. Pedraja        
Name: Michael A. Pedraja
Title: Senior Vice President and Treasurer




ALLSTATE INSURANCE COMPANY


By:     /s/ Mario Rizzo            
Name: Mario Rizzo
Title: Executive Vice President and Chief Financial Officer


By:     /s/ Michael A. Pedraja        
Name: Michael A. Pedraja
Title: Senior Vice President and Treasurer




ALLSTATE LIFE INSURANCE COMPANY
By:     /s/ Mario Imbarrato        
Name: Mario Imbarrato
Title: Senior Vice President and Chief Financial Officer


By:     /s/ Michael A. Pedraja        
Name: Michael A. Pedraja
Title: Senior Vice President and Treasurer


















Signature Page to Credit Agreement
The Allstate Corporation, et al

--------------------------------------------------------------------------------



JPMORGAN CHASE BANK, N.A., individually as a Lender and as Administrative Agent


By:     /s/ Karole Dill Barkley        
Name: Karole Dill Barkley
Title: Vice President
















































































Signature Page to Credit Agreement
The Allstate Corporation, et al

--------------------------------------------------------------------------------



WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender


By:     /s/ Michelle S. Dagenhart        
Name: Michelle S. Dagenhart
Title: Managing Director




Signature Page to Credit Agreement
The Allstate Corporation, et al

--------------------------------------------------------------------------------



BANK OF AMERICA, N.A., as a Lender
By:     /s/ Brad Hindman        
Name: Brad Hindman
Title: Vice President


Signature Page to Credit Agreement
The Allstate Corporation, et al

--------------------------------------------------------------------------------



BARCLAYS BANK PLC, as a Lender
By:     /s/ Ronnie Glenn        
Name: Ronnie Glenn
Title: Director


Signature Page to Credit Agreement
The Allstate Corporation, et al

--------------------------------------------------------------------------------



CREDIT SUISSE AG, NEW YORK BRANCH, as a Lender
By:     /s/ Doreen Barr            
Name: Doreen Barr
Title: Authorized Signatory


By:     /s/ Komal Shah            
Name: Komal Shah
Title: Authorized Signatory




Signature Page to Credit Agreement
The Allstate Corporation, et al

--------------------------------------------------------------------------------



GOLDMAN SACHS BANK USA, as a Lender
By:     /s/ Ryan Durkin            
Name: Ryan Durkin
Title: Authorized Signatory


Signature Page to Credit Agreement
The Allstate Corporation, et al

--------------------------------------------------------------------------------



MORGAN STANLEY BANK, N.A., as a Lender
By:     /s/ Michael King        
Name: Michael King
Title: Authorized Signatory




Signature Page to Credit Agreement
The Allstate Corporation, et al

--------------------------------------------------------------------------------



MUFG BANK, LTD., as a Lender
By:     /s/ Rajiv Ranjan            
Name: Rajiv Ranjan
Title: Vice President




Signature Page to Credit Agreement
The Allstate Corporation, et al

--------------------------------------------------------------------------------



U.S. BANK NATIONAL ASSOCIATION, as a Lender
By:     /s/ Callen M. Strunk        
Name: Callen M. Strunk
Title: Vice President




Signature Page to Credit Agreement
The Allstate Corporation, et al

--------------------------------------------------------------------------------



THE BANK OF NEW YORK MELLON, as a Lender
By:     /s/ Kenneth P. Sneider, Jr.        
Name: Kenneth P. Sneider, Jr.
Title: Director




Signature Page to Credit Agreement
The Allstate Corporation, et al

--------------------------------------------------------------------------------



THE NORTHERN TRUST COMPANY, as a Lender
By:     /s/ Christopher L. McKean        
Name: Christopher L. McKean
Title: Senior Vice President


Signature Page to Credit Agreement
The Allstate Corporation, et al


--------------------------------------------------------------------------------



SCHEDULE 2.1


LIST OF COMMITMENTS



LENDERCOMMITMENTJPMORGAN CHASE BANK, N.A.$95,000,000WELLS FARGO BANK, NATIONAL
ASSOCIATION$95,000,000BANK OF AMERICA, N.A.$75,000,000BARCLAYS BANK
PLC$75,000,000CREDIT SUISSE AG, NEW YORK BRANCH$75,000,000GOLDMAN SACHS BANK
USA$75,000,000MORGAN STANLEY BANK, N.A.$37,500,000MUFG BANK, LTD.$37,500,000U.S.
BANK NATIONAL ASSOCIATION$75,000,000THE BANK OF NEW YORK MELLON$55,000,000THE
NORTHERN TRUST COMPANY$55,000,000AGGREGATE COMMITMENT$750,000,000








--------------------------------------------------------------------------------



SCHEDULE 4.1


LIST OF LISTED INSURANCE SUBSIDIARIES



NameDomicileALIC Reinsurance CompanySouth CarolinaAllstate Assurance
CompanyIllinoisAllstate County Mutual Insurance CompanyTexasAllstate Fire and
Casualty Insurance CompanyIllinoisAllstate Indemnity CompanyIllinoisAllstate
Insurance CompanyIllinoisAllstate Insurance Company of CanadaCanadaAllstate Life
Insurance CompanyIllinoisAllstate Life Insurance Company of CanadaCanadaAllstate
Life Insurance Company of New YorkNew YorkAllstate New Jersey Insurance
CompanyIllinoisAllstate New Jersey Property and Casualty Insurance CompanyNew
JerseyAllstate North American Insurance CompanyIllinoisAllstate Northbrook
Indemnity CompanyIllinoisAllstate Property and Casualty Insurance
CompanyIllinoisAllstate Texas Lloyd’sTexasAllstate Vehicle and Property
Insurance CompanyIllinoisAmerican Heritage Life Insurance CompanyFloridaCastle
Key Indemnity CompanyIllinois




--------------------------------------------------------------------------------




Castle Key Insurance CompanyIllinoisEncompass Floridian Indemnity
CompanyIllinoisEncompass Floridian Insurance CompanyIllinoisEncompass Home and
Auto Insurance CompanyIllinoisEncompass Indemnity CompanyIllinoisEncompass
Independent Insurance CompanyIllinoisEncompass Insurance
CompanyIllinoisEncompass Insurance Company of AmericaIllinoisEncompass Insurance
Company of MassachusettsMassachusettsEncompass Insurance Company of New
JerseyIllinoisEncompass Property and Casualty CompanyIllinoisEncompass Property
and Casualty Insurance Company of New JerseyIllinoisEsurance Insurance
CompanyIllinoisEsurance Insurance Company of CanadaCanadaEsurance Insurance
Company of New JerseyIllinoisEsurance Property and Casualty Insurance
CompanyIllinoisFirst Colonial Insurance CompanyFloridaIntramerica Life Insurance
CompanyNew YorkNorth Light Specialty Insurance CompanyIllinoisPafco Insurance
CompanyCanadaPembridge Insurance CompanyCanada









--------------------------------------------------------------------------------



ALLSTATE EXHIBIT A
FORM OF ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by [the][each] Assignee. The
Standard Terms and Conditions set forth in Annex 1 attached hereto are hereby
agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by [the][any] Assignor to
[the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.
1.    Assignor[s]:    
        



1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.
2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.
3 Select as appropriate.
4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.
Allstate Assignment and Assumption



--------------------------------------------------------------------------------



2.    Assignee[s]:    


[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]
3.    Borrowers: The Allstate Corporation, Allstate Insurance Company and
Allstate Life Insurance Company.
4.    Administrative Agent: JPMorgan Chase Bank, N.A., as the administrative
agent under the Credit Agreement.
5.    Credit Agreement: The Credit Agreement dated as of November 16, 2020,
among The Allstate Corporation, Allstate Insurance Company and Allstate Life
Insurance Company, the Lenders parties thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent, as from time to time amended, supplemented or otherwise
modified.
6.    Assigned Interest[s]:

Assignor[s]5Assignee[s]6Aggregate Amount of Commitment/Loans for all
Lenders7Amount of Commitment/Loans Assigned8
Percentage Assigned of Commitment/Loans8
$___________$_____________%$___________$_____________%$___________$_____________%



[7.    Trade Date: _____ __, 20__]9
Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]























5 List each Assignor, as appropriate.
6 List each Assignee, as appropriate.
7 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
8 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
9 To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.
- 2 -
Allstate Assignment and Assumption

--------------------------------------------------------------------------------



The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrowers and their Related Parties or their
respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including federal and state securities laws.


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR[S]10


[NAME OF ASSIGNOR]
By:
Title:




[NAME OF ASSIGNOR]
By:
Title:




ASSIGNEE[S]11
[NAME OF ASSIGNEE]
By:
Title:




[NAME OF ASSIGNEE]
By:    
Title:











10 Add additional signature blocks as needed.
11 Add additional signature blocks as needed.
- 3 -
Allstate Assignment and Assumption

--------------------------------------------------------------------------------





[Consented to and]12 Accepted:


JPMORGAN CHASE BANK, N.A., as Administrative Agent
By:    
Title:


[Consented to:]13
[NAME OF RELEVANT PARTY]
By:    
Title:





12 To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.
13 To be added only if the consent of the Company and/or other parties is
required by the terms of the Credit Agreement.
- 4 -
Allstate Assignment and Assumption


--------------------------------------------------------------------------------



STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.    Representations and Warranties
1.1    Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document, (iv) any requirements under
applicable law for the Assignee to become a lender under the Credit Agreement or
to charge interest at the rate set forth therein from time to time or (v) the
performance or observance by the Borrower, any of its Subsidiaries or Affiliates
or any other Person of any of their respective obligations under any Loan
Document.
1.2    Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.4(b)(iii), (v) and
(vi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 10.4(b)(iii) of the Credit Agreement) and under
applicable law, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of [the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 6.1 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent,
any Arranger, the Assignor or any other Lender or any of their respective
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) attached to the Assignment and Assumption is any documentation required to
be delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, any Arranger,
[the][any] Assignor or any other Lender or any of their respective Related
Parties, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
2.    Payments. [From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other
Allstate Assignment and Assumption

--------------------------------------------------------------------------------



amounts) to the Assignee whether such amounts have accrued prior to or on or
after the Effective Date. The Assignor and the Assignee shall make all
appropriate adjustments in payments by the Administrative Agent for periods
prior to the Effective Date or with respect to the making of this assignment
directly between themselves.] [From and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued to but excluding the Effective Date and
to the Assignee for amounts which have accrued from and after the Effective
Date.]14
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Acceptance and
adoption of the terms of this Assignment and Assumption by the Assignee and the
Assignor by Electronic Signature or delivery of an executed counterpart of a
signature page of this Assignment and Assumption by any Approved Electronic
Platform shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



14 Administrative Agent to select first or second alternative.
- 2 -
Allstate Assignment and Assumption


--------------------------------------------------------------------------------



ALLSTATE EXHIBIT B-1
FORM OF OPINION OF INTERNAL COUNSEL TO THE BORROWERS
[ATTACHED]




Allstate Opinion of Internal Counsel

--------------------------------------------------------------------------------



image_11.jpg [image_11.jpg]








Susan L. Lees
Executive Vice President,
Chief Legal Officer, and
Secretary


November 16, 2020
JPMorgan Chase Bank, N.A., as Administrative Agent
under the Credit Agreement referred to below
383 Madison Avenue
New York, New York 10179


and


Each Lender (as defined below) party to the Credit Agreement on the date hereof




Re:    The Allstate Corporation, Allstate Insurance Company and Allstate Life
Insurance Company Credit Agreement


To the addressees named above:
I am the Chief Legal Officer and Secretary of The Allstate Corporation, Delaware
corporation (the “Company”), and I and attorneys acting under my supervision
have acted as counsel to (i) the Company, (ii) Allstate Insurance Company, an
Illinois insurance company (“Allstate”) and (iii) Allstate Life Insurance
Company, an Illinois insurance company (“Allstate Life” and, together with
Allstate, the “Subsidiary Borrowers” and each a “Subsidiary Borrower”; each
Subsidiary Borrower and the Company being referred to herein collectively as the
“Loan Parties” and each a “Loan Party”), in connection with the transactions
contemplated by the Credit Agreement, dated as of the date hereof (the “Credit
Agreement”), among the Loan Parties, the Persons party thereto as lenders (the
“Lenders”) and JPMorgan Chase Bank, N.A., as administrative agent for itself and
the Lenders (in such capacity, the “Administrative Agent”). Each capitalized
term used herein without definition has the meaning ascribed to such term in the
Credit Agreement.


This letter is furnished to the addressees named above in accordance with
Section 5.1(b) of the Credit Agreement.


Allstate Opinion of Internal Counsel

--------------------------------------------------------------------------------



In connection with this opinion, I, or attorneys working under my direction,
have examined (and only examined) originals or copies of:
1.the Credit Agreement;
2.the Note(s), dated the date hereof, executed by the Loan Parties (the “Notes”,
and together with the Credit Agreement, the “Opinion Documents”);
3.the resolutions of the respective board of directors or other applicable
governing body of each Loan Party with respect to each Opinion Document, each
certified by an authorized officer of the applicable Loan Party as being in full
force and effect as of the date hereof;
4.(a) a certificate of the Secretary of State of the State of Delaware, dated as
of a recent date, as to the existence and good standing of the Company (the
“Delaware Good Standing Certificate”) and (b) a certificate of the Illinois
Department of Insurance as to the existence of each Subsidiary Borrower (the
“Illinois Good Standing Certificates” and, together with the Delaware Good
Standing Certificate, the “Good Standing Certificates”);
5.(a) the certificate of incorporation of the Company, certified by the
Secretary of State of the State of Delaware (the “Delaware Charter Document”)
and (b) the certificate of incorporation of each Subsidiary Borrower, approved
by the Illinois Department of Insurance (the “Illinois Charter Documents” and,
together with the Delaware Charter Document, the “Charter Documents”); and
6.the bylaws of each Loan Party, each certified by an authorized officer of the
applicable Loan Party as being complete and in full force and effect as of the
date hereof (together with the Charter Documents, the “Governing Documents”).
In my examination, I, or attorneys working under my direction, have assumed:
(i)the genuineness of all signatures of all parties,
(ii)the authenticity of all corporate records, agreements (including, without
limitation, the Credit Agreement), documents, instruments and certificates
submitted to me as originals, the conformity to original documents and
agreements of all documents and agreements submitted to me as conformed,
certified or photostatic copies thereof and the authenticity of the originals of
such conformed, certified or photostatic copies,
(iii)the accuracy and completeness with respect to the factual matters set forth
therein of all statements and documents reviewed by me (including, without
limitation, the Credit Agreement and the Governing Documents), and the accuracy
and completeness of all representations, warranties, schedules and exhibits
contained in the Credit Agreement, the Governing Documents and any other
document or certificate related thereto, with respect to the factual matters set
forth therein, and that there are no other agreements, side letters or
understandings with respect to the subject matter of the Credit Agreement or the
Governing Documents that would affect the opinions stated herein,
(iv)the legal existence of each party to any Opinion Document (other than, to
the extent set forth in opinion paragraph 1 below, the Loan Parties),


Allstate Opinion of Internal Counsel

--------------------------------------------------------------------------------



(v)the legal power and authority of each party to any Opinion Document (other
than, to the extent set forth in opinion paragraph 2 below, the Loan Parties) to
execute and deliver such Opinion Document and to perform its obligations under
such Opinion Document,
(vi)the due authorization of each party to each Opinion Document (other than, to
the extent set forth in opinion paragraph 2 below, the Loan Parties) of the
execution and delivery of such Opinion Document by such party and the
performance by such party of its obligations under such Opinion Document,
(vii)the due execution and delivery of each Opinion Document by each party
thereto (other than, to the extent set forth in opinion paragraph 2 below, the
Loan Parties),
(viii)that each Opinion Document constitutes a legal, valid and binding
obligation of each party thereto, enforceable against such party in accordance
with its terms,
(ix)that (a) the execution and delivery of each Opinion Document by each party
thereto and (b) the performance by such party of its obligations under such
Opinion Document (other than, with respect to each of the foregoing clauses (a)
and (b), to the extent set forth in opinion paragraph 3 below, the Loan
Parties), do not violate or conflict with such party’s organizational and
formation documents, bylaws, operating agreement, limited liability company
agreement or similar governing documents,
(x)that the execution and delivery of each Opinion Document by each party
thereto, and the performance by such party of its obligations under such Opinion
Document (other than, to the extent set forth in opinion paragraph 3 below, the
Loan Parties) do not violate, conflict with or constitute a default under (A)
any agreement, indenture, lease, instrument or other undertaking to which such
party is a party or which is binding upon such party’s property or assets or (B)
any law, treaty, rule or regulation or determination of an arbitrator, court or
other Governmental Authority in each case applicable to or binding upon such
party or its property or assets, and
(xi)the absence of any requirement of consent, approval or authorization by any
Person or any Governmental Authority with respect to any party to an Opinion
Document (other than, to the extent set forth in opinion paragraph 4 below, the
Loan Parties) or, if required, such consent, approval or authorization has been
obtained. As to questions of fact material to such opinions, I have relied
solely and without investigation upon representations of the Loan Parties and
their respective officers made in or pursuant to the Credit Agreement and in
certificates delivered to me, as well as upon certificates of public officials.
I have not independently established these facts.
As used herein, (a) the term “Applicable Laws” means (in each case as in effect
on the date hereof) (i) the federal laws of the United States of America
(“Federal Laws”) and the internal laws of the State of Illinois that counsel
exercising customary due diligence would reasonably recognize as being
applicable to the transactions of the type contemplated by the Credit Agreement,
(ii) based solely upon my review, or the review of attorneys working under my
direction, of recent compilations of statutes of the State of Delaware,
excluding any rules or regulations under, or judicial interpretations of, such
statutes, (A) with respect to the Company, the General Corporation Law of the
State of Delaware; and (b) the term “Governmental Approval” means any consent,
approval, license, authorization or validation of, or filing, recording or
registration with, any Governmental Authority pursuant to the Applicable Laws.


Allstate Opinion of Internal Counsel

--------------------------------------------------------------------------------



The opinions expressed herein are based on and limited to the Applicable Laws
and I express no opinion as to any other laws. I expressly note that I am not
admitted or licensed to practice in the State of Delaware.
Based upon the foregoing and subject to the assumptions, limitations,
qualifications and exceptions set forth below, I am of the opinion that:
1.Based solely on my review, or the review of attorneys working under my
direction, of the Good Standing Certificates and the Governing Documents, (a)
the Company is a corporation, validly existing and in good standing under the
laws of the State of Delaware and (b) each Subsidiary Borrower is a corporation,
validly existing under the laws of the State of Illinois.
2.Each Loan Party has the requisite corporate power and authority to execute and
deliver each Opinion Document to which it is a party and to perform its
obligations under such Opinion Document. The execution and delivery by each Loan
Party of each Opinion Document to which it is a party and the performance by
each Loan Party of its obligations under such Opinion Document have been duly
authorized by all necessary corporate action, as applicable, of such Loan Party.
Each Opinion Document to which a Loan Party is a party has been duly executed
and delivered by such Loan Party.
3.The execution and delivery by each Loan Party of each Opinion Document to
which it is a party, and the performance by such Loan Party of its obligations
thereunder, do not (a)(i) constitute a material default under any indenture,
loan agreement or other agreement or instrument for borrowed money to which a
Loan Party is party or by which such Loan Party is bound or to which any of the
property or assets of such Loan Party, material to such Loan Party is subject
(the “Specified Agreements”), (ii) result in or require under any Specified
Agreement the creation or imposition of any lien, charge or encumbrance upon the
properties of such Loan Party, material to such Loan Party or (b) violate in any
material respect any provision of the Applicable Laws binding on such Loan Party
or, to my knowledge, any order or decree thereunder of any court or governmental
agency or instrumentality to which such Loan Party or any of its properties,
material to such Loan Party, is subject or violate in any material respect the
Governing Documents of such Loan Party,
4.The execution and delivery by each Loan Party of each Opinion Document to
which it is a party and the performance by such Loan Party of its obligations
thereunder do not and will not require any Governmental Approval, except (i)
routine company filings required to be made after the date hereof to maintain
good standing, valid existence or to maintain or renew licenses and permits
required for the Loan Parties to operate their respective businesses in the
ordinary course of business, (ii) Governmental Approvals required for the
exercise by the Administrative Agent and the Lenders of their rights and
remedies under the Credit Agreement, (iii) Governmental Approvals that may be
required by any banking, insurance or regulatory authority to which the
Administrative Agent or the Lenders may be subject and (iv) those Governmental
Approvals already obtained.
5.To the best of my knowledge, except as disclosed pursuant to Section 4.5 of
the Credit Agreement, there are no legal, arbitral or governmental proceedings
(including, without limitation, any proceeding instituted by any state insurance
commission or similar


Allstate Opinion of Internal Counsel

--------------------------------------------------------------------------------



regulatory body), pending to which the Company or any of its Material
Subsidiaries is a party or to which any property of the Company or any of its
Material Subsidiaries is the subject which, if determined adversely to the
Company or any of its Material Subsidiaries (and there exists a reasonable
possibility of such adverse determination), individually or in the aggregate,
reasonably could be expected to have a Material Adverse Effect and, to the best
of my knowledge, no such proceedings are threatened.
6.Each Material Subsidiary of the Company has been duly organized and is validly
existing in good standing under the laws of the jurisdiction of its
organization, with full corporate or analogous powers to conduct its business as
presently conducted and, except where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.
7.None of the Loan Parties is required to register as an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.
8.As of the date hereof, the Company owns, directly or indirectly, 100% of the
outstanding stock of Allstate Insurance and Allstate Life.
The foregoing opinions are subject to the following assumptions, qualifications
and exceptions:


A.I express no opinion as to (i) the effect of any federal or state fraudulent
conveyance or transfer law, including Section 548 of Title 11 of the United
States Code, as amended, on the opinions set forth above, or (ii) without
limiting the other laws excluded from the coverage of this opinion, securities
laws (except as set forth in opinion paragraph 7 above), commodities laws, blue
sky laws, zoning laws, tax laws, antitrust or trade regulation laws, energy or
utilities laws, national security, anti-terrorism, sanctions and anti-money
laundering laws, municipal laws, antifraud and anticorruption laws and the Small
Business Investment Act.
B.When used in this opinion, the phrase “to my knowledge” means my actual
knowledge in connection with the matters referred to herein. I have not examined
any court docket.
C.I express no opinion as to the effect of the law of any jurisdiction other
than Federal Laws and the internal laws of the State of Illinois in which any
Lender or Administrative Agent (or assignee of or participant in any of the
rights and/or obligations of any Lender or Administrative Agent under the Credit
Agreement) may be located in which enforcement of the Credit Agreement may be
sought which limits the rates of interest legally chargeable or collectible.
This opinion letter is limited to the matters stated herein and no opinion is
implied or may be inferred beyond the matters expressly stated.
This opinion letter speaks only as of the date this opinion letter is delivered
and is limited to present statutes, regulations and administrative and judicial
interpretations. I do not undertake with any Loan Party or any recipient of this
opinion letter any responsibility to update or supplement this opinion letter
after the date hereof, including, without limitation, with respect to any action
which may be required in the future to create a valid lien on after acquired
property of any Loan Party or to perfect or continue the perfection of any
security interest in assets of any Loan Party, including, without limitation,
after a change in the name, identity, corporate structure or location of any
Loan Party, and including whether or not such changes in facts or laws come to
my attention after the date hereof.


Allstate Opinion of Internal Counsel

--------------------------------------------------------------------------------



No person or entity may rely or claim reliance upon this opinion letter other
than you and your permitted successors and assigns from time to time party under
the Credit Agreement and this opinion letter may not be quoted, distributed or
disclosed without my prior written consent, except that copies of this opinion
may be disclosed and provided to (i) your legal counsel, accountants, auditors,
(ii) your bank examiners and any state or federal governmental or other
regulatory authority, (iii) pursuant to any legal process of any court or
governmental or other regulatory authority, (iv) your successors, assigns and
participants, (v) rating agencies in connection with the transactions
contemplated in the Credit Agreement, or (vi) actual or prospective successors,
participants and assignees of the Administrative Agent and the Lenders, in each
case in accordance with the Credit Agreement; provided that in any event any
reliance by a permitted successor or assign must be as of the stated date of
this opinion and must also be actual and reasonable under the circumstances
existing at the time of the succession or assignment, including with respect to
any changes in laws or facts or other developments known or reasonably knowable
by such successor or assignee at such time and in no event shall any permitted
successor or assign have any greater rights with respect hereto than the
original addresses hereof on the date hereof.


Very truly yours,


Susan L. Lees




















































Allstate Opinion of Internal Counsel

--------------------------------------------------------------------------------



ALLSTATE EXHIBIT B-2
FORM OF OPINION OF SPECIAL NEW YORK COUNSEL TO THE BORROWERS
[ATTACHED]


Allstate Opinion of New York Counsel

--------------------------------------------------------------------------------








image_21.jpg [image_21.jpg]                    
787 Seventh Avenue
New York, NY 10019-6099
Tel: 212 728 8000
Fax: 212 728 8111


November 16, 2020
JPMorgan Chase Bank, N.A., as Administrative Agent
under the Credit Agreement referred to below
383 Madison Avenue
New York, New York 10179


and


Each Lender (as defined below) party to the Credit Agreement on the date hereof




Re:    The Allstate Corporation, Allstate Insurance Company and Allstate Life
Insurance Company Credit Agreement


To the addressees named above:
We have acted as special New York counsel to (i) The Allstate Corporation, a
Delaware corporation (the “Company”), (ii) Allstate Insurance Company, an
Illinois insurance company (“Allstate Insurance”), and (iii) Allstate Life
Insurance Company, an Illinois insurance company (“Allstate Life” and, together
with Allstate Insurance and the Company, the “Loan Parties”), in connection with
the transactions contemplated by the Credit Agreement, dated as of the date
hereof (the “Credit Agreement”), among the Loan Parties, the Persons party
thereto as lenders (the “Lenders”) and JPMorgan Chase Bank, N.A., as
administrative agent for itself and the Lenders (in such capacity, the
“Administrative Agent”). Each capitalized term used herein without definition
has the meaning ascribed to such term in the Credit Agreement.


This letter is furnished to the addressees named above in accordance with
Section 5.1(b) of the Credit Agreement.
In connection with this opinion, we have examined (and only examined) an
original or copy of (i) the Credit Agreement and (ii) the Note(s), dated the
date hereof, executed by the Loan Parties (collectively, the “Opinion
Documents”).
In our examination, we have assumed:
Allstate Opinion of New York Counsel

--------------------------------------------------------------------------------



(i)    the genuineness of all signatures of all parties;
(ii)    the authenticity of all corporate records, agreements (including,
without limitation, the Opinion Documents), documents, instruments and
certificates submitted to us as originals, the conformity to original documents
and agreements of all documents and agreements submitted to us as conformed,
certified or photostatic copies thereof and the authenticity of the originals of
such conformed, certified or photostatic copies;



(iii)    the accuracy and completeness with respect to the factual matters set
forth therein of all statements and documents reviewed by us (including, without
limitation, the Opinion Documents), and the accuracy and completeness of all
representations, warranties, schedules and exhibits contained in the Opinion
Documents and any other document or certificate related thereto, with respect to
the factual matters set forth therein, and that there are no other agreements,
side letters or understandings with respect to the subject matter of the Opinion
Documents that would affect the opinions stated herein;


(iv)    the legal existence of each party to any Opinion Document;
(v)    the legal power and authority of each party to any Opinion Document to
execute and deliver such Opinion Document and to perform its obligations under
such Opinion Document;
(vi)    the due authorization of each party to each Opinion Document of the
execution and delivery of such Opinion Document by such party and the
performance by such party of its obligations under such Opinion Document;
(vii)    the due execution and delivery of each Opinion Document by each party
thereto;
(viii)    that each Opinion Document constitutes a legal, valid and binding
obligation of each party thereto, enforceable against such party in accordance
with its terms (other than, to the extent set forth in opinion paragraph 1
below, the Loan Parties);
(ix)    that the execution and delivery of each Opinion Document by each party
thereto, and the performance by such party of its obligations under such Opinion
Document, do not violate or conflict with such party’s organizational and
formation documents, bylaws, operating agreement, limited liability company
agreement or similar governing documents;
(x)    that the execution and delivery of each Opinion Document by each party
thereto, and the performance by such party of its obligations under such Opinion
Document do not violate, conflict with or constitute a default under (A) any
agreement, indenture, lease, instrument or other undertaking to which such party
is a party or which is binding upon such party’s property or assets or (B) any
law, treaty, rule or regulation or determination of an arbitrator, court or
other Governmental Authority, in each case applicable to or binding upon such
party or its property or assets;
(xi)    the absence of any requirement of consent, approval or authorization by
any Person or any Governmental Authority with respect to any party to an Opinion
Document (other than, to the extent set forth in opinion paragraph 3 below, the
Loan Parties) or, if required, such consent, approval or authorization has been
obtained; and
Allstate Opinion of New York Counsel

--------------------------------------------------------------------------------



(xii)    that none of the Lenders is a broker or dealer (as defined in Sections
3(a)(4) and 3(a)(5) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) a member of a national securities exchange, or a person
associated with a broker or dealer (as defined in Section 3(a)(18) of the
Exchange Act), except for business entities controlling or under common control
with such Lender.
As to questions of fact material to such opinions, we have relied solely and
without investigation upon representations of the Loan Parties and their
respective officers made in or pursuant to the Opinion Documents and in
certificates delivered to us, as well as upon certificates of public officials.
We have not independently established these facts.



As used herein, (a) the term “Applicable Laws” means (in each case as in effect
on the date hereof) the federal laws of the United States of America (“Federal
Laws”) and the laws of the State of New York that counsel exercising customary
due diligence would reasonably recognize as being applicable to the transactions
of the type contemplated by the Opinion Documents; and (b) the term
“Governmental Approval” means any consent, approval, license, authorization or
validation of, or filing, recording or registration with, any Governmental
Authority pursuant to the Applicable Laws.
The opinions expressed herein are based on and limited to the Applicable Laws
and we express no opinion as to any other laws.
Based upon the foregoing and subject to the assumptions, limitations,
qualifications and exceptions set forth below, we are of the opinion that:
1.Each Opinion Document constitutes a legal, valid and binding obligation of
each Loan Party party thereto, enforceable against such Loan Party in accordance
with its terms.
2.The execution and delivery by each Loan Party of each Opinion Document to
which it is a party and the performance by such Loan Party of its obligations
thereunder do not and will not require any Governmental Approval, except (i)
routine company filings required to be made after the date hereof to maintain
good standing, valid existence or to maintain or renew licenses and permits
required for the Loan Parties to operate their respective businesses in the
ordinary course of business, (ii) Governmental Approvals required for the
exercise by the Administrative Agent and the Lenders of their rights and
remedies under the Opinion Documents, (iii) Governmental Approvals that may be
required by any banking, insurance or regulatory authority to which the
Administrative Agent or the Lenders may be subject and (iv) those Governmental
Approvals already obtained.
3.Assuming that (i) the proceeds of the Loans are applied only as permitted
under Section 6.8 of the Credit Agreement and (ii) that the 25% limitation
referenced in Section 4.11 of the Credit Agreement is not exceeded, the making
of Loans to be made on the date hereof under the Credit Agreement and the
application of the proceeds thereof on the date hereof as provided in the Credit
Agreement will not violate Regulations T, U or X of the Board of Governors of
the Federal Reserve Board.
The foregoing opinions are subject to the following assumptions, qualifications
and exceptions:


A.    The opinions expressed above are qualified (i) by the effects of
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or similar laws
Allstate Opinion of New York Counsel

--------------------------------------------------------------------------------



relating to or affecting the enforcement of creditors’ rights generally, (ii)
insofar as the remedies of specific performance and injunctive and other forms
of equitable relief may be subject to equitable defenses and the discretion of
the court before which any enforcement thereof may be brought and (iii) insofar
as enforcement proceedings therefore may be limited by general principles of
equity (regardless of whether such enforceability is considered in a proceeding
at law or in equity), including principles of commercial reasonableness and an
implied covenant of good faith and fair dealing. Such principles of equity are
of general application, and in applying such principles, a court, among other
things, might not allow a creditor to accelerate the maturity of a debt, to
realize upon any security for the payment of such debt upon the occurrence of a
default deemed immaterial, or to exercise any right of set-off with respect to
debt which is neither matured nor accelerated, or might decline to order the
Loan Parties to specifically perform covenants. Insofar as provisions provide
for indemnification, the enforcement thereof may be limited by public policy
considerations. Such opinions are further subject to the qualification that
certain remedial provisions of the Opinion Documents are or may

be unenforceable in whole or in part under the laws of the State of New York,
but the inclusion of such provisions does not affect the validity of any Opinion
Document in which any such provision is included, and such Opinion Documents
contain adequate provisions for enforcing payment of the obligations thereunder
and for the practical realization of the rights and benefits afforded thereby.
B.    We express no opinion as to (i) the creation, continuation, renewal or
perfection of any security interest or other lien, (ii) the effect of any
federal or state fraudulent conveyance or transfer law, including Section 548 of
Title 11 of the United States Code, as amended, on the opinions set forth above,
(iii) any provision of the Opinion Documents insofar as it relates to (1) the
subject matter jurisdiction of the federal courts to adjudicate any controversy
relating to the Opinion Documents, (2) the waiver of defenses and the waiver of
inconvenient forum and the advance waiver of claims, defense and rights granted
under applicable law, (3) the waiver of the right to a jury trial or of notice,
opportunity for a hearing, evidentiary requests, statutes of limitation or other
procedural rights, (4) the waiver of objection of venue set forth in the Opinion
Documents with respect to proceedings in the courts specified therein, (5) the
establishment of a contractual rate of interest after judgment, (6) adjustments
of payments among Lenders or rights of set-off, recoupments or counterclaims,
(7) obligations to make any agreement in the future, (8) severability, (9)
liquidated damages (to the extent deemed to constitute a penalty or an
unreasonable amount), (10) default interest, late charges or other economic
remedies (in each case, to the extent deemed to constitute a penalty or an
unreasonable amount), (11) exclusivity, election or accumulation of rights or
remedies, (12) limitations on the effectiveness of oral amendments,
modifications, consents and waivers, (13) the waiver of presentment, demand,
protest or any other notice of any kind, (14) exculpation or exoneration
clauses, indemnity clauses and clauses relating to releases or waivers of
unmatured claims or rights or (15) Article 55 of Directive 2014/59/EU of the
European Parliament and of the Council of the European Union, or laws, rules or
regulations related thereto, (iv) any provision of the Opinion Documents
purporting to (x) require any Loan Party to cause any Person (other than a
Subsidiary of such Loan Party) to take or omit to take any action, (y) grant or
require the granting of powers of attorney or proxies to the Administrative
Agent, any other agent or any Lender or (z) evidence liabilities or other
obligations inherently vague, indeterminate or indefinite, or (v) in any event
and without limiting the other laws excluded from the coverage of this opinion,
securities laws, commodities laws, blue sky laws, zoning laws, tax laws,
antitrust or trade regulation laws, energy or utilities laws, national security,
anti-terrorism, sanctions and anti-money laundering laws, municipal laws,
antifraud and anticorruption laws and the Small Business Investment Act.
Allstate Opinion of New York Counsel

--------------------------------------------------------------------------------



C.    When used in this opinion, the phrase “to our knowledge” means the actual
knowledge of attorneys within our firm who are actively involved in representing
the Loan Parties in connection with the matters referred to herein. We have not
examined any court docket.
D.    We express no opinion as to the effect of the law of any jurisdiction
other than Federal Laws and the laws of the State of New York in which any
Lender or Administrative Agent (or assignee of or participant in any of the
rights and/or obligations of any Lender or Administrative Agent under the
Opinion Documents) may be located in which enforcement of the Opinion Documents
may be sought which limits the rates of interest legally chargeable or
collectible.
E.    No opinion is given as to any obligation of any Loan Party in respect of
any swap (within the meaning of the Commodity Exchange Act) constituting an
obligation if such Loan Party is not an “eligible contract participant” under
the Commodity Exchange Act at the time such swap is entered into by such Loan
Party.



This opinion letter is limited to the matters stated herein and no opinion is
implied or may be inferred beyond the matters expressly stated.


This opinion letter speaks only as of the date this opinion letter is delivered
and is limited to present statutes, regulations and administrative and judicial
interpretations. We do not undertake with any Loan Party or any recipient of
this opinion letter any responsibility to update or supplement this opinion
letter after the date hereof, including, without limitation, with respect to any
action which may be required in the future to create a valid lien on after
acquired property of any Loan Party or to perfect or continue the perfection of
any security interest in assets of any Loan Party, including, without
limitation, after a change in the name, identity, corporate structure or
location of any Loan Party, and including whether or not such changes in facts
or laws come to our attention after the date hereof.


No person or entity may rely or claim reliance upon this opinion letter other
than you and your permitted successors and assigns from time to time party under
the Credit Agreement and this opinion letter may not be quoted, distributed or
disclosed without our prior written consent, except that copies of this opinion
may be disclosed and provided to (i) your legal counsel, accountants, auditors,
(ii) your bank examiners and any state or federal governmental or other
regulatory authority, (iii) pursuant to any legal process of any court or
governmental or other regulatory authority, (iv) your successors, assigns and
participants, (v) rating agencies in connection with the transactions
contemplated in the Credit Agreement, or (vi) actual or prospective successors,
participants and assignees of the Administrative Agent and the Lenders, in each
case in accordance with the Credit Agreement; provided that in any event any
reliance by a permitted successor or assign must be as of the stated date of
this opinion and must also be actual and reasonable under the circumstances
existing at the time of the succession or assignment, including with respect to
any changes in laws or facts or other developments known or reasonably knowable
by such successor or assignee at such time and in no event shall any permitted
successor or assign have any greater rights with respect hereto than the
original addressees hereof on the date hereof.


Very truly yours,
Allstate Opinion of New York Counsel


--------------------------------------------------------------------------------



ALLSTATE EXHIBIT C


FORM OF NOTE
___________, 20__
New York, New York


FOR VALUE RECEIVED, the undersigned, [NAME OF BORROWER], a _______________
[corporation/insurance company] (the “Borrower”), hereby promises to pay to
[LENDER] (the “Lender”) the unpaid principal amount of the Loans made by the
Lender to the Borrower, in the amounts and at the times set forth in the Credit
Agreement, dated as of November 16, 2020, among The Allstate Corporation,
Allstate Insurance Company, Allstate Life Insurance Company, the Lenders party
thereto and JPMorgan Chase Bank N.A., as Administrative Agent (as the same may
be amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), and to pay interest from the date hereof on the principal balance
of such Loans from time to time outstanding at the rate or rates and at the
times set forth in the Credit Agreement, in each case at the office of the
Administrative Agent located at 383 Madison Avenue, New York, New York, or at
such other place as the Administrative Agent may specify from time to time, in
lawful money of the United States in immediately available funds. Terms not
otherwise defined herein but defined in the Credit Agreement are used herein
with the same meanings.
The Loans evidenced by this Note are prepayable in the amounts, and under the
circumstances, and their respective maturities are subject to acceleration upon
the terms, set forth in the Credit Agreement. This Note is subject to, and
should be construed in accordance with, the provisions of the Credit Agreement
and is entitled to the benefits set forth in the Loan Documents.
The Lender is hereby authorized to record on the Schedule annexed hereto, and
any continuation sheets which the Lender may attach hereto, (i) the date of each
Loan made by the Lender to the Borrower, (ii) the Type and amount thereof, (iii)
the interest rate and Interest Period applicable to each Eurodollar Loan and
(iv) the date and amount of each conversion of, and each payment or prepayment
of the principal of, any such Loan. The entries made on such Schedule shall be
prima facie evidence of the existence and amounts of the obligations recorded
thereon, provided that the failure to so record or any error therein shall not
in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of the Credit Agreement.
Except as specifically otherwise provided in the Credit Agreement, the Borrower
hereby waives presentment, demand, notice of dishonor, protest, notice of
protest and all other demands, protests and notices in connection with the
execution, delivery, performance, collection and enforcement of this Note.
Whenever in this Note either party hereto is referred to, such reference shall
be deemed to include the successors and assigns of such party. The Borrower
shall not have the right to assign its rights or obligations hereunder or any
interest herein (and any such attempted assignment shall be void), except as
expressly permitted by the Loan Documents. No failure or delay of the Lender in
exercising any power or right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. Neither this Note nor any provision hereof may be waived,
amended or modified, nor shall any departure therefrom be consented to, except
pursuant to a written agreement entered into between the Borrower and the Lender
with respect to
Allstate Note

--------------------------------------------------------------------------------



which such waiver, amendment, modification or consent is to apply, subject to
any consent required in accordance with Section 10.2 of the Credit Agreement.
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.
All communications and notices hereunder shall be in writing and given as
provided in Section 10.1 of the Credit Agreement.
The Borrower hereby irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction of the United States District Court for
the Southern District of New York sitting in the Borough of Manhattan (or if
such court lacks subject matter jurisdiction, the Supreme Court of the State of
New York sitting in the Borough of Manhattan), and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this Note or
the transactions relating hereto or thereto, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may (and any such claims, cross-claims or third party claims brought
against the Administrative Agent or any of its Related Parties may only) be
heard and determined in such Federal (to the extent permitted by law) or
New York State court. The Borrower, and by accepting this Note, the Lender,
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Note shall affect any right
that the Lender may otherwise have to bring any action or proceeding relating to
this Note or the other Loan Documents against the Borrower, or any of its
property, in the courts of any jurisdiction.
The Borrower, and by accepting this Note, the Lender, hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection that it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Note or the
other Loan Documents in any court referred to in the preceding paragraph hereof.
The Borrower, and by accepting this Note, the Lender, hereby irrevocably waives,
to the fullest extent permitted by applicable law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
The Borrower, and by accepting this Note, the Lender, irrevocably consents to
service of process in the manner provided for notices herein. Nothing herein
will affect the right of the Borrower to serve process in any other manner
permitted by law.
[Balance of this Page is Intentionally Blank]




















    
Allstate Note

--------------------------------------------------------------------------------



THE BORROWER, AND BY ACCEPTING THIS NOTE, THE LENDER, HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS NOTE. THE BORROWER, AND BY ACCEPTING THIS NOTE, THE
LENDER, (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER
PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT SUCH OTHER PARTY HAS BEEN INDUCED TO ACCEPT THIS NOTE AND
ENTER INTO THE LOAN DOCUMENTS TO WHICH IT IS A PARTY BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS PARAGRAPH.
[NAME OF BORROWER]


By:    
Name:    
Title:    




By:
Name:    
Title:    
    
Allstate Note


--------------------------------------------------------------------------------



SCHEDULE TO NOTE

DateType of LoanAmount of Loan
Amount of principal converted, paid
or prepaid
Interest rate on Eurodollar Loans
Interest Period for Eurodollar Loans
Notation made by





Allstate Note


--------------------------------------------------------------------------------



ALLSTATE EXHIBIT D
FORM OF INCREASE SUPPLEMENT


INCREASE SUPPLEMENT, dated as of ___________, to the Credit Agreement, dated as
of November 16, 2020 (as the same may be amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among The Allstate
Corporation, a Delaware corporation, Allstate Insurance Company, an Illinois
insurance company, and Allstate Life Insurance Company, an Illinois insurance
company, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent. Terms defined in the Credit Agreement are used herein with
the same meanings.
1.    Pursuant to Section 2.5(d) of the Credit Agreement, the Company hereby
submits this Increase Supplement to the Administrative Agent.
2.    Each of the following Lenders (each an “Increasing Lender”) has been
invited by the Company, and is ready, willing and able, to increase its
Commitment as follows:

Name of LenderCommitment
(after giving effect to this Increase)$_____________$_____________$_____________



3.    Each of the following Persons (each a “Proposed Lender”) has been invited
by the Company, and is ready, willing and able, to become a “Lender” and to
provide a new Commitment as follows:

Name of Proposed LenderCommitment$_____________$_____________$_____________



4.    Each Borrower hereby represents and warrants to each Credit Party, each
Increasing Lender and each Proposed Lender that, assuming the Administrative
Agent executes and delivers this Increase Supplement, all of the conditions set
forth in Section 2.5(d) of the Credit Agreement have been satisfied and each
Borrower is in compliance with all of the terms of such Section.
5.    Pursuant to Section 2.5(d) of the Credit Agreement, by execution and
delivery of this Increase Supplement, together with the satisfaction of all of
the other requirements set forth in such Section 2.5(d), (i) each Increasing
Lender’s Commitment shall be increased to the amount set forth above next to its
name, and (ii) each Proposed Lender shall become a party to the Credit Agreement
and shall for all purposes of the Loan Documents be deemed a “Lender” having a
Commitment as set forth above next to its name.


Increase Supplement


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto duly executed this Increase Supplement as
of the day and year first above written.
THE ALLSTATE CORPORATION
By:
Name:    
Title:    


By:
Name:    
Title:    




ALLSTATE INSURANCE COMPANY


By:
Name:    
Title:    


By:
Name:    
Title:    






ALLSTATE LIFE INSURANCE COMPANY
By:
Name:    
Title:    


By:
Name:    
Title:    






JPMORGAN CHASE BANK, N.A., as Administrative Agent
By:
Name:    
Title:    






Increase Supplement

--------------------------------------------------------------------------------



[INCREASING LENDER]


By:
Name:    
Title:    


[PROPOSED LENDER]
By:
Name:    
Title:    




    
Increase Supplement




--------------------------------------------------------------------------------



ALLSTATE EXHIBIT E-1


FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement, dated as of November 16, 2020
(as the same may be amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among The Allstate Corporation, a Delaware
corporation, Allstate Insurance Company, an Illinois insurance company, and
Allstate Life Insurance Company, an Illinois insurance company, the Lenders
party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).
Pursuant to the provisions of Section 3.7 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (ii) it is not a bank within
the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:
Name:
Title:


Date: __________, 20[__]


Allstate U.S. Tax Compliance Certificate


--------------------------------------------------------------------------------



ALLSTATE EXHIBIT E-2


FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement, dated as of November 16, 2020
(as the same may be amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among The Allstate Corporation, a Delaware
corporation, Allstate Insurance Company, an Illinois insurance company, and
Allstate Life Insurance Company, an Illinois insurance company, the Lenders
party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).
Pursuant to the provisions of Section 3.7 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By:
Name:
Title:


Date: ________ __, 20[__]


Allstate U.S. Tax Compliance Certificate


--------------------------------------------------------------------------------



ALLSTATE EXHIBIT E-3


FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement, dated as of November 16, 2020
(as the same may be amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among The Allstate Corporation, a Delaware
corporation, Allstate Insurance Company, an Illinois insurance company, and
Allstate Life Insurance Company, an Illinois insurance company, the Lenders
party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).
Pursuant to the provisions of Section 3.7 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By:
Name:
Title:


Date: ________ __, 20[__]


Allstate U.S. Tax Compliance Certificate


--------------------------------------------------------------------------------



ALLSTATE EXHIBIT E-4


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Credit Agreement, dated as of November 16, 2020
(as the same may be amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among The Allstate Corporation, a Delaware
corporation, Allstate Insurance Company, an Illinois insurance company, and
Allstate Life Insurance Company, an Illinois insurance company, the Lenders
party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).
Pursuant to the provisions of Section 3.7 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any promissory note(s) evidencing such Loan(s)) in respect of which
it is providing this certificate, (ii) its direct or indirect partners/members
are the sole beneficial owners of such Loan(s) (as well as any promissory
note(s) evidencing such Loan(s)), (iii) with respect to the extension of credit
pursuant to the Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:
Name:
Title:


Date: ________ __, 20[__]
    
Allstate U.S. Tax Compliance Certificate

